 



EXHIBIT 10.1
 
 
FIRST AMENDED AND RESTATED
AGREEMENT AND PLAN OF MERGER
among
JK ACQUISITION CORP.,
MULTI-SHOT, INC.,
MULTI-SHOT, LLC,
CATALYST/HALL GROWTH CAPITAL MANAGEMENT CO., LLC, as
MEMBERS’ REPRESENTATIVE,
And
THE MEMBERS OF MULTI-SHOT, LLC
Dated as of February 14, 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I THE MERGER
    2  
SECTION 1.01 The Merger
    2  
SECTION 1.02 Effective Time; Closing
    3  
SECTION 1.03 Effect of the Merger
    3  
SECTION 1.04 Certificate of Incorporation and Bylaws of the Surviving
Corporation.
    3  
SECTION 1.05 Directors and Officers
    3  
 
       
ARTICLE II MERGER CONSIDERATION; EXCHANGE OF CERTIFICATES
    4  
SECTION 2.01 Initial Merger Consideration.
    4  
SECTION 2.02 Closing Balance Sheet; Indebtedness; Members’ Equity; Working
Capital.
    6  
SECTION 2.03 Post-Closing Adjustment.
    7  
SECTION 2.04 Exchange of Certificates.
    10  
SECTION 2.05 Membership Interest Transfer Books
    13  
SECTION 2.06 Earnout Awards.
    13  
SECTION 2.07 Securities Laws Issues
    16  
SECTION 2.08 Redemption Shares Issuance.
    17  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    20  
SECTION 3.01 Organization and Qualification
    21  
SECTION 3.02 Articles of Organization and Regulations
    21  
SECTION 3.03 No Subsidiaries.
    22  
SECTION 3.04 Capitalization.
    22  
SECTION 3.05 Authority Relative to This Agreement.
    23  
SECTION 3.06 No Conflict; Required Filings and Consents.
    23  
SECTION 3.07 Permits; Compliance.
    24  
SECTION 3.08 Financial Statements.
    25  
SECTION 3.09 Absence of Certain Changes or Events
    26  
SECTION 3.10 Absence of Litigation
    26  
SECTION 3.11 Employee Benefit Plans; Labor Matters.
    26  
SECTION 3.12 Contracts.
    30  
SECTION 3.13 Environmental Matters
    32  
SECTION 3.14 Intellectual Property.
    34  
SECTION 3.15 Taxes.
    37  
SECTION 3.16 Vote Required
    39  
SECTION 3.17 Assets; Absence of Liens and Encumbrances
    39  
SECTION 3.18 Real Property
    40  
SECTION 3.19 Certain Interests.
    40  
SECTION 3.20 Insurance Policies
    41  
SECTION 3.21 Restrictions on Business Activities
    41  
SECTION 3.22 Brokers
    41  
SECTION 3.23 Intentionally Omitted.
    42  

i



--------------------------------------------------------------------------------



 



         
SECTION 3.24 Customers and Suppliers
    42  
SECTION 3.25 Inventory
    42  
SECTION 3.26 Accounts Receivable; Bank Accounts
    42  
SECTION 3.27 Intentionally Omitted.
    43  
SECTION 3.28 Offers
    43  
SECTION 3.29 Warranties
    43  
SECTION 3.30 Books and Records
    43  
SECTION 3.31 Intentionally Omitted
    43  
SECTION 3.32 Proxy Statement
    43  
SECTION 3.33 No Misstatements
    44  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF MEMBERS
    44  
SECTION 4.01 Ownership.
    44  
SECTION 4.02 Power; Authorization; Enforceability
    44  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
    45  
SECTION 5.01 Organization and Qualification.
    45  
SECTION 5.02 Authority Relative to This Agreement
    46  
SECTION 5.03 Capital Structure.
    46  
SECTION 5.04 No Conflict; Required Filings and Consents.
    47  
SECTION 5.05 SEC Filings; Financial Statements.
    47  
SECTION 5.06 Interim Operations of Merger Sub
    48  
SECTION 5.07 Board Approval
    48  
SECTION 5.08 Valid Issuance of Parent Shares
    48  
SECTION 5.09 Brokers
    48  
SECTION 5.10 Intentionally Omitted
    48  
SECTION 5.11 Financial Statements.
    49  
SECTION 5.12 Absence of Certain Changes or Events
    49  
SECTION 5.13 Absence of Litigation
    49  
SECTION 5.14 Taxes.
    50  
SECTION 5.15 Assets; Absence of Liens and Encumbrances
    52  
SECTION 5.16 Proxy Statement
    52  
SECTION 5.17 Registration Rights Agreement
    52  
SECTION 5.18 Offers.
    52  
SECTION 5.19 No Misstatements
    53  
 
       
ARTICLE VI CONDUCT OF BUSINESSES PENDING THE MERGER
    53  
SECTION 6.01 Conduct of Business by the Company Pending the Merger
    53  
SECTION 6.02 Conduct of Business by Parent Pending the Merger
    56  
SECTION 6.03 Litigation
    59  
SECTION 6.04 Notification of Certain Matters
    59  
SECTION 6.05 Non-Back Up Transactions.
    59  
 
       
ARTICLE VII ADDITIONAL AGREEMENTS
    60  
SECTION 7.01 Proxy Statement; Stockholder Approval. Proxy Statement; Parent
Stockholders’ Meeting; Name Change.
    60  

ii



--------------------------------------------------------------------------------



 



         
SECTION 7.02 Members Approval; Exemption from Registration.
    61  
SECTION 7.03 Access to Information; Confidentiality.
    63  
SECTION 7.04 No Solicitation of Transactions.
    63  
SECTION 7.05 Employee Benefits Matters.
    64  
SECTION 7.06 Further Action; Consents; Filings.
    65  
SECTION 7.07 Intentionally Omitted.
    66  
SECTION 7.08 No Public Announcement
    66  
SECTION 7.09 Expenses
    67  
SECTION 7.10 Affiliate Agreements
    67  
SECTION 7.11 Services Agreement
    67  
SECTION 7.12 AMEX Listing
    67  
SECTION 7.13 Section 16 Relief
    67  
SECTION 7.14 Key Employees
    68  
SECTION 7.15 WARN Act
    68  
SECTION 7.16 Conversion Schedule
    68  
SECTION 7.17 Litigation Support.
    68  
SECTION 7.18 Director and Officer Insurance.
    69  
SECTION 7.19 Schedules Bring Down.
    69  
 
       
ARTICLE VIII CONDITIONS TO THE MERGER
    70  
SECTION 8.01 Conditions to the Obligations of Each Party
    70  
SECTION 8.02 Conditions to the Obligations of Parent and Merger Sub
    71  
SECTION 8.03 Conditions to the Obligations of the Company
    74  
 
       
ARTICLE IX TERMINATION, AMENDMENT AND WAIVER
    76  
SECTION 9.01 Termination
    76  
SECTION 9.02 Effect of Termination.
    78  
SECTION 9.03 Amendment
    78  
SECTION 9.04 Waiver
    78  
 
       
ARTICLE X INDEMNIFICATION
    79  
SECTION 10.01 Survival of Representations and Warranties
    79  
SECTION 10.02 Indemnification by the Members.
    80  
SECTION 10.03 Indemnification by Parent and Merger Sub.
    81  
SECTION 10.04 Indemnification Procedures.
    82  
SECTION 10.05 Members’ Representative.
    84  
SECTION 10.06 Taxes.
    85  
SECTION 10.07 Reduction of Indemnified Amounts.
    85  
SECTION 10.08 Exclusive Rights and Remedies.
    85  
 
       
ARTICLE XI GENERAL PROVISIONS
    86  
SECTION 11.01 Notices
    86  
SECTION 11.02 Certain Definitions.
    87  
SECTION 11.03 Severability
    93  
SECTION 11.04 Assignment; Binding Effect; Benefit
    93  
SECTION 11.05 Incorporation of Exhibits
    94  
SECTION 11.06 Specific Performance
    94  

iii



--------------------------------------------------------------------------------



 



         
SECTION 11.07 Governing Law; Forum
    94  
SECTION 11.08 Time of the Essence
    94  
SECTION 11.09 Waiver of Jury Trial
    94  
SECTION 11.10 Construction and Interpretation.
    94  
SECTION 11.11 Further Assurances
    95  
SECTION 11.12 Headings
    95  
SECTION 11.13 Counterparts
    95  
SECTION 11.14 Entire Agreement
    95  

     
Schedule 2.03(g)
  Target Working Capital Calculation
Schedule 2.04(a)
  Holders of Escrow Securities
Schedule 2.06(d)
  Earnout Award Calculation — Example
Schedule 6.01(k)
  Conduct of Business by the Company
Schedule 7.05(b)
  Individuals Entering Into Employment Agreement
Schedule 7.05(c)
  Individuals Entering Into Non-Solicitation Agreement
Schedule 8.02(r)
  Company Employees to be Employed at Closing
Schedule 8.02(t)
  Existing Employment Agreements
 
   
Exhibit A
  Form of Parent Warrant
Exhibit B
  Form of Escrow Agreement
Exhibit C
  Form of Registration Rights Agreement
Exhibit D
  Form of Company Counsel Legal Opinion
Exhibit E
  Form of Parent Counsel Legal Opinion
 
    Company Disclosure Schedules Parent Disclosure Schedules

iv



--------------------------------------------------------------------------------



 



FIRST AMENDED AND RESTATED
AGREEMENT AND PLAN OF MERGER
          FIRST AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER, dated as of
February 14, 2007 (the “Execution Date”), among JK ACQUISITION CORP., a Delaware
corporation (“Parent”), MULTI-SHOT, INC., a Delaware corporation and a wholly
owned subsidiary of Parent (“Merger Sub”), MULTI-SHOT, LLC, a Texas limited
liability company (the “Company”), CATALYST/HALL GROWTH CAPITAL MANAGEMENT CO.,
LLC, as Members’ Representative (as defined in Section 10.05 hereof), and the
Members (as defined below) of the Company (this “Agreement”).
W I T N E S S E T H
          WHEREAS, an Agreement and Plan of Merger dated as of September 6, 2006
was executed by and among the Parent, Merger Sub, the Company, and the Members
(the “Original Agreement”);
          WHEREAS, the Parties thereto desire to enter into this Agreement to
fully supersede and replace the original Agreement;
          WHEREAS, upon the terms and subject to the conditions of this
Agreement, Parent and the Company will enter into a business combination
transaction pursuant to which the Company will merge with and into the Merger
Sub (the “Merger”);
          WHEREAS, the Board of Managers of the Company has (i) determined that
the Merger is fair to, and in the best interests of, the Company and the
Members, and (ii) approved and adopted this Agreement, the Merger, and the other
transactions contemplated by this Agreement;
          WHEREAS, the Boards of Directors of each of Parent and Merger Sub have
(i) determined that the Merger is consistent with and in furtherance of the
long-term business strategy of Parent and fair to, and in the best interests of,
Parent, Merger Sub and their respective stockholders, (ii) unanimously approved
and adopted this Agreement, the Merger, and the other transactions contemplated
by this Agreement, and (iii) determined to unanimously recommend that the
stockholders of Parent approve and adopt this Agreement and the Merger;
          WHEREAS, it is contemplated that a private equity investor group (the
“Investor”) will become a Member of the Company pursuant to a certain Membership
Interest Purchase Agreement by and between the Members, the Investor and the
Company (the “Investor Purchase Agreement”) that is to be consummated on or
before March 31, 2007 (such transaction being hereinafter referred to as the
“Investor Recapitalization”);
          WHEREAS, the Members of the Company currently own the membership
interests of the Company (the “Company Interests”) as is set forth opposite each
such Member’s name in Section 1.01 of the Company Disclosure Schedule (as
defined in Article III) (such members being referred to herein as the
“Members”). For purposes hereof, the term “Members”

 



--------------------------------------------------------------------------------



 



shall refer to (i) the current Members of the Company prior to consummation of
the Investor Recapitalization, and (ii) all of the current Members of the
Company plus the Investor who shall become a Member of the Company upon
consummation of the Investor Recapitalization;
          WHEREAS, pursuant to the Merger, each outstanding share of Company
Interest shall be converted into the right to receive shares of Parent’s
authorized common stock, par value $0.0001 per share (“Parent Common Stock”) and
Parent Warrants (as defined herein), at the rate determined in this Agreement;
          WHEREAS, Parent has agreed to grant the Members the registration
rights set forth in the Registration Rights Agreement (as defined herein);
          WHEREAS, all of the Parent Common Stock otherwise issuable by Parent
in connection with the Merger to the Contributing Members (as defined in
Section 11.02(a) herein) of the Company, who after the Investor Recapitalization
are expected to own approximately thirty-seven percent (37%) of the Company
prior to the Merger shall be placed in escrow by Parent, the release of which
amount shall be contingent upon certain events and conditions, all as set forth
in this Agreement and the Escrow Agreement (as defined in Section 2.04(b));
          WHEREAS, as a condition and inducement to Parent’s willingness to
enter into this Agreement, each individual listed on Schedule 7.05(b) shall
enter into an Employment Agreement (as defined in Section 7.05(b));
          WHEREAS, as a condition and inducement to Parent’s willingness to
enter into this Agreement, each individual listed on Schedule 7.05(c) shall
enter into a Non-Solicitation Agreement (as defined in Section 7.05(c)); and
          WHEREAS, certain capitalized terms used in this Agreement are defined
in Section 11.02(a) and (b) of this Agreement.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, Parent, Merger Sub, the Company, the Members’ Representative and the
Members hereby agree as follows:
ARTICLE I
THE MERGER
          SECTION 1.01 The Merger. Upon the terms of this Agreement and subject
to the conditions set forth in this Agreement, and in accordance with the
Delaware General Corporation Law (“DGCL”) and Texas Limited Liability Company
Act (“TLLCA”), at the Effective Time (as defined in Section 1.02), Company shall
be merged with and into the Merger Sub. As a result of the Merger, the separate
legal existence of Company shall cease, and the Merger Sub shall continue as the
surviving corporation of the Merger (the “Surviving Corporation”).

2



--------------------------------------------------------------------------------



 



          SECTION 1.02 Effective Time; Closing. As promptly as practicable
following the satisfaction or, if permissible by the express terms of this
Agreement, waiver of the conditions set forth in Article VIII (or such other
date as may be agreed by each of the parties hereto), the parties hereto shall
cause the Merger to be consummated by (i) filing a certificate of merger (the
“Certificate of Merger”) with the Secretary of States of (A) the State of
Delaware and (B) the State of Texas in such forms as is required by, and
executed in accordance with, the relevant provisions of the DGCL and the TLLCA,
respectively, and (ii) making all other filings and recordings required under
the DGCL and the TLLCA, respectively, including proxy materials in accordance
with Schedule 14A under the Exchange Act that set forth, among other things, the
proposed officers and directors of Parent and Merger Sub after the Closing. The
term “Effective Time” means the date and time of the filing of the Certificate
of Merger (or such later time as may be agreed by each of the parties hereto and
specified in the Certificate of Merger). Immediately prior to the filing of the
Certificate of Merger, a closing (the “Closing”) will be held at the offices of
Patton Boggs LLP (“Patton Boggs”), 2001 Ross Avenue, Suite 3000, Dallas, Texas
(or such other place as the parties may agree). The date on which the Closing
shall occur is referred to herein as the “Closing Date.” The parties hereby
agree to use their commercially reasonable best efforts to satisfy all
conditions to Closing set forth in Article VIII and timely consummate the Merger
contemplated herein.
          SECTION 1.03 Effect of the Merger. At and after the Effective Time,
the Merger shall have the effects as set forth in the applicable provisions of
the DGCL and TLLCA. Without limiting the generality of the foregoing, and
subject thereto, at the Effective Time, all the property, rights, privileges,
powers and franchises of each of the Company and Merger Sub shall vest in the
Surviving Corporation, and all debts, liabilities, obligations, restrictions,
disabilities and duties of each of the Company and Merger Sub shall become the
debts, liabilities, obligations, restrictions, disabilities and duties of the
Surviving Corporation.
          SECTION 1.04 Certificate of Incorporation and Bylaws of the Surviving
Corporation.
               (a) At the Effective Time, the Certificate of Incorporation of
Merger Sub as in effect immediately prior to the Effective Time shall be the
Certificate of Incorporation of the Surviving Corporation, except that Section 1
of the amended and restated Certificate of Incorporation of the Surviving
Corporation, instead of reading the same as Section 1 of the Certificate of
Incorporation of Merger Sub, shall read as follows: “The name of this
corporation is “Multi-Shot, Inc.”
               (b) At the Effective Time, the Bylaws of the Surviving
Corporation shall be the same as the Bylaws of Merger Sub as in effect
immediately prior to the Effective Time, except that all references to Merger
Sub in the Bylaws of the Surviving Corporation shall be changed to refer to
Multi-Shot, Inc.
          SECTION 1.05 Directors and Officers. The directors of Merger Sub
immediately prior to the Effective Time shall be the initial directors of the
Surviving Corporation, each to hold office in accordance with the Certificate of
Incorporation and Bylaws of the Surviving Corporation, and the officers of
Merger Sub immediately prior to the Effective Time shall be the

3



--------------------------------------------------------------------------------



 



initial officers of the Surviving Corporation, in each case until their
respective successors are duly elected or appointed and qualified.
               (b) Effective as of the Effective Time, the directors of Parent
and the Surviving Corporation shall be James P. Wilson, Ron Nixon, Allen Neel
and three (3) representatives designated by the Investor, each to hold office in
accordance with the Certificate of Incorporation, as amended, and Bylaws, as
amended, of Parent and the Surviving Corporation, and the initial officers of
the Surviving Corporation shall be Allen Neel — Chief Executive Officer,
President and Secretary; David Cudd — Vice President; and Paul Culbreth — Vice
President. Effective as of the Effective Time, the officers of Parent shall be
Allen Neel — Chief Executive Officer and President, and Scott Bork — Secretary.
In each case, the foregoing officers shall serve until their respective
successors are duly elected or appointed and qualified.
ARTICLE II
MERGER CONSIDERATION; EXCHANGE OF CERTIFICATES
          SECTION 2.01 Initial Merger Consideration.
               (a) At the Effective Time, by virtue of the Merger and without
any action on the part of Parent, Merger Sub, the Company or the holders of any
of the following securities:
                    (i) each unit of Company Interest issued and outstanding
immediately prior to the Effective Time shall be converted into the right to
receive the following consideration, (the “Parent Stock Consideration”) payable
in the form of:
                         (1) such number of shares of Parent Common Stock equal
to the Company Interest Exchange Ratio (as defined in Section 2.01(b)(x))
(“Parent Shares”); and
                         (2) two Parent Warrants, substantially in the form
attached hereto as Exhibit A, for each Parent Share issued pursuant to
Section 2.01(a)(i)(1);
                    (ii) each share of common stock, par value $0.001 per share,
of Merger Sub issued and outstanding immediately prior to the Effective Time,
all of which shall be held by Parent, shall be converted into and exchanged for
one validly issued, fully paid and nonassessable share of common stock, par
value $0.001 per share, of the Surviving Corporation. The stock certificate
evidencing shares of common stock of Merger Sub shall then evidence ownership of
the outstanding shares of common stock of the Surviving Corporation.
               (b) As used in this Agreement, the following terms have the
following meanings (except as noted in this Agreement):
                    (i) “Gross Enterprise Value” means the enterprise value of
the Company, such enterprise value of which is calculated as (A) 5.25 multiplied
by (B) the trailing 12 months (“TTM”) Adjusted EBITDA as of February 28, 2007,
which is estimated to be $120,750,000.

4



--------------------------------------------------------------------------------



 



                    (ii) “Estimated Net Enterprise Value” means Gross Enterprise
Value less Estimated Third Party Indebtedness as of the Closing Date.
                    (iii) “Estimated Third Party Indebtedness” means the
Indebtedness (as defined in Section 2.01(b)(iv)) less the Members’ Subordinated
Debt.
                    (iv) “Indebtedness” means all indebtedness or other
obligations of the Company for borrowed money, including, without limitation,
all obligations under capital leases which under GAAP are required to be shown
as a liability, any amounts owed to the Investor relating to the contemplated
Investor Recapitalization, such amount of which is due and payable upon the
Closing Date, but which is included in the determination of Estimated Net
Enterprise Value, and all indebtedness of a third party for which the Company is
liable pursuant to a guaranty or otherwise.
                    (v) “Members’ Subordinated Debt” means $2,000,000, as
presently outstanding and payable by the Company to the Members plus any accrued
interest thereon.
                    (vi) “Parent Stock Consideration” means one hundred percent
(100%) of the Estimated Net Enterprise Value.
                    (vii) “Parent Shares” means the number of shares of Parent
Stock equal to the quotient of (A) Parent Stock Consideration divided by (B)
$5.40, rounded to the nearest whole share.
                    (viii) “Parent Warrant” means the warrants issued by Parent
pursuant to Section 2.01(a)(i)(2), subject to the provisions in Section 2.06
hereof.
                    (ix) “Escrow Shares” means all of the Parent Shares issued
as Parent Stock Consideration to the Continuing Members pursuant to Section 2.01
hereto, all of the Redemption Liability Shares to the Continuing Members, if
any, issued pursuant to Section 2.08, and any Parent Common Stock issued to the
Continuing Members pursuant to the exchange of any Escrow Warrants.
                    (x) “Company Interest Exchange Ratio” means the quotient
(calculated to five decimal places) obtained by dividing (x) the Parent Shares
by (y) the Fully Diluted Company Interest Amount (as defined below).
                    (xi) “Fully Diluted Company Interest Amount” means a number
of units of Company Interests equal to the sum of (x) the number of units of
Company Interests issued and outstanding immediately prior to the Effective Time
and (y) the number of units of Company Interests issuable upon exercise,
conversion and/or exchange of all securities issued and outstanding immediately
prior to the Effective Time that are exercisable, convertible and/or
exchangeable for units of Company Interests.
               (c) If, during the period between the date hereof and the
Effective Time, any change in the capital stock of Parent shall occur by reason
of reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, or any stock

5



--------------------------------------------------------------------------------



 



dividend thereon with a record date during such period or any similar event, all
of the stock-based items that require adjustment so as to properly reflect the
action taken, including, but not limited to, the Initial Merger Consideration,
the Parent Shares, the Company Interest Exchange Ratio, the Parent Warrants, the
Redemption Liability Shares (as defined in Section 2.08) and Redemption Warrants
(as defined in Section 2.08) shall be correspondingly adjusted to the extent
appropriate to reflect such stock dividend, subdivision, reclassification,
recapitalization, split, combination, exchange or readjustment of shares. The
Parties recognize that the 2004 Incentive Plan has, in 2005 and 2006, and will
most likely in 2007 give rise to a Transaction-Related Members’ Equity Charges
(defined below). For the purposes of this Agreement, the Estimated Members’
Equity, the Closing Members’ Equity and the Adjusted EBITDA will not include any
transaction-related charge to Company earnings and then Estimated Members’
Equity or Closing Members’ Equity or directly charged to Estimated Members’
Equity or Closing Members’ Equity as required by GAAP (the “Transaction-Related
Members’ Equity Charges”) set forth in the Estimated Members’ Equity and the
Closing Members’ Equity.
               (d) If any units of Company Interests outstanding immediately
prior to the Effective Time are unvested or are subject to a repurchase option,
risk of forfeiture or other condition under any applicable restricted stock
purchase agreement, stock option exercise agreement or other agreement with the
Company, then the Parent Shares issued in exchange for such units of Company
Interests will also be unvested and/or subject to the same repurchase option,
risk of forfeiture or other condition, and the certificates representing such
Parent Shares may accordingly be marked with appropriate legends.
               (e) The aggregate consideration payable to the holders of Company
Interests in accordance with this Section 2.01(a) is referred to in this
Agreement as the “Initial Merger Consideration.” The Initial Merger
Consideration is subject to adjustment in accordance with Sections 2.02 and
2.03.
          SECTION 2.02 Closing Balance Sheet; Indebtedness; Members’ Equity;
Working Capital.
               (a)
                    (i) For purposes of Section 2.02 hereof, “Members’ Equity”
shall refer to the total Members’ Equity as detailed on the Closing Balance
Sheet of the Company.
                    (ii) For purposes of Section 2.02 hereof, “Working Capital”
shall mean the amount that is the difference between (i) Company’s Current
Assets and (ii) Company’s Current Liabilities, calculated in accordance with
United States generally accepted accounting principles (“GAAP”) and in a manner
consistent with the Company’s Financial Statements (as defined in
Section 3.08(a)). “Current Assets,” as used in the definition of Working
Capital, shall mean cash on hand or in deposit accounts, cash equivalents,
accounts receivable (net of all reserves), prepaid project costs, prepaid
expenses, and any other current assets as defined under GAAP. “Current
Liabilities”, as used in the definition of Closing Working Capital, shall mean
accounts payable, accrued expenses, advanced customer payments

6



--------------------------------------------------------------------------------



 



and any other current liabilities (excluding current portions of Indebtedness)
as defined under GAAP.
               (b) The Company will prepare and deliver to Parent at least one
(1) business day before the Closing Date an unaudited balance sheet of the
Company prepared on an estimated basis as of midnight the day prior to the day
required to prepare and deliver the unaudited balance sheet on the day prior to
the close of business on the Closing Date (the “Estimated Closing Balance
Sheet”), which shall include detailed supporting calculations of (i) the
estimated Indebtedness of the Company as of the Closing Date (the “Estimated
Indebtedness”); (ii) the estimated Members’ Equity as of the Closing Date (the
“Estimated Members’ Equity”), calculated without regard to the Transaction
Related Members’ Equity Charges but with full regard to the effects of the
Investor Recapitalization; and (iii) the estimated Working Capital of the
Company at the Closing Date (the “Estimated Closing Working Capital”). The
Estimated Closing Balance Sheet will be prepared in accordance with GAAP,
subject to reasonable exceptions such as the absence of footnotes and customary
year-end audit adjustments, in a manner consistent with the methods and
practices used to prepare the audited balance sheet as of December 31, 2005 (the
“2005 Balance Sheet”). The Company will deliver with the Estimated Closing
Balance Sheet, including the Estimated Indebtedness, Estimated Members’ Equity
and Estimated Closing Working Capital, a certification executed by the Chief
Executive Officer and the Chief Financial Officer that the Estimated Closing
Balance Sheet is being delivered in good faith and fairly presents, in all
material respects, the financial condition of the Company as of 12:01 a.m. the
day before the Closing Date, prepared in accordance with GAAP, subject to
reasonable exceptions such as the absence of footnotes and customary year-end
audit adjustments. For example, assuming a Closing Date of July 15, 2007, the
Company shall deliver the Estimated Closing Balance Sheet on the morning of
July 14, 2007 reflecting business activities as of and through July 13, 2007.
          SECTION 2.03 Post-Closing Adjustment.
               (a) Within 75 days after the Closing Date, Parent will prepare
and deliver to the Members’ Representative written notice (the “Adjustment
Notice”) containing an unaudited consolidated balance sheet of the Company as of
the close of business on the Closing Date (the “Closing Balance Sheet”),
including detailed supporting calculations of (i) the Indebtedness of the
Company less Members’ Subordinated Debt as of the Closing Date (the “Closing
Indebtedness”), (ii) the Members’ Equity of the Company as of the Closing Date
(the “Closing Members’ Equity”), (iii) the Working Capital of the Company as of
the Closing Date (“Closing Working Capital”) and (iv) Parent’s calculation of
the amount of any Initial Merger Consideration adjustment required pursuant to
Section 2.03(i) (“Adjustment Amount”), if any. If Parent represents that no
Adjustment Amount is due and required, the Adjustment Notice shall so state. The
Closing Balance Sheet, including the Closing Indebtedness, Closing Members’
Equity and Closing Working Capital, will be prepared in accordance with GAAP in
a manner consistent with the methods and practices used to prepare the Estimated
Balance Sheet, Estimated Indebtedness, Estimated Working Capital, and Estimated
Members’ Equity.
               (b) Within 30 days after delivery of the Adjustment Notice, the
Members’ Representative will deliver to Parent a written response in which the
Members’ Representative will either:

7



--------------------------------------------------------------------------------



 



                    (i) agree in writing with the Closing Balance Sheet as set
forth in the Adjustment Notice, in which case such calculations of Closing
Indebtedness, Closing Members’ Equity, Closing Working Capital and Adjustment
Amount, if any, will be final and binding on the parties for purposes of
Section 2.03(i); or
                    (ii) dispute Parent’s calculation of Closing Indebtedness,
Closing Members’ Equity, Closing Working Capital or Adjustment Amount, if any,
as set forth in the Adjustment Notice by delivering to Parent a written notice
(a “Dispute Notice”) setting forth in reasonable detail the basis for each such
disputed item and certifying that all such disputed items are being disputed in
good faith.
               (c) If the Members’ Representative fails to take either of the
foregoing actions within 30 days after delivery of the Adjustment Notice, then
the Company will be deemed to have irrevocably accepted Parent’s calculation of
Closing Indebtedness, Closing Members’ Equity, Closing Working Capital and/or
Adjustment Amount, if any, as set forth in the Adjustment Notice, in which case
such calculation of Closing Indebtedness, Closing Members’ Equity, Closing
Working Capital and Adjustment Amount will be final and binding on the parties
for purposes of Section 2.03(i).
               (d) If the Members’ Representative delivers a Dispute Notice to
Parent within 30 days after delivery of the Adjustment Notice, then Parent and
the Members’ Representative will attempt in good faith, for a period of 30 days,
to agree on the calculations of Closing Indebtedness, Closing Members’ Equity,
Closing Working Capital and Adjustment Amount for purposes of Section 2.03(i).
Any resolution by Parent and the Members’ Representative during such 30-day
period as to any disputed items will be final and binding on the parties for
purposes of Section 2.03(i). If Parent and the Members’ Representative do not
resolve all disputed items by the end of 30 days after the date of delivery of
the Dispute Notice, then Parent and the Members’ Representative will submit the
remaining items in dispute to Hein & Associates, LLP, or if that firm is
unwilling or unable to serve, Parent and the Members’ Representative will engage
another mutually agreeable independent accounting firm of recognized national
standing, which is not the regular auditing firm of Parent or the Company. If
Parent and the Members’ Representative are unable to jointly select such
independent accounting firm within 10 days after such 30-day period, Parent and
the Members’ Representative will each select an independent accounting firm of
recognized national standing and each such selected accounting firm will select
a third independent accounting firm of recognized national standing, which is
not the regular auditing firm of Parent or the Company (such selected
independent accounting firm, whether pursuant to this sentence or the preceding
sentence, the “Independent Accounting Firm”). The Independent Accounting Firm
will act as arbitrator to determine (based solely upon presentations made by
Parent and the Members’ Representative and not by independent audit or review)
only those items still in dispute. The Purchaser and the Members’ Representative
will instruct the Independent Accounting Firm to render its determination with
respect to the items in dispute in a written report that specifies the
conclusions of the Independent Accounting Firm as to each item in dispute and
the resulting calculations and determination of the Closing Indebtedness,
Closing Members’ Equity, Closing Working Capital and the Adjustment Amount. The
Purchaser and the Members’ Representative will each use their commercially
reasonable efforts to cause the Independent Accounting Firm to render its
determination within 30 days after referral of the items to such firm or as soon
thereafter as

8



--------------------------------------------------------------------------------



 



reasonably practicable. The determinations of the Independent Accounting Firm
with respect to the Closing Indebtedness, Closing Members’ Equity, Closing
Working Capital and Adjustment Amount will be final and binding on the parties
for purposes of Section 2.03(i). Parent will revise the Closing Balance Sheet
and the calculation of the Closing Indebtedness, Closing Members’ Equity,
Closing Working Capital and Adjustment Amount as appropriate to reflect the
resolution of the issues in dispute pursuant to this Section 2.03 and Parent
will provide instructions to the Escrow Agent consistent with such resolution.
Any payment from the Escrow Fund for an Adjustment Amount shall be payable in
Escrow Shares; provided, that, the Members’ Representative may elect to have an
Adjustment Amount paid from Proceeds or in other cash provided by the Members in
lieu of Escrow Shares. The fees and expenses of the Independent Accounting Firm
will be shared by Parent and the Members in proportion to the relative amounts
of the disputed amount (as ultimately resolved) determined to be for the account
of Parent and the Members, respectively. For example, if the final Adjustment
Amount is forty percent (40%) of the Parent’s original Adjustment Amount as
determined in accordance with Section 2.03(a), the Members shall pay forty
percent (40%) of the fees and expenses of the Independent Accounting Firm and
Parent shall pay the remaining sixty percent (60%) of such fees and expenses.
               (e) For purposes of complying with this Section 2.03, Parent and
the Members’ Representative will furnish to each other and to the Independent
Accounting Firm such work papers and other documents and information relating to
the disputed issues as the Independent Accounting Firm may request and as are
available to that party (or its independent public accountants) and each party
will be afforded the opportunity to present to the Independent Accounting Firm
any material related to the disputed items and to discuss the items with the
Independent Accounting Firm. Parent must require that the Independent Accounting
Firm enter into a customary form of confidentiality agreement with respect to
the work papers and other documents and information regarding the matters,
including financial information contained in the Adjustment Notice and Dispute
Notice, provided to the Independent Accounting Firm pursuant to this
Section 2.03.
               (f) If the Closing Indebtedness as finally determined in
accordance with this Section 2.03 is less than or equal to $49,400,000, then no
adjustment shall be made. If the Closing Indebtedness as finally determined
pursuant to this Section 2.03 is greater than the $49,400,000, then the Members
will pay to Parent the amount of such difference pursuant to Section 2.03(i)
below.
               (g) If the Closing Working Capital is less than 13.0% of the
average annualized monthly revenues of the Company using the three (3) completed
months immediately preceding the Closing Date (the “Target Working Capital”), an
example of the calculation of which is set forth on Schedule 2.03(g) for the
period ending June 30, 2006, then the Members will pay to Parent the amount of
such difference pursuant to Section 2.03(i) below.
               (h) All payments required to be made by the Members, on a pro
rata basis in proportion to each Member’s share (carried to five decimal places)
of the Company Interests, pursuant to Sections 2.03(f) and 2.03(g) will be
satisfied by payment from the Escrow Shares (based on the Escrow Per Share
Market Value (as defined below) of the Parent Common Stock at such time) in
accordance with the terms of the Escrow Agreement or otherwise as

9



--------------------------------------------------------------------------------



 



permitted by Section 2.03(d) above. The Members will be jointly and severally
liable for any amount by which any payments required under Sections 2.03(f) or
2.03(g) exceed the Escrow Fund. All adjustments to the Initial Merger
Consideration pursuant to this Section 2.03 will be applied to the Initial
Merger Consideration to be received by each Member pro-rata based in proportion
to each Member’s Share (carried to five decimal point places) of the Initial
Merger Consideration. The term “Escrow Per Share Market Value” shall mean for
any date, the price determined by calculating the average of the closing per
share prices of the Parent Common Stock on the American Stock Exchange (“AMEX”)
(as reported on AMEX) or such other stock exchange on which Parent Common Stock
may then be trading (based on a Trading Day closing at 4:02 p.m. New York City
time) for the twenty days prior to any distribution date as described in the
Escrow Agreement.
               (i) The payments pursuant to Sections 2.03(f) and 2.03(g) will be
treated by the parties as an adjustment to the Initial Merger Consideration and
the Initial Merger Consideration as so adjusted is referred to in this Agreement
as the “Merger Consideration.”
          SECTION 2.04 Exchange of Certificates.
               (a) Exchange Procedures. From and after the Effective Time, a
bank or trust company to be designated by Parent shall act as exchange agent
(the “Exchange Agent”) in effecting the exchange of the applicable Parent
Shares, Parent Warrants, Redemption Liability Shares, if any, and Redemption
Warrants, if any, for certificates which immediately prior to the Effective Time
represented outstanding membership interests of Company Interests (“Company
Interest Certificates”) and which were converted into the right to receive the
applicable Parent Shares, Parent Warrants, Redemption Liability Shares, if any,
and Redemption Warrants, if any, pursuant to Sections 2.01, 2.03 and 2.08. As
promptly as practicable after the Effective Time, Parent and the Exchange Agent
shall mail to each record holder of Company Interest Certificates a letter of
transmittal (the “Letter of Transmittal”) in a form approved by Parent and the
Company and instructions for use in surrendering such Company Interest
Certificates and receiving the applicable Parent Shares, Parent Warrants,
Redemption Liability Shares, if any, and Redemption Warrants, if any, pursuant
to Sections 2.01, 2.03 and 2.08. Promptly after the Effective Time, but in no
event later than ten (10) business days following the Effective Time, Parent
shall cause to be deposited in escrow with the Escrow Agent all of the Escrow
Shares and Escrow Warrants in the names set forth on Schedule 2.04(a)
(collectively, the “Escrow Securities”). As used in this Agreement, “Escrow
Warrants” shall refer to all Parent Warrants and Redemption Warrants, if any,
issued to the Contributing Members and deposited in escrow with the Escrow
Agent.
     Upon the surrender of each Company Interest Certificate for cancellation to
the Exchange Agent, together with a properly completed Letter of Transmittal and
such other documents as may reasonably be required by Parent:
                    (i) Parent shall cause to be issued to the holder of such
Company Interest Certificate in exchange therefor separate certificates
representing the Parent Shares, Parent Warrants, Redemption Liability Shares, if
any, and Redemption Warrants, if any, to which such holder is entitled pursuant
to Sections 2.01, 2.03 and 2.08;

10



--------------------------------------------------------------------------------



 



                    (ii) all Escrow Securities shall be delivered to the Escrow
Agent to be held as Escrow Shares pursuant to the Escrow Agreement; and
                    (iii) the Company Interest Certificates so surrendered shall
forthwith be cancelled.
               (b) Escrow Fund.
                    (i) Prior to or simultaneously with the Closing, the
Members’ Representative and Parent shall enter into an escrow agreement
substantially in the form of Exhibit B hereto (the “Escrow Agreement”) with the
Escrow Agent, or if the Escrow Agent is unwilling or unable to serve, then such
other financial institution of at least $500,000,000 in total assets mutually
acceptable to the Members’ Representative and Parent. Pursuant to the terms of
the Escrow Agreement, Parent shall deposit with the Escrow Agreement (i) one or
more stock certificates representing the Escrow Shares, and (ii) one or more
warrants representing the Escrow Warrants issued to the Contributing Members at
Closing and related irrevocable stock powers in the name of the Contributing
Members representing the Escrow Securities, which account is to be managed by
the Escrow Agent (the “Escrow Account”). Any Escrow Securities and Proceeds in
the Escrow Account are collectively referred to herein as the “Escrow Fund”. The
Escrow Agreement shall provide that so long as a bona fide, good faith claim for
indemnification has not been made by Parent, that (i) the entirety of the Escrow
Fund remain with the Escrow Agent for (18) eighteen months, (ii) after
completion of (18) eighteen months post Closing, that portion of Escrow Shares
(and/or any Proceeds or common stock of Parent received by the Contributing
Members by virtue of the exercise of Parent Warrants and Redemption Warrants) in
excess of $3,000,000 in value based on the Escrow Per Share Market Value be
released to the Contributing Members as well as the entirety of the Escrow
Warrants and (iii) upon completion of (60) sixty months after Closing, the
Escrow Account shall be closed and all remaining Escrow Shares and any and all
other assets of the Contributing Members held in the Escrow Fund shall be
released to the Members. In connection with such deposit of the Escrow
Securities with the Escrow Agent and as of the Effective Time, each Contributing
Member holder of Company Interests will be deemed to have constructively
received and deposited with the Escrow Agent each Contributing Member’s pro rata
interest in the Escrow Fund as determined as of Closing by reference to such
Contributing Member’s ownership of Company Interests (plus any additional shares
as may be issued upon any stock split, stock dividend or recapitalization
effected by Parent after the Effective Time with respect to shares constituting
the Escrow Fund) as reflected on the Company Interest Certificates, without any
further action by the Contributing Members. Distributions of any Escrow
Securities or the Escrow Fund or Proceeds from the Escrow Account shall be
governed by the terms and conditions of the Escrow Agreement, but shall occur no
later than the end of the indemnity periods as set forth in Section 10.01. The
adoption of this Agreement and the approval of the Merger by the Members shall
constitute approval of the Escrow Agreement and of all the arrangements relating
thereto, including, without limitation, the placement of the Escrow Securities
and Proceeds in the Escrow Fund and the appointment of the Members’
Representative. No Escrow Securities contributed to the Escrow Fund shall be
unvested or subject to any right of repurchase, risk of forfeiture or other
condition in favor of Parent, the Surviving Corporation or other entity.

11



--------------------------------------------------------------------------------



 



                    (ii) In the event of a claim relating to any claim for
indemnification any Parent Indemnified Person (as defined in Section 10.02) may
have under Article X (“Indemnification Claim”), Parent shall seek payment first
out of the Escrow Fund. Such Indemnification Amounts shall be payable in Escrow
Shares; provided, that the Members’ Representative may elect to have an
Indemnification Amount paid from the Proceeds or in other cash provided by the
Members in lieu of Escrow Shares. If the Escrow Fund has been reduced to zero,
Parent shall then be entitled to seek payment for an unsatisfied Indemnification
Amount directly from the Members, subject to the terms and conditions set forth
in Article X.
               (c) Distributions. No dividends or other distributions declared
or made after the Effective Time with respect to Escrow Shares comprising part
of the Initial Merger Consideration with a record date after the Effective Time
shall be paid to the holder of any unsurrendered Company Interest Certificate
with respect to the Escrow Shares represented thereby until the holder of such
Company Interest Certificate shall surrender such Company Interest Certificate
in accordance with this Section 2.04. Dividends or other distributions declared
or made after the Effective Time with respect to Escrow Shares comprising part
of the Merger Consideration with a record date after the Effective Time shall be
paid to the record owners of the Escrow Shares.
               (d) No Further Rights in Company Interests. Except as otherwise
specifically provided herein, the Parent Shares, the Parent Warrants, the
Redemption Liability Shares and the Redemption Warrants issued upon the
conversion of Company Interests in accordance with the terms hereof, including
the registration rights applicable thereto, shall be deemed to have been issued
in full satisfaction of all rights pertaining to such Company Interests.
               (e) No Fractional Shares. Notwithstanding any other provision of
this Agreement, no fractional shares of Parent Common Stock shall be issued upon
the conversion and exchange of Company Interest Certificates, and no holder of
Company Interest Certificates shall be entitled to receive a fractional share of
Parent Common Stock. In the event that any holder of Company Interest would
otherwise be entitled to receive a fractional share of Parent Common Stock
(after aggregating all shares and fractional shares of Parent Common Stock
issuable to such holder), then such holder will receive an aggregate number of
shares of Parent Common Stock rounded up or down to the nearest whole share
(with amounts equal to 0.5 and greater being rounded up).
               (f) No Liability. Neither Parent nor the Surviving Corporation
shall be liable to any holder of shares of Company Interest for any such shares
of Parent Common Stock (or dividends or distributions with respect thereto) or
cash properly and legally delivered to a public official pursuant to any
abandoned property, escheat or similar Law (as defined in Section 3.06(a));
provided, however, that Parent shall promptly give the Members’ Representative
written notice of any such occurrence and such holder of Company Interests shall
have the opportunity to dispute the abandonment and reclaim the shares of Parent
Common Stock and all related rights as if such occurrence had not occurred,
provided such dispute is fairly determined for the benefit of the Member or
Members affected.
               (g) Withholding Rights. Each of the Exchange Agent, the Surviving
Corporation and Parent shall be entitled to deduct and withhold from the Merger
Consideration

12



--------------------------------------------------------------------------------



 



otherwise payable pursuant to this Agreement to any holder of shares of Company
Interest such amounts as it is required to deduct and withhold with respect to
the making of such payment under the United States Internal Revenue Code of
1986, as amended (the “Code”), or any provision of state, local or foreign Tax
(as defined in Section 3.15(c)) Law, including but not limited to federal and
state withholdings as related to the compensatory component of the Merger
Consideration that relates to the Company’s 2004 Incentive Plan. To the extent
that amounts are so withheld by the Exchange Agent, the Surviving Corporation or
Parent, as the case may be, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the holder of the shares of
Company Interest in respect of which such deduction and withholding were made by
the Exchange Agent, the Surviving Corporation or Parent, as the case may be. Any
amounts so withheld shall be properly and timely transmitted to the appropriate
parties.
               (h) Lost Certificates. If any Company Interest Certificate shall
have been lost, stolen or destroyed, upon the making of an affidavit of that
fact by the person claiming such Company Interest Certificate to be lost, stolen
or destroyed and, if required by the Surviving Corporation, the posting by such
person of a bond, in such reasonable amount as the Surviving Corporation may
direct, as indemnity against any claim that may be made against it with respect
to such Company Interest Certificate, Parent shall issue in exchange for such
lost, stolen or destroyed Company Interest Certificate, the applicable Parent
Shares (and dividends or other distributions pursuant to Section 2.04(c)),
Parent Warrants, Redemption Liability Shares (and dividends or other
distributions pursuant to Section 2.04(c)), and Redemption Warrants to which
such person is entitled pursuant to the provisions of this Article II.
          SECTION 2.05 Membership Interest Transfer Books. Commencing on the
date hereof, the membership interest transfer books of the Company shall be
closed and there shall be no further registration or transfers of shares of
Company Interest thereafter on the records of the Company other than as required
to comply with the terms of this Agreement and the Plans. From and after the
Effective Time, each holder of a Company Interest Certificate shall cease to
have any rights as a member of the Company, except as otherwise provided in this
Agreement or by Law.
          SECTION 2.06 Earnout Awards.
               (a) From time to time after the Effective Time, the Members shall
be entitled to an earnout award payable in shares of Parent Common Stock
(“Earnout Award”) pursuant to the terms of Section 2.06 below.
               (b) On the date on which any holder (a “Warrant Holder”) of a
warrant (other than a Parent Warrant and a Redemption Warrant) to purchase
Parent Common Stock (an “Index Warrant”), elects to exercise such Index Warrant
(each a “Measurement Date”), Parent shall calculate and record the average
Trading Price (each an “Earnout Per Share Market Value”) of the Parent Common
Stock for each of the 3 trading days prior to such Measurement Date (each a
“Measurement Period”). As used herein, the term “Trading Price” shall mean the
closing trading price per share of Parent Common Stock for such date (or the
nearest preceding date) on the American Stock Exchange (as reported on AMEX) or
such other stock exchange on which the Parent Common Stock may then be trading.

13



--------------------------------------------------------------------------------



 



               (c) On June 30, 2008 (the “Initial Determination Date”), Parent
shall determine the initial Earnout Award payable to the Members for the period
beginning on the Closing Date and ending on June 30, 2008 (the “Initial
Determination Period”). Subsequent Earnout Awards shall be determined on:
                    (i) June 30, 2009 (the “Second Determination Date”) for the
period beginning on July 1, 2008 and ending on June 30, 2009 (the “Second
Determination Period”); and
                    (ii) April 30, 2010 (unless extended to June 30, 2010 by the
mutual written consent of the parties hereto) (the “Third Determination Date”,
and together with the Initial Determination Date and the Second Determination
Date, each a “Determination Date”) for the period beginning on July 1, 2009 and
ending on April 30, 2010 (or June 30, 2010) (the “Third Determination Period”,
and together with the Initial Determination Period and the Second Determination
Period, each a “Determination Period”).
               (d) On each Determination Date, Parent shall calculate the
respective Earnout Award as follows (an example of such calculation is set forth
on Schedule 2.06(d) attached hereto):
                    (i) first, for each exercise of an Index Warrant during such
Determination Period, multiply (A) the respective Earnout Per Share Market Value
for such exercise by (B) the number of shares issued pursuant to such Index
Warrant exercise (the “Total Exercised Warrant Value”);
                    (ii) second, calculate (A) the aggregate number of shares
issued pursuant to all Index Warrant exercises during such Determination Period,
(B) the aggregate Total Exercised Warrant Values from all exercises for such
Determination Period and (C) the per share weighted average amount of the Total
Exercised Warrant Values for all Index Warrant exercises during such
Determination Period;
                    (iii) third, multiply (A) the number of shares calculated in
Section 2.06(d)(ii)(A) by (B) $5.00;
                    (iv) fourth, subtract (A) the number determined in
Section 2.06(d)(iii) from (B) the aggregate Total Exercised Warrant Values for
such Determination Period;
                    (v) if the amount determined in Section 2.06(d)(iv) above is
greater than zero, Parent shall issue to the Members shares of Parent Common
Stock equal to the quotient of (A) the amount determined in Section 2.06(d)(iv)
above divided by (B) the amount determined in Section 2.06(d)(ii)(C) (“Earnout
Award Shares”).
               (e) Within fifteen (15) days of each Determination Date, Parent
shall provide written notice to the Members’ Representative as to the number of
Earnout Award Shares, if any, (an “Earnout Notice”). Such Earnout Notice shall
also contain Parent’s calculation of such Earnout Award Shares pursuant to
Section 2.06(c).

14



--------------------------------------------------------------------------------



 



               (f) Within 15 days after delivery of an Earnout Notice, the
Members’ Representative will deliver to Parent a written response in which the
Members’ Representative will either:
                    (i) agree in writing with the contents of the Earnout
Notice, in which case such calculations of the Earnout Award Shares (the
“Earnout Award Calculation”), if any, will be final and binding on the parties
for purposes of Section 2.06; or
                    (ii) dispute Parent’s determination of the Earnout Award
Calculations, if any, as set forth in a written notice (a “Earnout Dispute
Notice”) setting forth in reasonable detail the basis for each such disputed
item and certifying that all such disputed items are being disputed in good
faith.
               (g) If the Members’ Representative fails to take either of the
foregoing actions within 15 days after delivery of the Earnout Notice, then the
Company and Members will be deemed to have irrevocably accepted Parent’s
determination of such Earnout Notice, in which case such determination of the
Earnout Award Calculation will be final and binding on the parties for purposes
of Section 2.06(j).
               (h) If the Members’ Representative delivers an Earnout Dispute
Notice to Parent within 15 days after delivery of the Earnout Notice, then
Parent and the Members’ Representative will attempt in good faith, for a period
of 15 days, to agree on the calculations for purposes of Section 2.06. Any
resolution by Parent and the Members’ Representative during such 15-day period
as to any disputed items will be final and binding on the parties for purposes
of Section 2.06. If Parent and the Members’ Representative do not resolve all
disputed items by the end of 15 days after the date of delivery of the Earnout
Dispute Notice, then Parent and the Members’ Representative will submit the
remaining items in dispute to the Independent Accounting Firm and the procedures
set forth in Section 2.03(d) shall be utilized to resolve the disputed items.
The determinations of the Independent Accounting Firm with respect to the
Earnout Award Calculation will be final and binding on the parties for purposes
of Section 2.06. Parent will revise all of the affected changes in the Earnout
Award Calculation as appropriate to reflect the resolution of the issues in
dispute pursuant to this Section 2.06.
               (i) For purposes of complying with this Section 2.06, Parent and
the Members’ Representative will furnish to each other and to the Independent
Accounting Firm such work papers and other documents and information relating to
the disputed issues as the Independent Accounting Firm may request and as are
available to that party (or its independent public accountants) and each party
will be afforded the opportunity to present to the Independent Firm any material
related to the disputed items and to discuss the items with the Independent
Firm. Parent must require that the Independent Firm enter into a customary form
of confidentiality agreement with respect to the work papers and other documents
and information regarding the matters, including financial information contained
in the Earnout Notice and Earnout Dispute Notice, provided to the Independent
Accounting Firm pursuant to this Section 2.06.
               (j) Once the Earnout Calculation is finalized, Parent shall issue
such Earnout Award Shares to the Members as determined by the Earnout
Calculation pursuant to

15



--------------------------------------------------------------------------------



 



Section 2.06(k) and (j) herein. Notwithstanding if the amount determined in
Section 2.06(d)(iv) above is zero or less than zero, Parent not shall issue any
Earnout Award Shares to the Members. Parent shall promptly prepare and file with
AMEX a Notification Form for Listing Additional Shares with respect to any
Earnout Award Shares to be issued pursuant to Section 2.06 and shall use its
commercially reasonable efforts to obtain, prior to such issuance of any Earnout
Award Shares, approval for the listing of such Earnout Award Shares, subject to
official notice to AMEX of issuance.
               (k) In the event that prior to the expiration of eighteen
(18) months after the Closing Date, the Members are issued Earnout Award Shares,
any of such Earnout Award Shares issued to the Contributing Members and the
possession thereof shall be given by the Contributing Members to the Escrow
Agent as soon as practicable. All of the rights, duties and obligations with
respect to said Earnout Award Shares shall be equivalent to the rights, duties
and obligations with respect to the Parent Shares, except as otherwise
specifically provided herein, including but not limited to the rights granted to
the Members under the Registration Rights Agreement.
               (l) Return of Parent Warrants and Redemption Warrants. In
exchange for an Earnout Award, each Member shall surrender a number of Parent
Warrants and/or Redemption Warrants exercisable for an amount of Parent Common
Stock equal to such Earnout Award to Parent, together with such other documents
as may reasonably be required by Parent.
               (m) No Fractional Shares. Notwithstanding any other provision of
this Agreement, no fractional shares of Common Stock shall be issued pursuant to
this Section 2.06, and no Member shall be entitled to receive a fractional share
of Common Stock pursuant to Section 2.06. In the event that any Member would
otherwise be entitled to receive a fractional share of Common Stock pursuant to
this Section 2.06, then such Member will receive an aggregate number of shares
of Common Stock rounded up or down to the nearest whole share (with amounts
greater than 0.5 being rounded up). If the Parent Warrant or Redemption Warrant
shall have been exercised in part, Parent shall, at the time of delivery of the
certificate or certificates representing Parent Warrants or Redemption Warrants,
deliver to holder a new Parent Warrant or new Redemption Warrant, as the case
may be, evidencing the rights of holder to acquire shares of Parent Common Stock
called for by the Parent Warrant or the Redemption Warrant, which new Parent
Warrant or Redemption Warrant, as the case may be, shall in all other respects
be identical with the original Parent Warrant or the original Redemption
Warrant.
          SECTION 2.07 Securities Laws Issues. Parent shall issue the Parent
Shares and Parent Warrants as provided in Section 2.01, the shares of Parent
Common Stock as provided in Section 2.06 of this Agreement and the Redemption
Liability Shares and Redemption Warrants pursuant to a “private placement”
exemption or exemptions from registration under Section 4(2) of the Securities
Act of 1933, as amended (the “Securities Act”) and/or Regulation D promulgated
under the Securities Act and an exemption from qualification under the laws of
the State of Texas and other applicable state securities laws notwithstanding
that the Parent Shares, Parent Warrants, Redemption Liability Shares, Redemption
Warrants, and Parent Common Stock issuable pursuant to an Earnout Award shall be
entitled to their respective rights specified in the Registration Rights
Agreement. Parent and the Company shall comply with all applicable provisions
of, and rules under, the Securities Act and applicable state securities laws in

16



--------------------------------------------------------------------------------



 



connection with the offering and issuance of the shares of Parent Common Stock
pursuant to this Agreement. Such Parent Shares, Parent Warrants, Redemption
Liability Shares, Redemption Warrants and Parent Common Stock issuable pursuant
to an Earnout Award will be “restricted securities” under the Federal and state
securities laws and cannot be offered or resold except pursuant to registration
under the Securities Act or an available exemption from registration.
          SECTION 2.08 Redemption Shares Issuance.
               (a) As used in this Agreement, the following terms have the
following meanings (except as noted in this Agreement):
                    (i) “Exchange Value” means $5.40 per share of Parent Common
Stock.
                    (ii) “Gross Redemption Dollar Amount” means the Redemption
Shares Number multiplied by the Redemption Share Price.
                    (iii) “Net Redemption Dollar Amount” means difference
between the Gross Redemption Dollar Amount and the Redemption Value Safe Harbor.
                    (iv) “Redemption Calculations” has the meaning set forth in
Section 2.08(c)(i).
                    (v) “Redemption Dispute Notice” has the meaning set forth in
Section 2.08(c)(ii).
                    (vi) “Redemption Liability Amount” means the Shares in
Excess of Safe Harbor multiplied by the Redemption Price Differential.
                    (vii) “Redemption Liability Shares” means the number of
shares of Parent Common Stock, to be issued to the Members, if any, determined
by dividing the Redemption Liability Amount by the Exchange Value.
                    (viii) “Redemption Option” means the option that each holder
of Parent Common Stock has to require the Parent to redeem or convert his, her
or its ownership of Parent Common Stock prior to the Closing in accordance with
the governing documents of Parent.
                    (ix) “Redemption Notice” has the meaning set forth in
Section 2.08(b).
                    (x) “Redemption Share Price” means the price per share of
Parent Common Stock that Parent is required to pay to any holder of Parent
Common Stock exercising their Redemption Option.
                    (xi) “Redemption Price Differential” means the difference
between the Redemption Share Price and the Exchange Value.

17



--------------------------------------------------------------------------------



 



                    (xii) “Redemption Shares Number” means the aggregate number
of shares of Parent Common Stock which are required to be redeemed by Parent
from the holders of such Parent Common Stock prior to the Closing in accordance
with the governing documents of Parent based on those holders who exercise their
Redemption Option.
                    (xiii) “Redemption Value Safe Harbor” means $3,000,000.
                    (xiv) “Redemption Warrant” means the warrants issued by
Parent pursuant to this Section 2.08.
                    (xv) “Safe Harbor Shares” means the Redemption Value Safe
Harbor divided by the Redemption Share Price.
                    (xvi) “Shares in Excess of Safe Harbor” means the Net
Redemption Dollar Amount divided by the Redemption Share Price.
               (b) Parent and Merger Sub covenant and agree that they shall
comply with all of the requirements of their respective governing documents in
connection with timely execution relating to the holders of Parent Common Stock
and their collectively held Redemption Option. Once the expiration date for any
holders of Parent Common Stock to exercise the Redemption Option has occurred,
Parent shall promptly provide written notice to the Members’ Representative as
to the amount of the Redemption Shares Number, if any, and the Redemption Share
Price paid therefore (the “Redemption Notice”). Such Redemption Notice shall
also contain Parent’s calculation of the amount of the Redemption Liability
Amount and the aggregate amount of Redemption Liability Shares and Redemption
Warrants as follows:
                    (i) First, determine the Gross Redemption Dollar Amount by
multiplying the Redemption Shares Number by the Redemption Share Price;
                    (ii) Second, determine the Net Redemption Dollar Amount by
subtracting the Redemption Value Safe Harbor from the Gross Redemption Dollar
Amount, and if the resulting amount is negative, stop; if the resulting amount
is positive, continue;
                    (iii) Third, determine the Safe Harbor Shares by dividing
the Redemption Value Safe Harbor by the Redemption Share Price;
                    (iv) Fourth, determine the Shares in Excess of Safe Harbor
by dividing the Net Redemption Dollar Amount by the Redemption Share Price;
                    (v) Fifth, determine the Redemption Price Differential by
subtracting the Exchange Value from the Redemption Share Price;
                    (vi) Sixth, determine the Redemption Liability Amount by
multiplying the Redemption Price Differential by Shares in Excess of Safe
Harbor; and
                    (vii) Lastly, determine the number of Redemption Liability
Shares by dividing the Redemption Liability Amount by the Exchange Value.

18



--------------------------------------------------------------------------------



 



               (c) Within 15 days after delivery of the Redemption Notice, the
Members’ Representative will deliver to Parent a written response in which the
Members’ Representative will either:
                    (i) agree in writing with the contents of the Redemption
Notice, in which case such calculations of the Redemption Shares Number,
Redemption Share Price, Redemption Liability Amount and the aggregate amount of
Redemption Liability Shares and Redemption Warrants (collectively, the
“Redemption Calculations”), if any, will be final and binding on the parties for
purposes of Section 2.08; or
                    (ii) dispute Parent’s determination of the Redemption
Calculations, if any, as set forth in a written notice (a “Redemption Dispute
Notice”) setting forth in reasonable detail the basis for each such disputed
item and certifying that all such disputed items are being disputed in good
faith.
               (d) If the Members’ Representative fails to take either of the
foregoing actions within 15 days after delivery of the Redemption Notice, then
the Company and Members will be deemed to have irrevocably accepted Parent’s
determination of the Redemption Notice, in which case such determination of the
Redemption Calculation will be final and binding on the parties for purposes of
Section 2.08(g).
               (e) If the Members’ Representative delivers a Redemption Dispute
Notice to Parent within 15 days after delivery of the Redemption Notice, then
Parent and the Members’ Representative will attempt in good faith, for a period
of 15 days, to agree on the calculations for purposes of Section 2.08. Any
resolution by Parent and the Members’ Representative during such 15-day period
as to any disputed items will be final and binding on the parties for purposes
of Section 2.08. If Parent and the Members’ Representative do not resolve all
disputed items by the end of 15 days after the date of delivery of the
Redemption Dispute Notice, then Parent and the Members’ Representative will
submit the remaining items in dispute to the Independent Accounting Firm and the
procedures set forth in Section 2.03(d) shall be utilized to resolve the
disputed items. The determinations of the Independent Accounting Firm with
respect to the Redemption Calculations will be final and binding on the parties
for purposes of Section 2.08. Parent will revise all of the affected changes in
the Redemption Calculations as appropriate to reflect the resolution of the
issues in dispute pursuant to this Section 2.08.
               (f) For purposes of complying with this Section 2.08, Parent and
the Members’ Representative will furnish to each other and to the Independent
Firm such work papers and other documents and information relating to the
disputed issues as the Independent Firm may request and as are available to that
party (or its independent public accountants) and each party will be afforded
the opportunity to present to the Independent Firm any material related to the
disputed items and to discuss the items with the Independent Firm. Parent must
require that the Independent Firm enter into a customary form of confidentiality
agreement with respect to the work papers and other documents and information
regarding the matters, including financial information contained in the
Redemption Notice and Redemption Dispute Notice, provided to the Independent
Accounting Firm pursuant to this Section 2.08.

19



--------------------------------------------------------------------------------



 



               (g) Once the Redemption Calculations are finalized, Parent shall
issue the Redemption Liability Shares and Redemption Warrants to the Members pro
rata based in proportion to each Member’s share (carried to five decimal point
places) of the Company Interests. Notwithstanding anything to the contrary
contained herein, if the amount of Redemption Liability Shares is zero (0) or
negative, then the Members shall not be entitled to receive any additional
shares of Parent Common Stock under this Section 2.08. If there are any
Redemption Liability Shares to be issued to the Members, on or about the Closing
pursuant to this Section 2.08, such Redemption Liability Shares shall be issued
to each of the Members together with two Redemption Warrants, substantially in
the identical form of the Parent Warrants, for each Redemption Liability Share
issued pursuant to this Section 2.08(g).
               (h) Distributions, dividends or other distributions declared or
made after the Effective Time with respect to Redemption Liability Shares with a
record date after the Effective Time shall be paid to the record owners of
Redemption Liability Shares.
               (i) Notwithstanding any other provision of this Agreement, no
fractional shares or Redemption Liability Shares shall be issued. In the event
that any Member would otherwise be entitled to receive a fractional share of a
Redemption Liability Share (after aggregating all shares and fractional shares
of Parent Common Stock issuable to such holder under this Section 2.08 and
otherwise under this Agreement), then such holder will receive an aggregate
number of shares of Parent Common Stock rounded up or down to the nearest whole
share (with amounts equal to 0.5 and greater being rounded up).
               (j) If prior to the expiration of eighteen (18) months after the
Closing Date, the Contributing Members are issued Redemption Liability Shares
and Redemption Warrants, all of such Redemption Liability Shares and Redemption
Warrants and the possession thereof shall be given to the Escrow Agent as soon
as practicable. All of the rights, duties and obligations with respect to said
Redemption Liability Shares and Redemption Warrants shall be equivalent to the
rights, duties and obligations with respect to the Parent Shares and Parent
Warrants, except as otherwise specifically provided herein, including but not
limited to the rights granted to the Members under the Registration Rights
Agreement and the rights specified in Section 2.06 pertaining to Earnout Awards.
               (k) Any issuance of Redemption Liability Shares and Redemption
Warrants pursuant to this Section 2.08 will be treated by the parties as an
adjustment to the Initial Merger Consideration and the Initial Merger
Consideration as so adjusted is referred to in this Agreement as the “Merger
Consideration”.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby represents and warrants to Parent and Merger Sub that
the statements contained in this Article III are true and correct except as set
forth in the disclosure schedule delivered by the Company to Parent and Merger
Sub concurrently with the execution of this Agreement (the “Company Disclosure
Schedule”). The Company Disclosure Schedule shall be arranged and
cross-referenced to specific sections in this Article III and shall provide

20



--------------------------------------------------------------------------------



 



exceptions to, or otherwise qualify in reasonable detail, only the specific
corresponding section in this Article III. The Company Disclosure Schedules may
be updated pursuant to Section 7.19 hereof, including, but not limited to, for
any and all effects relating to the contemplated Investor Recapitalization.
          SECTION 3.01 Organization and Qualification. The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Texas and has all requisite corporate power and
authority to own, lease and otherwise hold and operate its properties and other
assets and to carry on its business as it is now being conducted and as
currently proposed to be conducted, except where the failure to be so organized,
existing or in good standing or to have such corporate power and authority has
not had, and could not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect (as defined below). The Company is
duly qualified or licensed as a foreign corporation to do business, and is in
good standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its business makes such qualification
or licensing necessary, except where the failure to be so qualified or licensed
and in good standing has not had, and could not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.
Section 3.01 of the Company Disclosure Schedule sets forth each jurisdiction
where the Company is qualified or licensed as a foreign corporation and each
other jurisdiction in which the Company owns, uses, licenses or leases real
property or has employees or engages independent contractors. The term “Company
Material Adverse Effect” means any event, change, violation, inaccuracy,
circumstance or effect (regardless of whether or not such events, changes,
violations, inaccuracies, circumstances or effects are inconsistent with the
representations or warranties made by the Company in this Agreement) that has,
or could reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the business, operations, condition (financial or
otherwise), assets (tangible or intangible), liabilities, employees, properties,
prospects, capitalization or results of operations of the Company, except for
any such events, changes, violations, inaccuracies, circumstances or effects
resulting from or arising in connection with (i) any changes in general,
political, global or other national or worldwide events or changes in economic
or business conditions that do not disproportionately impact the Company as
compared to other entities similar in size and scope as that of the Company and
that are within its industry or (ii) any changes or events affecting the
industry in which the Company operates that do not disproportionately impact the
Company as compared to other entities similar in size and scope as that of the
Company and that are within its industry.
          SECTION 3.02 Articles of Organization and Regulations. The Company has
heretofore made available to Parent a complete and correct copy of (a) the
Articles of Organization and Regulations of the Company (together, the “Company
Charter Documents”) including all amendments thereto, (b) the minute books
containing all consents, actions and meetings of the Members of the Company and
the Company’s Board of Managers and any committees thereof, and (c) the Member
Interest transfer books of the Company setting forth all issuances or transfers
of any interests of the Company. Such Company Charter Documents are in full
force and effect. Revised and amended Company Charter Documents will be provided
to Parent upon the closing of the Investor Purchase Agreement. No such revisions
or amendments to the Company Charter Documents will conflict with this
Agreement. The Company is not in violation of any of the provisions of the
Company Charter Documents. The minute books,

21



--------------------------------------------------------------------------------



 



membership interests transfer books, stock registers and other records of the
Company are complete and accurate, and the signatures appearing on all documents
contained therein are the true or facsimile signatures of the persons purported
to have signed the same.
          SECTION 3.03 No Subsidiaries.
               (a) The Company does not own, of record or beneficially, or
control any direct or indirect equity or other interest, or any right
(contingent or otherwise) to acquire the same, in any corporation, partnership,
limited liability company, joint venture, association or other entity. The
Company is not a member of (nor is any part of the Company’s business conducted
through) any partnership, nor is the Company a participant in any joint venture
or similar arrangement. There are no contractual obligations of the Company to
provide funds to, or make any investment in (whether in the form of a loan,
capital contribution or otherwise), any other person.
               (b) The Company does not control, directly or indirectly, or have
any direct or indirect equity participation or similar interest in any
corporation, partnership, limited liability company, joint venture, trust or
other business association which is not a Subsidiary. Except as provided in the
Regulations of the Company and the Investor Recapitalization, there are no
contractual obligations of the Company to provide funds to, or make any
investment in (whether in the form of a loan, capital contribution or
otherwise), any other person.
          SECTION 3.04 Capitalization.
               (a) The Company Interests set forth in Section 3.04(a) of the
Company Disclosure Schedule will represent all of the outstanding member or
other equity ownership interests of the Company on the Closing Date. The Company
has no securities or other instruments convertible into or exercisable for
membership or other equity ownership interests of the Company that have not
already been converted as of the Closing Date. All of the Company Interests have
been duly authorized and validly issued and are fully paid and non-assessable.
               (b) As of the Closing Date, there are no options, warrants or
other rights, agreements, arrangements or commitments of any character, whether
or not contingent, relating to the issued or unissued capital stock of the
Company or obligating the Company to issue or sell any share of capital stock
of, or other equity interest in, the Company. All shares of Company Interest so
subject to issuance, upon issuance in accordance with the terms and conditions
specified in the instruments pursuant to which they are issuable, will be duly
authorized, validly issued, fully paid and nonassessable.
               (c) The Company does not have outstanding any bonds, debentures,
notes or other obligations the holders of which have the right to vote (or which
are convertible into or exercisable for securities having the right to vote)
with the Members of the Company on any matter (other than the consent rights of
the Company’s lender as disclosed in Section 3.06(a) of the Company Disclosure
Schedule).
               (d) All of the securities offered, sold or issued by the Company
(i) have been offered, sold or issued in compliance with the requirements of the
Federal

22



--------------------------------------------------------------------------------



 



securities laws and any applicable state securities or “blue sky” laws, and
(ii) are not subject to any preemptive right, right of first refusal, right of
first offer or right of rescission.
               (e) Except as set forth in Section 3.04(e) of the Company
Disclosure Schedule, the Company has never repurchased, redeemed or otherwise
reacquired any shares of capital stock or other securities of the Company, other
than unvested securities in the ordinary course upon termination of employment
or consultancy. There are no outstanding contractual obligations of the Company
to repurchase, redeem or otherwise acquire any share of capital stock of, or
other equity interest in, the Company. Other than as set forth in
Section 3.04(e) of the Company Disclosure Schedule, there are no member
agreements, voting trusts or other agreements or understandings to which the
Company is a party, or of which the Company is aware, that (i) relate to the
voting, registration or disposition of any securities of the Company, (ii) grant
to any person or group of persons the right to elect, or designate or nominate
for election, a manager to the Board of Managers of the Company, or (iii) grant
to any person or group of persons information rights.
          SECTION 3.05 Authority Relative to This Agreement.
               (a) The Company has the legal power, capacity and authority to
execute this Agreement and all other agreements and documents contemplated
hereby to which it is a party. The execution and delivery of this Agreement and
such other agreements and documents by the Company, to the extent a party
thereto, and the consummation by the Company of the transactions contemplated
hereby have been validly authorized by the Company and the Members and no other
action on the part of the Company or the Members is necessary to validly
authorize the transactions contemplated hereby (other than the approval and
adoption of this Agreement and the Merger by the Members as described in
Section 3.16 hereof and the filing and recordation of appropriate merger
documents as required by the DGCL and TLLCA). This Agreement has been duly and
validly executed and delivered by the Company and, assuming the due
authorization, execution and delivery by Parent and Merger Sub, constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium or similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to the effect of
general principles of equity.
               (b) Without limiting the generality of the foregoing, the Board
of Managers of the Company, at a meeting duly called and held, has unanimously
(i) determined that the Merger and the other transactions contemplated hereby
are fair to, and in the best interests of, the Company and Members,
(ii) approved and adopted the Merger, this Agreement and the other transactions
contemplated hereby in accordance with the provisions of the DGCL and TLCCA and
the Company’s charter documents, and (iii) directed that this Agreement and the
Merger be submitted to the Members for their approval and adoption and
(iv) resolved to recommend that the Members vote in favor of the approval and
adoption of this Agreement.
          SECTION 3.06 No Conflict; Required Filings and Consents.
               (a) Except as set forth in Section 3.06(a) of the Company
Disclosure Schedule, the execution and delivery of this Agreement by the Company
do not, and the

23



--------------------------------------------------------------------------------



 



performance of this Agreement by the Company will not, (i) conflict with or
violate the Company Charter Documents, (ii) assuming that all consents,
approvals, authorizations and other actions described in Section 3.06(b) have
been obtained and all filings and obligations described in Section 3.06(b) have
been made or complied with, conflict with or violate any foreign or domestic
(Federal, state or local) law, statute, ordinance, franchise, permit,
concession, license, writ, rule, regulation, order, injunction, judgment or
decree (“Law”) applicable to the Company or by which any property or asset of
the Company is bound or affected, or (iii) conflict with, result in any breach
of or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, require consent, approval or notice under,
give to others any right of termination, amendment, acceleration or cancellation
of, require any payment under, or result in the creation of a lien or other
encumbrance on any property or asset of the Company pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which the Company is a party or by which any
property or asset of the Company is bound or affected.
               (b) Except as set forth in Section 3.06(b) of the Company
Disclosure Schedule, the execution and delivery of this Agreement by the Company
do not, and the performance of this Agreement by the Company will not, require
any consent, approval, order, permit or authorization from, or registration,
notification or filing with, any domestic or foreign governmental, regulatory or
administrative authority, agency or commission, any court, tribunal or arbitral
body, or any quasi-governmental or private body exercising any regulatory,
taxing, importing or other governmental authority (a “Governmental Entity”),
except (i) for the pre-merger notification requirements of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
promulgated thereunder (the “HSR Act”), if applicable, and (ii) for the filing
and recordation of appropriate merger documents as required by the DGCL or the
TLLCA, and (iii) for such other consents, approvals, orders, permits,
authorizations, registrations, notifications or filings, which if not obtained
or made could not reasonably be expected, individually or in the aggregate, to
prevent or materially delay the consummation of the transactions contemplated by
this Agreement.
          SECTION 3.07 Permits; Compliance.
               (a) The Company is in possession of all franchises, grants,
authorizations, licenses, permits, easements, variances, exceptions, consents,
certificates, approvals and orders of any Governmental Entity necessary for the
Company to own, lease and otherwise hold and operate its properties and other
assets and to carry on its business as it is now being conducted and as
currently proposed to be conducted (the “Company Permits”). All Company Permits
are in full force and effect and will remain so after the Closing and no
suspension or cancellation of any Company Permit is pending or, to the Knowledge
of the Company, threatened. The Company has not received any notice or other
communication from any Governmental Entity regarding (i) any actual or possible
violation of or failure to comply with any term or requirement of any Company
Permit, or (ii) any actual or possible revocation, withdrawal, suspension,
cancellation, termination or modification of any Company Permit.

24



--------------------------------------------------------------------------------



 



               (b) The Company is not in conflict with, or in default or
violation of (i), to the Knowledge of the Company, any Law applicable to the
Company or by which any property or asset of the Company is bound or affected,
(ii) any material note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Company is a party or by which the Company or any property or asset of the
Company is bound or affected, or (iii), to the Knowledge of the Company, any
Company Permit.
          SECTION 3.08 Financial Statements.
               (a) True and complete copies of (i) the audited balance sheets of
the Company as of December 31, 2004 and 2005, and the audited statements of
operations, changes in members’ equity and changes in cash flows for the year
ended December 31, 2005, together with all related notes and schedules thereto
(collectively referred to herein as the “Audited Financial Statements”),
(ii) the unaudited statements of operations, changes in members’ equity and
changes in cash flows for the period commencing on the Company’s inception date
through December 31, 2004 and the year ending December 31, 2006 (collectively
referred to herein as the “Unaudited Financial Statements”) and (iii) the
unaudited balance sheet of the Company as of December 31, 2006 (the “Reference
Balance Sheet”), and the related statements of operations, changes in members’
equity and changes in cash flows for the calendar year ended December 31, 2006
(and together with the Reference Balance Sheet, the “Interim Financial
Statements”), are, or will be as of the time specified in Section 7.19, attached
as Section 3.08(a) of the Company Disclosure Schedule. The Audited Financial
Statements, the Unaudited Financial Statements and the Interim Financial
Statements (including, in each case, any notes thereto)(collectively, the
“Company Financial Statements”) were prepared in accordance with GAAP applied on
a consistent basis throughout the periods indicated (except as may be indicated
in the notes thereto or, in the case of unaudited statements, as permitted by
GAAP) and each present fairly, in all material respects, the financial position
of the Company as at the respective dates thereof and for the respective periods
indicated therein, except as otherwise noted therein (subject, in the case of
the Unaudited Financial Statements, Interim Financial Statements, to normal and
recurring year-end adjustments which were not and are not expected, individually
or in the aggregate, to be material).
               (b) To the Knowledge of the Company, except as set forth in
Section 3.08(b) of the Company Disclosure Schedule, the Company does not have
any debts, liabilities or obligations of any nature (whether accrued or fixed,
absolute or contingent, matured or unmatured, determined or determinable, or as
a guarantor or otherwise) (“Liabilities”), other than Liabilities (i) recorded
or reserved against on the Reference Balance Sheet or (ii) incurred in the
ordinary course of business, consistent with past practice, since December 31,
2006 plus up to an aggregate amount of $100,000 incurred since December 31, 2006
not in the ordinary course of the business, consistent with past practice.
Except as set forth in Section 3.08(b) of the Company Disclosure Schedule,
reserves are reflected on the Reference Balance Sheet and on the books of
account and other financial records of the Company against all Liabilities of
the Company in amounts that have been established on a basis consistent with the
past practice of the Company and in accordance with GAAP. To the Knowledge of
the Company and except as set forth in Section 3.08(b) of the Company Disclosure
Schedule, there are no outstanding warranty claims against the Company. To the
extent any specific representation or warranty in this Agreement is otherwise
qualified as to the party’s knowledge or as to materiality; the

25



--------------------------------------------------------------------------------



 



definition of “Liabilities” used in this Section 3.08(b) does not undermine or
modify any other representation contained herein, and the Company shall not be
deemed in violation of this Section 3.08(b) for any Liabilities governed by
other specific representations and warranties in this Agreement.
          SECTION 3.09 Absence of Certain Changes or Events. Since January 1,
2006, except as contemplated by or as disclosed in this Agreement, the Company
has conducted its business only in the ordinary course and in a manner
consistent with past practice and, since such date, (a) there has not been any
Company Material Adverse Effect and (b) the Company has not taken or legally
committed to take any of the actions specified in Section 6.01(a) through (z).
          SECTION 3.10 Absence of Litigation. Except as set forth in
Section 3.10 of the Company Disclosure Schedule, there is no litigation, suit,
claim, action, proceeding or investigation (a “Legal Proceeding”) pending or, to
the Knowledge of the Company, threatened against the Company, or any property or
asset owned or used by the Company or any person whose liability the Company has
or may have assumed, either contractually or by operation of Law, before any
arbitrator or Governmental Entity that could reasonably be expected, if resolved
adversely to the Company, to (i) impair the operations of the Company as
currently conducted, including, without limitation, any claim of infringement of
any intellectual property right, (ii) collectively result in losses to the
Company in excess of $250,000, (iii) impair the ability of the Company to
perform its obligations under this Agreement or (iv) prevent, delay or make
illegal the consummation of the transactions contemplated by this Agreement. To
the Company’s Knowledge, no event has occurred, and no claim, dispute or other
condition or circumstance exists, that could reasonably be expected to give rise
to or serve as a basis of the commencement of any Legal Proceeding involving the
Company (as set forth above). Neither the Company nor the officers or managers
thereof in their capacity as such, or any property or asset of the Company is
subject to any continuing order of, consent decree, settlement agreement or
other similar written agreement with, or, to the Knowledge of the Company,
continuing investigation by, any Governmental Entity, or any order, writ,
judgment, injunction, decree, determination or award of any court, arbitrator or
Governmental Entity. Except as disclosed in Section 3.10 of the Company
Disclosure Schedule, the Company has no plans to initiate any Legal Proceeding
against any third party.
          SECTION 3.11 Employee Benefit Plans; Labor Matters.
               (a) Section 3.11(a) of the Company Disclosure Schedule lists
(i) all employee benefit plans (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) and all bonus,
stock option, stock purchase, stock appreciation right, restricted stock,
phantom stock, incentive, deferred compensation, retiree medical, disability or
life insurance, cafeteria benefit, dependent care, disability, director or
employee loan, fringe benefit, sabbatical, supplemental retirement, severance or
other benefit plans, programs or arrangements, and all employment, termination,
severance or other contracts or agreements (whether legally enforceable or not,
whether formal or informal and whether in writing or not) to which the Company
is a party, with respect to which the Company has any obligation or which are
maintained, contributed to or sponsored by the Company for the benefit of any
current or former employee, officer or manager of the Company, (ii) each
employee benefit plan for which the Company could incur liability under
Section 4069 of ERISA in the

26



--------------------------------------------------------------------------------



 



event such plan has been or were to be terminated, (iii) any plan in respect of
which the Company could incur liability under Section 4212(c) of ERISA, and
(iv) any employment agreements, offer letters or other contracts, arrangements
or understandings between the Company and any key employee of the Company
(whether legally enforceable or not, whether formal or informal and whether in
writing or not) including, without limitation, any contracts, arrangements or
understandings relating to a sale of the Company (each, a “Plan,” and
collectively, the “Plans”).
               (b) Each Plan is in writing and the Company has furnished Parent
with a true and complete copy of each Plan (or a written summary where the Plan
is not in writing) and a true and complete copy of each material document, if
any, prepared in connection with each such Plan, including, without limitation,
(i) a copy of each trust or other funding arrangement, (ii) each summary plan
description and summary of material modifications, (iii) the two (2) most recent
annual reports (Form 5500 series and all schedules and financial statements
attached thereto), if any, required under ERISA or the Code in connection with
each Plan, (iv) the most recently received Internal Revenue Service
determination letter for each Plan intended to qualify under ERISA or the Code,
(v) the most recently prepared actuarial report and financial statement in
connection with each such Plan, (vi) any correspondence with the Internal
Revenue Service or the Department of Labor with respect to each such Plan and
(vii) each form of notice of grant and stock option agreement used to document
Company Options. Except as disclosed on Section 3.11(a) of the Company
Disclosure Schedule, there are no other employee benefit plans, programs,
arrangements or agreements, whether formal or informal, whether in writing or
not, to which the Company is a party, with respect to which the Company has any
obligation or which are maintained, contributed to or sponsored by the Company
for the benefit of any current or former employee, officer or manager of the
Company. The Company has no express or implied commitment, whether legally
enforceable or not, (x) to create, incur liability with respect to, or cause to
exist, any other employee benefit plan, program or arrangement, (y) to enter
into any contract or agreement to provide compensation or benefits to any
individual, or (z) to modify, change or terminate any Plan, other than with
respect to a modification, change or termination required by ERISA or the Code.
               (c) None of the Plans is a multi-employer plan (within the
meaning of Section 3(37) or 4001(a)(3) of ERISA) (a “Multi-employer Plan”) or a
single employer pension plan (within the meaning of Section 4001(a)(15) of
ERISA) for which the Company could incur liability under Section 4063 or 4064 of
ERISA (a “Multiple Employer Plan”). Each Plan is subject only to the Laws of the
United States or a political subdivision thereof.
               (d) Except as set forth in Section 3.11(d) of the Company
Disclosure Schedule, none of the Plans provides for the payment of separation,
severance, termination or similar benefits to any person or obligates the
Company to pay separation, severance, termination or similar-type benefits
solely or partially as a result of any transaction contemplated by this
Agreement or as a result of a “change in ownership or control,” within the
meaning of such term under Section 280G of the Code. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby, either alone or together with another event, will (i) result in any
payment (including, without limitation, severance, unemployment compensation,
golden parachute, forgiveness of indebtedness or otherwise) becoming due under
any Plan, whether or not such payment is contingent,

27



--------------------------------------------------------------------------------



 



(ii) increase any benefits otherwise payable under any Plan or other
arrangement, (iii) result in the acceleration of the time of payment, vesting or
funding of any benefits including, but not limited to, the acceleration of the
vesting and exercisability of any Company Option, whether or not contingent, or
(iv) affect in any material respects any Plan’s current treatment under any Laws
including any Tax or social contribution Law. No Plan provides, or reflects or
represents any liability to provide, retiree health, disability, or life
insurance benefits to any person for any reason, except as may be required by
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), or other applicable statute, and the Company has never represented,
promised or contracted (whether in oral or written form) to any employee (either
individually or to employees as a group) or any other person that such employee
or other person would be provided with retiree health, disability, or life
insurance benefits, except to the extent required by statute.
               (e) Each Plan is now and always has been operated in all material
respects in accordance with its terms and the requirements of all applicable
Laws, regulations and rules promulgated thereunder including, without
limitation, ERISA and the Code. The Company has performed all obligations
required to be performed by it under, is not in any respect in default under or
in violation of, and to the Knowledge of the Company, there is not any default
or violation by any party to, any Plan. No action, claim or proceeding is
pending or, to the Knowledge of the Company, threatened with respect to any Plan
(other than claims for benefits in the ordinary course) and no fact or event
exists that could give rise to any such action, claim or proceeding. Neither the
Company nor any person that is a member of the same controlled group as the
Company or under common control with the Company within the meaning of
Section 414 of the Code (each, an “ERISA Affiliate”) is subject to any penalty
or Tax with respect to any Plan under Section 502(i) of ERISA or Sections 4975
through 4980 of the Code. Each Plan can be amended, terminated or otherwise
discontinued at any time without material liability to Parent, the Company or
any of their ERISA Affiliates (other than ordinary administration expenses).
Neither the Company nor any affiliate has, prior to the Effective Time and in
any material respect, violated any of the health care continuation requirements
of COBRA, the requirements of the Family Medical Leave Act of 1993, the
requirements of the Health Insurance Portability and Accountability Act of 1996,
the requirements of the Women’s Health and Cancer Rights Act of 1998, the
requirements of the Newborns’ and Mothers’ Health Protection Act of 1996, or any
amendment to each such act, or any similar provisions of state Law applicable to
its employees.
               (f) Each Plan intended to qualify under Section 401(a) or Section
401(k) of the Code and each trust intended to qualify under Section 501(a) of
the Code (i) has received a favorable determination, opinion, notification or
advisory letter from the Internal Revenue Service with respect to each such Plan
as to its qualified status under the Code, including all amendments to the Code
effected by the Tax Reform Act of 1986 and subsequent legislation, and no fact
or event has occurred since the date of such determination letter or letters
from the Internal Revenue Service to adversely affect the qualified status of
any such Plan or the exempt status of any such trust, or (ii) has remaining a
period of time under applicable Treasury regulations or Internal Revenue Service
pronouncements in which to apply for such a letter and make any amendments
necessary to obtain a favorable determination as to the qualified status of each
such Plan.

28



--------------------------------------------------------------------------------



 



               (g) Neither the Company nor any ERISA Affiliate has incurred any
liability under, arising out of or by operation of Title IV of ERISA (other than
liability for premiums to the Pension Benefit Guaranty Corporation arising in
the ordinary course), including, without limitation, any liability in connection
with (i) the termination or reorganization of any employee benefit plan subject
to Title IV of ERISA or (ii) the withdrawal from any Multi-employer Plan or
Multiple Employer Plan, and no fact or event exists which could give rise to any
such liability.
               (h) The Company has not, since its inception, terminated,
suspended, discontinued contributions to or withdrawn from any employee pension
benefit plan, as defined in Section 3(2) of ERISA, including, without
limitation, any Multi-employer Plan. All contributions, premiums or payments
required to be made or accrued with respect to any Plan have been made on or
before their due dates. All such contributions have been fully deducted for
income tax purposes and no such deduction has been challenged or disallowed by
any Governmental Entity and no fact or event exists which could give rise to any
disallowance.
               (i) Except as set forth in Section 3.11(i) of the Company
Disclosure Schedule, (i) the Company is not a party to any collective bargaining
agreement or other labor union contract applicable to persons employed by the
Company or in the Company’s business, and currently, to the Knowledge of the
Company, there are no organizational campaigns, petitions or other unionization
activities seeking recognition of a collective bargaining unit that could affect
the Company; (ii) there are no controversies, strikes, slowdowns or work
stoppages pending or, to the Knowledge of the Company, threatened between the
Company and any of its employees, and the Company has not experienced any such
controversy, strike, slowdown or work stoppage within the past three years;
(iii) the Company has not breached or otherwise failed to comply with the
provisions of any collective bargaining or union contract and there are no
grievances outstanding against the Company under any such agreement or contract;
(iv) the Company has not engaged in any unfair labor practice, and there are no
unfair labor practice complaints pending against the Company before the National
Labor Relations Board or any other Governmental Entity or any current union
representation questions involving employees of the Company; (v) the Company is
currently in compliance with all applicable Laws relating to the employment of
labor, including those related to wages, hours, worker classification (including
the proper classification of independent contractors and consultants),
collective bargaining, workers’ compensation and the payment and withholding of
Taxes and other sums as required by the appropriate Governmental Entity and has
withheld and paid to the appropriate Governmental Entity or is holding for
payment not yet due to such Governmental Entity all amounts required to be
withheld from employees of the Company and is not liable for any arrears of
wages, Taxes, penalties or other sums for failure to comply with any of the
foregoing; (vi) the Company has paid in full to all employees or adequately
accrued for in accordance with GAAP consistently applied all wages, salaries,
commissions, bonuses, benefits and other compensation due to or on behalf of
such employees, including accruals related to compensation pursuant to the
Incentive Plans on the Closing Date Balance Sheet, including with respect to the
Transaction-Related Members’ Equity Charge; (vii) there is no claim with respect
to payment of wages, salary, overtime pay, workers compensation benefits or
disability benefits that has been asserted or threatened against the Company or
that is now pending before any Governmental Entity with respect to any person
currently or formerly employed by the Company; (viii) the Company is not a party
to, or otherwise bound by, any consent decree with, or citation by, any
Governmental

29



--------------------------------------------------------------------------------



 



Entity relating to employees or employment practices; (ix) the Company is in
compliance with all Laws and regulations relating to occupational safety and
health Laws and regulations, and there is no charge or proceeding with respect
to a violation of any occupational safety or health standards that has been
asserted or is now pending or threatened with respect to the Company; (x) the
Company is in compliance with all Laws and regulations relating to
discrimination in employment, and there is no charge of discrimination in
employment or employment practices for any reason, including, without
limitation, age, gender, race, religion or other legally protected category,
which has been asserted or, to the Knowledge of the Company, threatened against
the Company or that is now pending before the United States Equal Employment
Opportunity Commission or any other Governmental Entity; and (xi) each employee
of the Company who is located in the United States and is not a United States
citizen has all approvals, authorizations and papers necessary to work in the
United States in accordance with applicable Law.
               (j) Section 3.11(j) of the Company Disclosure Schedule contains a
true and complete list of all individuals who serve as employees of or
consultants to the Company as of the date hereof whose annual compensation from
the Company and positions with the Company have been previously detailed to
Parent, and whose annual compensation has not been modified in any manner other
than as permitted hereby, and for which a Company representation of such fact
will be provided at Closing.
               (k) To the Company’s Knowledge, no employee of or consultant to
the Company has been injured in the workplace or in the course of his or her
employment or consultancy, except for injuries which are covered by insurance or
for which a claim has been made under worker’s compensation or similar Laws.
          SECTION 3.12 Contracts.
               (a) Section 3.12(a) of the Company Disclosure Schedule lists
(under the appropriate subsection) each of the following written contracts and
agreements of the Company (such contracts and agreements being the “Material
Contracts”):
                    (i) each contract and agreement for the purchase or lease of
personal property with any supplier or for the furnishing of services to the
Company with payments greater than $100,000 per year;
                    (ii) all broker, exclusive dealing or exclusivity,
distributor, dealer, manufacturer’s representative, franchise, agency, sales
promotion, market research, marketing, consulting and advertising contracts and
agreements to which the Company is a party or any other contract that
compensates any person based on any sales by the Company;
                    (iii) all leases and subleases of real property;
                    (iv) all contracts and agreements relating to Indebtedness
other than trade indebtedness of the Company, including any contracts and
agreements in which the Company is a guarantor of Indebtedness;
                    (v) all contracts and agreements with any Governmental
Entity to which the Company is a party;

30



--------------------------------------------------------------------------------



 



                    (vi) all contracts and agreements that limit or purport to
limit the ability of the Company to compete in any line of business or with any
person or in any geographic area or during any period of time;
                    (vii) all contracts containing confidentiality requirements
(including all nondisclosure agreements);
                    (viii) all contracts and agreements between or among the
Company and any Member of the Company or any affiliate of such person, other
than contracts or agreements that will have no force and effect after the
Closing Date;
                    (ix) all contracts and agreements relating to the voting and
any rights or obligations of a Member of the Company, other than contracts or
agreements that will have no force and effect after the Closing Date;
                    (x) all contracts to manufacture for, supply to or
distribute to any third party any products or components;
                    (xi) all contracts regarding the acquisition, issuance or
transfer of any securities and each contract affecting or dealing with any
securities of the Company, including, without limitation, any restricted stock
agreements or escrow agreement or any securities issuances pursuant to the 2004
Incentive Plan and the Special Bonus Plan (collectively, the “Incentive Plans”);
                    (xii) all contracts providing for indemnification of any
officer, manager, employee or agent of the Company;
                    (xiii) all contracts related to or regarding the performance
of consulting, advisory or other services or work of any type by any third
party, other than contracts or agreements that will have no force and effect
after the Closing Date;
                    (xiv) all other contracts that have a term of more than
60 days and that may not be terminated by the Company, without penalty, within
30 days after the delivery of a termination notice by the Company;
                    (xv) any agreement of the Company that is terminable upon or
prohibits assignment or a change of ownership or control of the Company;
                    (xvi) all other contracts and agreements, excluding master
service agreements or contracts for services to be provided by the Company,
whether or not made in the ordinary course of business, that contemplate an
exchange of consideration with an aggregate value greater than $100,000; and
                    (xvii) any agreement of guarantee, assumption or endorsement
of, or any similar commitment with respect to, the obligations, liabilities
(whether accrued, absolute, contingent or otherwise) or indebtedness of any
person other than software licenses or professional services contracts entered
into in the ordinary course of business.

31



--------------------------------------------------------------------------------



 



               (b) Each Material Contract and master service agreement or
contract for services to be provided by the Company (i) is valid and binding on
the Company, as the case may be, and, to the Knowledge of the Company, on the
other parties thereto, and is in full force and effect, and (ii), other than the
Incentive Plans or other contracts which will have no force or effect after the
Closing Date upon consummation of the transactions contemplated by this
Agreement, shall continue in full force and effect without penalty or other
adverse consequence. The Company is not in breach or violation of, or default
under, any Material Contract and, to the Knowledge of the Company, no other
party to any Material Contract is in breach or violation thereof or default
thereunder.
               (c) The Company has delivered or made available to Parent
accurate and complete copies of all Material Contracts identified in
Section 3.12(a) of the Company Disclosure Schedule, including all amendments
thereto.
               (d) To the Company’s Knowledge, the Company does not have any
oral contracts.
               (e) Except as set forth in Section 3.12(e) of the Company
Disclosure Schedule, to the Company’s Knowledge, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or could reasonably be expected to, (i) result in a breach or violation
of, or default under, any Material Contract, (ii) give any entity the right to
declare a default, seek damages or exercise any other remedy under any Material
Contract, (iii) give any entity the right to accelerate the maturity or
performance of any Material Contract or (iv) give any entity the right to
cancel, terminate or modify any Material Contract.
          SECTION 3.13 Environmental Matters. Except as disclosed on
Section 3.13 of the Company Disclosure Schedule:
               (a) The Company and, to the Knowledge of the Company, all
third-party vendors of the Company have obtained all Environmental Permits
required by Environmental Laws and necessary for the conduct of its business.
The Company and, to the Knowledge of the Company, all third-party vendors of the
Company are in compliance with such permits and, in connection with its
Business, applicable Environmental Laws, and there is no past material
non-compliance which has not been resolved (including the payment of any fines
and penalties related thereto).
               (b) The Company as a direct result of it actions alone, in the
conduct of its business, and not as a result of the actions of others, has not
incurred or become liable for or subject to any Environmental Liabilities in
connection with the Real Property or the Business.
               (c) The Company has not received any written notice from any
Governmental Entity or other third party of a violation of or liability under
any Environmental Laws in connection with the Real Property or the Business,
which notice has not been resolved.
               (d) The Company has not received any written notice, claim, or
request for information alleging that the Company, to the extent related to the
Business, or the

32



--------------------------------------------------------------------------------



 



Business are or may be liable for damages, remediation or cost recovery as a
result of a Release or threatened Release of Hazardous Substances.
               (e) Neither the Company nor its respective predecessors or
Affiliates has treated, stored, disposed of, arranged for or permitted the
disposal of, handled, or Released any Hazardous Substances on, at, or from the
Real Property or owned or operated any real property in a manner so as to give
rise to liabilities of such parties for Remedial Action pursuant to
Environmental Laws.
               (f) The Company has furnished to Parent all final, non-privileged
environmental audits and reports prepared by or for the Company and all
correspondence or orders from any Governmental Entity alleging responsibility
for Environmental Liabilities or violations of Environmental Laws and relating
to the current and former operations and facilities of the Company or any of its
Subsidiaries and their respective Affiliates with respect to the Business, which
are in the Company’s or any of its Subsidiaries’ possession, custody or control.
               (g) The Company has not received any written request for
information, or been notified that it is a potentially responsible party, under
CERCLA or any similar Law of any state, locality or any other jurisdiction. The
Company has not entered into or agreed to any consent decree or order or is
subject to any judgment, decree or judicial order relating to compliance with
Environmental Laws, Environmental Permits or the investigation, sampling,
monitoring, treatment, remediation, removal or cleanup of Hazardous Substances
and, no investigation, litigation or other proceeding is pending or threatened
in writing with respect thereto.
          For purposes of this Agreement:
          “Business” means the business of the Company as conducted on the date
of this Agreement, including, without limitation, providing directional drilling
and surveying services primarily to the oil and gas industry.
          “CERCLA” means the U.S. Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended as of the date hereof.
          “Environmental Laws” shall mean all Legal Requirements relating to
pollution, the protection of the environment or the use, handling, Release or
management of Hazardous Substances, including CERCLA, the Federal Solid Waste
Disposal Act, as amended by the RCRA and Hazardous and Solid Waste Amendments
thereto, the Clean Air Act, the Clean Water Act, the Toxic Substances Control
Act, the Safe Drinking Water Act, and any similar or analogous Legal
Requirements of any Governmental Entity, as each of the foregoing is in effect
on or prior to the date hereof.
          “Environmental Liabilities” shall mean any and all damages, claims or
liabilities (whether known or unknown, foreseen or unforeseen, contingent or
otherwise), including, without limitation, liability for response costs,
personal injury to Persons, the Company with respect to the Business, property
damage, natural resource damage or any investigatory, corrective or remedial
obligation, which arise under or relate to any Environmental Laws in effect at
the time of such liability.

33



--------------------------------------------------------------------------------



 



          “Environmental Permits” means any permit, approval, identification
number, license and other authorization required under any applicable
Environmental Law.
          “Hazardous Substance” shall mean any hazardous substance as that term
is defined in CERCLA, including petroleum, crude oil or any fraction thereof,
asbestos, and natural gas in its various forms, and any hazardous waste as
defined or regulated under RCRA.
          “Legal Requirement” means any requirement arising under any action,
law, treaty, rule or regulation, manual, guidance, advisory, alert,
determination, order or direction of a Governmental Entity and any binding
arbitration award or order.
          “Real Property” means the real property described on Section 3.18 of
the Company Disclosure Schedule and the leased real property subject to the
leases described in Section 3.12(a)(iii) of the Company Disclosure Schedule.
          “Release” shall have the meaning set forth in CERCLA.
          “Remedial Action” shall mean all actions to investigate, clean up,
remove or treat a Release(s) of Hazardous Substances (including required
remedial investigations, feasibility studies, corrective actions, closures and
post-remedial or post-closure studies, operations and maintenance and
monitoring).
          “RCRA” means the Resource Conservation and Recovery Act.
          SECTION 3.14 Intellectual Property.
               (a) The Company owns or is licensed for, and in any event possess
sufficient and legally enforceable rights with respect to, all Company
Intellectual Property (as defined below) relevant to their respective
businesses, as previously, presently or proposed to be conducted, or necessary
to conduct any such business without any conflict with or infringement or
misappropriation of any rights or property of any person (“Infringement”). Such
ownership, licenses and rights are exclusive except with respect to standard,
generally commercially available, “off-the-shelf” third party products that are
not part of any previous, current or proposed product, service or Intellectual
Property offering of the Company. “Intellectual Property” means (i) inventions
(whether or not patentable); trade names, trade and service marks, logos,
domains, URLs, websites, addresses and other designations (“Marks”); works of
authorship; mask works; data; technology, know-how, trade secrets, ideas and
information; designs; formulas; algorithms; processes; methods; schematics;
computer software (in source code and/or object code form); and all other
intellectual property of any sort (“Inventions”) and (ii) patent rights; Mark
rights; copyrights; mask work rights; sui generis database rights; trade secret
rights; moral rights; and all other intellectual and industrial property rights
of any sort throughout the world, and all applications, registrations, issuances
and the like with respect thereto (“IP Rights”). “Company Intellectual Property”
means all Intellectual Property that was or is used, exercised, or exploited
(“Used”) or proposed to be Used in any business of the Company, or that may be
necessary to conduct any such business as previously or presently conducted or
proposed to be conducted; this term will also include all other Intellectual
Property owned by or licensed to the Company now or in the past. All
copyrightable matter within Company Intellectual Property that is relevant to
the Company has been created by persons who

34



--------------------------------------------------------------------------------



 



were employees of the Company at the time of creation and no third party has or
will have “moral rights” or rights to terminate any assignment or license with
respect thereto. With respect to patent rights, moral rights and Mark rights,
the representations and warranties of this Section 3.14(a) are made only to the
Company’s Knowledge.
               (b) To the extent included in Company Intellectual Property,
Section 3.14(b) of the Company Disclosure Schedule lists (by name, number,
jurisdiction and owner) all patents and patent applications; all registered and
unregistered Marks; and all registered and material unregistered copyrights and
mask works; and all other issuances, registrations, applications and the like
with respect to those or any other IP Rights. All the foregoing (i) are valid,
enforceable and subsisting to the extent such concepts are applicable, and
(ii) along with all related filings, registrations and correspondence, have been
provided to Parent. No cancellation, termination, expiration or abandonment of
any of the foregoing (except natural expiration or termination at the end of the
full possible term, including extensions and renewals) is anticipated by the
Company. Except as referenced in written documentation previously provided to
Parent (including without limitation file wrappers), the Company is not aware of
any questions or challenges (or any potential basis therefor) with respect to
the patentability or validity of any claims of any of the foregoing patents or
patent applications or the validity (or any other aspect or status) of any such
IP Rights.
               (c) Section 3.14(c) of the Company Disclosure Schedule lists:
(i) all licenses, sublicenses and other agreements to which the Company is a
party (or by which it or any Company Intellectual Property is bound or subject)
and pursuant to which any person has been or may be assigned, authorized to Use,
granted any lien or encumbrance regarding, or given access to any Company
Intellectual Property other than distribution of standard object code product
pursuant to a standard form end-user, object code, internal-use software license
and support/maintenance agreements entered into in the ordinary course of
business; and (ii) all licenses, sublicenses and other agreements pursuant to
which the Company has been or may be assigned or authorized to Use, or has
incurred or may incur any obligation in connection with, (A) any third party
Intellectual Property be incorporated or embodied in, or form all or any part of
any previous, current or proposed product, service or Intellectual Property
offering of the Company or (B) any Company Intellectual Property and (iii) each
agreement pursuant to which the Company has deposited or is required to deposit
with an escrowholder or any other person, all or part of the source code (or any
algorithm or documentation contained in or relating to any source code) of any
Company Intellectual Property (“Source Materials”). The Company has not entered
into any agreement to indemnify, hold harmless or defend any other person with
respect to any assertion of Infringement or warranting the lack thereof. Any
standard form referred to above in this section has been clearly identified as
such and provided to Parent.
               (d) No event or circumstance has occurred, exists or is
contemplated (including, without limitation, the authorization, execution or
delivery of this Agreement or the consummation of any of the transactions
contemplated hereby) that (with or without notice or the lapse of time) could
result in (i) the breach or violation of any license, sublicense or other
agreement required to be listed in Section 3.14 of the Company Disclosure
Schedule or (ii) the loss or expiration of any right or option by the Company
(or the gain thereof by any third party) under any such license, sublicense or
other agreement or (iii) the release, disclosure or delivery to any third party
of any part of the Source Materials. Further, the Company makes all the same

35



--------------------------------------------------------------------------------



 



representations and warranties with respect to each license, sublicense and
agreement listed on Section 3.14 of the Company Disclosure Schedule as are made
with respect to Material Contracts elsewhere in this Agreement.
               (e) There is, to the Knowledge of the Company, no unauthorized
Use, disclosure, or Infringement of any Company Intellectual Property by any
third party, including, without limitation, any employee or former employee of
the Company. The Company has not brought or threatened any action, suit or
proceeding against any third party for any Infringement of any Company
Intellectual Property or any breach of any license, sublicense or agreement
involving Company Intellectual Property.
               (f) The Company has taken all reasonably necessary and
appropriate steps to protect and preserve the confidentiality of all Company
Intellectual Property not otherwise disclosed in published patents or patent
applications or registered copyrights (“Company Confidential Information”). All
use by and disclosure to employees or others of Company Confidential Information
has been pursuant to the terms of valid and binding written confidentiality and
nonuse/restricted-use agreements or agreements that contain similar obligations.
The Company has not disclosed or delivered to any third party, or permitted the
disclosure or delivery to any escrow agent or other third party, any part of the
Source Materials.
               (g) Each current employee of the Company and current independent
contractor or consultant who devotes substantially all of their business time to
performing services for the Company as set forth in Section 3.11(j) of the
Company Disclosure Schedule has executed and delivered (and to the Company’s
Knowledge, is in compliance with) an agreement in substantially the form of the
Company’s standard Confidentiality Agreement, which is attached to
Section 3.14(g) of the Company Disclosure Schedule.
               (h) The Company has not received any communication alleging or
suggesting that or questioning whether the Company has been or may be (whether
in its past, current or proposed business or otherwise) engaged in, liable for
or contributing to any Infringement, nor does the Company have any reason to
expect that any such communication will be forthcoming.
               (i) The Company has no Knowledge that any of its employees or
contractors is obligated under any agreement, commitment, judgment, decree,
order or otherwise (an “Employee Obligation”) that could interfere with the use
of his or her commercially reasonable best efforts to promote the interests of
the Company and its Subsidiaries or that could conflict with any of their
businesses as conducted or proposed to be conducted. Neither the execution nor
delivery of this Agreement nor the conduct of the Company’s business as
conducted or proposed to be conducted, will conflict with or result in a breach
of the terms, conditions or provisions of, or constitute a default under, any
Employee Obligation. The Company is not Using, and it will not be necessary to
Use, (i) any Inventions of any of their past or present employees or contractors
(or people currently intended to be hired) made prior to or outside the scope of
their employment by the Company or such Subsidiary or (ii) any confidential
information or trade secret of any former employer of any such person.

36



--------------------------------------------------------------------------------



 



               (j) To the Knowledge of the Company, all Software is free of all
viruses, worms, trojan horses and other infections or harmful routines and does
not contain any bugs, errors, or problems that, to the Company’s Knowledge,
could disrupt its operation or have an adverse impact on the operation of other
software programs or operating systems. “Software” means software, programs,
databases and related documentation, in any form (including Internet sites,
Internet content and links) that is (i) material to the operation of the
business of the Company, including, but not limited to, that operated by the
Company on its web sites or used by the Company in connection with processing
customer orders, storing customer information, or storing or archiving data, or
(ii) manufactured, distributed, sold, licensed or marketed by the Company.
               (k) The Company has obtained all approvals and agreements
necessary or appropriate (including, without limitation, assurances from
customers regarding further export) for exporting any Company Intellectual
Property outside the United States and importing any Company Intellectual
Property into any country in which they are or have been disclosed, sold or
licensed for Use, and all such export and import approvals in the United States
and throughout the world are valid, current, outstanding and in full force and
effect.
          SECTION 3.15 Taxes.
               (a) All Tax (as defined below) returns, statements, reports,
declarations and other forms and documents (including without limitation
estimated Tax returns and reports and material information returns and reports)
required to be filed with any Tax Authority (as defined below) with respect to
any Taxable (as defined below) period ending on or before the Closing, by or on
behalf of the Company (collectively, “Tax Returns” and individually, a “Tax
Return”), have been or will be completed and filed when due (including any
extensions of such due date) and all amounts shown due on such Tax Returns on or
before the Effective Time have been or will be paid on or before such date. The
Interim Financial Statements (i) fully accrue or record all actual and
contingent liabilities for Taxes or Permitted Tax Distributions (as defined
below) with respect to all periods through December 31, 2006 and the Company has
not and will not incur any Tax liability in excess of the amount reflected
(excluding any amount thereof that reflects timing differences between the
recognition of income for purposes of GAAP and for Tax purposes) on the
Reference Balance Sheet included in the Interim Financial Statements with
respect to such periods, and (ii) properly accrue or record in accordance with
GAAP all material liabilities for Taxes or Permitted Tax Distributions payable
after December 31, 2006, with respect to all transactions and events occurring
on or prior to such date. All information set forth in the notes to the Interim
Financial Statements relating to Tax matters is true, complete and accurate in
all material respects. The Company has not incurred any material Tax liability
since December 31, 2006 other than in the ordinary course of business and the
Company has made adequate provisions for all Taxes since that date in accordance
with GAAP on at least a quarterly basis.
               (b) The Company has withheld and paid to the applicable financial
institution or Tax Authority all amounts required to be withheld. To the
Knowledge of the Company, no Tax Returns filed with respect to Taxable years
through the Taxable year ended December 31, 2005 in the case of the United
States, have been examined and closed. The Company (or any member of any
affiliated or combined group of which the Company has been a

37



--------------------------------------------------------------------------------



 



member) has not granted any extension or waiver of the limitation period
applicable to any Tax Returns that is still in effect and there is no material
claim, audit, action, suit, proceeding, or (to the Knowledge of the Company)
investigation now pending or threatened against or with respect to the Company
in respect of any Tax or assessment. No notice of deficiency or similar document
of any Tax Authority has been received by the Company, and there are no
liabilities for Taxes (including liabilities for interest, additions to Tax and
penalties thereon and related expenses) with respect to the issues that have
been raised (and are currently pending) by any Tax Authority that could, if
determined adversely to the Company, materially and adversely affect the
liability of the Company for Taxes. There are no liens for Taxes (other than for
current Taxes not yet due and payable) upon the assets of the Company. The
Company has never been a member of an affiliated group of corporations, within
the meaning of Section 1504 of the Code. The Company is in full compliance with
all the terms and conditions of any Tax exemption or other Tax-sharing agreement
or order of a foreign government, and the consummation of the Merger will not
have any adverse effect on the continued validity and effectiveness of any such
Tax exemption or other Tax-sharing agreement or order. Neither the Company nor
any person on behalf of the Company has entered into or will enter into any
agreement or consent pursuant to the collapsible corporation provisions of
Section 341(f) of the Code (or any corresponding provision of state, local or
foreign income tax Law) or agreed to have Section 341(f)(2) of the Code (or any
corresponding provision of state, local or foreign income tax Law) apply to any
disposition of any asset owned by the Company. None of the assets of the Company
is property that the Company is required to treat as being owned by any other
person pursuant to the so-called “safe harbor lease” provisions of former
Section 168(f)(8) of the Code. None of the assets of the Company directly or
indirectly secures any debt the interest on which is tax exempt under Section
103(a) of the Code. None of the assets of the Company is “tax-exempt use
property” within the meaning of Section 168(h) of the Code. The Company has not
made and will not make a deemed dividend election under Treas. Reg.
§1.1502-32(f)(2) or a consent dividend election under Section 565 of the Code.
The Company has never been a party (either as a distributing corporation, a
distributed corporation or otherwise) to any transaction intended to qualify
under Section 355 of the Code or any corresponding provision of state Law. The
Company has not participated in (and will not participate in) an international
boycott within the meaning of Section 999 of the Code. No Member is other than a
United States person within the meaning of the Code. The Company does not have
and has not had a permanent establishment in any foreign country, as defined in
any applicable Tax treaty or convention between the United States of America and
such foreign country and the Company has not engaged in a trade or business
within any foreign country. The Company has never elected to be treated as an
S-corporation under Section 1362 of the Code or any corresponding provision of
Federal or state Law. All material elections with respect to the Company’s Taxes
made during the fiscal years ending December 31, 2004 and 2005 are reflected on
the Company’s Tax Returns for such periods, copies of which have been provided
to Parent. After the date of this Agreement, except as legally required in
connection with the Investor Recapitalization, no material election with respect
to Taxes will be made without the prior written consent of Parent, which consent
will not be unreasonably withheld or delayed. The Company is not party to any
joint venture, partnership, or other arrangement or contract that could be
treated as a partnership for Federal income tax purposes other than that the
Company itself is taxed as a partnership for Federal income tax purposes. The
Company is not currently and never has been subject to the reporting
requirements of Section 6038A of the Code. There is no agreement, contract or
arrangement to

38



--------------------------------------------------------------------------------



 



which the Company is a party that could, individually or collectively, result in
the payment of any amount that would not be deductible by reason of
Sections 280G (as determined without regard to Section 280G(b)(4)), 162 (other
than 162(a)) or 404 of the Code. The Company is not a party to or bound by any
Tax indemnity, Tax sharing or Tax allocation agreement (whether written or
unwritten or arising under operation of Federal Law as a result of being a
member of a group filing consolidated Tax Returns, under operation of certain
state Laws as a result of being a member of a unitary group, or under comparable
Laws of other states or foreign jurisdictions) that includes a party other than
the Company nor does the Company owe any amount under any such agreement. The
Company has previously provided or made available to Parent true and correct
copies of all income, franchise, and sales Tax Returns, and, as reasonably
requested by Parent, prior to or following the date hereof, presently existing
information statements and reports. The Company is not, and has not been, a
United States real property holding corporation (as defined in Section 897(c)(2)
of the Code) during the applicable period specified in Section 897(c)(1)(A)(ii)
of the Code. Other than by reason of the Merger, the Company has not been and
will not be required to include any material adjustment in Taxable income for
any Tax period (or portion thereof) pursuant to Section 481 or 263A of the Code
or any comparable provision under state or foreign Tax Laws as a result of
transactions, events or accounting methods employed prior to the Merger.
               (c) For purposes of this Agreement, the following terms have the
following meanings: “Tax” (and, with correlative meaning, “Taxes” and “Taxable”)
means any and all taxes including, without limitation, (i) any net income,
alternative or add-on minimum tax, gross income, gross receipts, sales, use, ad
valorem, transfer (except transfer taxes that may or may not be applicable to
this Transaction, which if applicable will be accrued on the Estimated Closing
Date Balance Sheet), franchise, profits, value added, net worth, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, custom, duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or any penalty, addition to tax or additional amount
imposed by any Governmental Entity responsible for the imposition of any such
tax (domestic or foreign) (a “Tax Authority”), (ii) any liability for the
payment of any amounts of the type described in (i) above as a result of being a
member of an affiliated, consolidated, combined or unitary group for any taxable
period or as the result of being a transferee or successor thereof and (iii) any
liability for the payment of any amounts of the type described in (i) or
(ii) above as a result of any express or implied obligation to indemnify any
other person and/or as it relates to any Permitted Tax Distribution. As used in
this Section 3.15, the term “Company” means the Company and any entity included
in, or required under GAAP to be included in, any of the Audited Financial
Statements or the Interim Financial Statements.
          SECTION 3.16 Vote Required. The only vote necessary to approve and
adopt this Agreement, the Merger and the other transactions contemplated by this
Agreement is the affirmative vote of the holders of at least 66-2/3% of the
Company Interests in favor of the approval and adoption of this Agreement and
the Merger.
          SECTION 3.17 Assets; Absence of Liens and Encumbrances. Except as set
forth in Section 3.17 of the Company Disclosure Schedule, the Company owns,
leases or has the legal right to use all of the assets, properties and rights of
every kind, nature, character and description, including, without limitation,
real property and personal property (other than Intellectual

39



--------------------------------------------------------------------------------



 



Property, which is covered by Section 3.14 hereof), used or intended to be used
in the conduct of the business of the Company or otherwise owned or leased by
the Company and, with respect to contract rights, is a party to and enjoys the
right to the benefits of all contracts, agreements and other arrangements used
or intended to be used by the Company in or relating to the conduct of the
business of the Company (all such properties, assets and contract rights being
the “Assets”). The Company has good and indefeasible title to, or, in the case
of leased or subleased Assets, valid and subsisting leasehold interests in, all
the Assets, free and clear of all mortgages, liens, pledges, charges, claims,
defects of title, restrictions, infringements, security interests or
encumbrances of any kind or character (“Liens”). The equipment of the Company
used in the operations of its business is, taken as a whole, in good operating
condition and repair, ordinary wear and tear excepted.
          SECTION 3.18 Real Property. Section 3.18 of the Company Disclosure
Schedule lists all real property that the Company owns or leases. With respect
to each parcel of such Real Property that is owned, the Company has good and
clear record title to such parcel, free and clear of any Lien, easement,
covenant or other restriction, except for recorded easements, covenants or other
restrictions which do not impair the use, occupancy or value of such parcel.
Except as disclosed in Section 3.18 of the Company Disclosure Schedule, with
respect to each parcel of Real Property that is leased: (a) such lease is valid,
legal, binding and enforceable by the lessee, and in full force and effect;
(b) such lease will continue to be legal, valid, binding, enforceable and in
full force and effect following the Closing Date; (c) the lessee is not in
material breach or default under any such lease, and to the Knowledge of the
Company, no other party to such lease is in material breach or default, and no
event has occurred that, with notice or lapse of time, would constitute a
material breach or default by the lessee or, to the Knowledge of the Company,
any other party thereto, or permit termination, modification or acceleration by
the lessor thereunder; (d) the lessee has not repudiated and, to the Knowledge
of the Company, no other party to any such lease has repudiated any provision
thereof; (e) the lessee has not received any information from which a reasonable
person would conclude that there are any disputes with respect to any such
lease; and (f) all Real Property subject to such lease has been operated and
maintained in all material respects in accordance with applicable laws.
          SECTION 3.19 Certain Interests.
               (a) Except as set forth on Section 3.19(a) of the Company
Disclosure Schedule, no holder of greater than 1% of the voting power of the
Company or its affiliates or any officer or manager of the Company and, to the
Knowledge of the Company, no immediate relative or spouse (or immediate relative
of such spouse) who resides with, or is a dependent of, any such officer or
manager:
                    (i) has any direct or indirect financial interest in any
creditor, competitor, supplier, manufacturer, agent, representative, distributor
or customer of the Company; provided, however, that the ownership of securities
representing no more than 1% of the outstanding voting power of any creditor,
competitor, supplier, manufacturer, agent, representative, distributor or
customer, and which are listed on any national securities exchange or traded
actively in the national over-the-counter market, shall not be deemed to be a
“financial interest” as long as the person owning such securities has no other
connection or relationship

40



--------------------------------------------------------------------------------



 



with such creditor, competitor, supplier, manufacturer, agent, representative,
distributor or customer;
                    (ii) owns, directly or indirectly, in whole or in part, or
has any other interest in, any tangible or intangible property that the Company
uses in the conduct of its business (except for any such ownership or interest
resulting from the ownership of securities in a public company);
                    (iii) has any claim or cause of action against the Company;
or
                    (iv) has outstanding any indebtedness to the Company, except
as may be the case as a result of the Investor Recapitalization.
               (b) Except as set forth on Section 3.19(b) of the Company
Disclosure Schedule and for the payment of employee compensation or remuneration
in the ordinary course of business, consistent with past practice, the Company
has no liability or any other obligation of any nature whatsoever to any Member
or any affiliate thereof or to any officer or manager of the Company or, to the
Knowledge of the Company, to any immediate relative or spouse (or immediate
relative of such spouse) of any such officer or manager.
          SECTION 3.20 Insurance Policies. Section 3.20 of the Company
Disclosure Schedule sets forth (i) a true and complete list of all insurance
policies to which the Company is a party or is a beneficiary or named insured
and (ii) any claims made thereunder or made under any other insurance policy
since August 6, 2004. True and complete copies of all such policies have been
provided to Parent. All premiums due on such policies have been paid and the
Company and each Subsidiary is otherwise in compliance with the terms of such
policies. The Company has not failed to give any notice or present any claim
under any such policy in a timely fashion. Such insurance to the date hereof has
been maintained in full force and effect and not been canceled or changed,
except to extend the maturity dates thereof. Except as set forth on Section 3.20
of the Company Disclosure Schedule, since August 6, 2004, the Company has not
received any notice or other communication regarding any actual or possible
(i) cancellation or threatened termination of any insurance policy, (ii) refusal
of any coverage or rejection of any claim under any insurance policy or
(iii) adjustment in the amount of the premiums payable with respect to any
insurance policy.
          SECTION 3.21 Restrictions on Business Activities. There is no
agreement, commitment, judgment, injunction, order or decree binding upon the
Company or to which the Company is a party which has or could reasonably be
expected to have the effect of prohibiting or materially impairing any business
practice material to the Company, any acquisition of property by the Company or
the conduct of business by the Company as currently conducted or as proposed to
be conducted.
          SECTION 3.22 Brokers. Except as set forth in Section 3.22 of the
Company Disclosure Schedule, no broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
origination, negotiation or execution of this Agreement, the Merger or the other
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company. The Company has heretofore furnished to

41



--------------------------------------------------------------------------------



 



Parent a complete and correct copy of all agreements between the Company and
those entities set forth in Section 3.22 of the Company Disclosure Schedule
pursuant to which such advisor would be entitled to any payment in relation to
the Merger or the transactions contemplated by this Agreement. The Members are
responsible for any such fees paid or payable by the Company.
          SECTION 3.23 Intentionally Omitted.
          SECTION 3.24 Customers and Suppliers. Section 3.24 of the Company
Disclosure Schedule contains a complete list of all customers who individually
accounted for more than 2% of the Company’s gross revenues during the fiscal
years ended December 31, 2004 and 2005 and the six month period ended June 30,
2006. No customer listed on Section 3.24 of the Company Disclosure Schedule has,
within the past 12 months, cancelled or otherwise terminated, or, to the
Knowledge of the Company, made any threat to cancel or terminate, its
relationship with the Company, or decreased materially its usage of the
Company’s services or products. Except as set forth in Section 3.24 of the
Company Disclosure Schedule, since August 6, 2004, no material supplier of the
Company has cancelled or otherwise terminated any contract with the Company
prior to the expiration of the contract term, or, to the Knowledge of the
Company, made any threat to the Company to cancel, reduce the supply or
otherwise terminate its relationship with the Company. The Company has not
(i) breached (so as to provide a benefit to the Company that was not intended by
the parties) any agreement with or (ii) engaged in any fraudulent conduct with
respect to, any customer or supplier of the Company.
          SECTION 3.25 Inventory. All inventory of the Company, whether or not
reflected on the Reference Balance Sheet, consists of a quality and quantity
usable and saleable in the ordinary course of business, except for obsolete
items and items of below-standard quality, all of which have been written-off or
written-down to net realizable value on the Reference Balance Sheet pursuant to
the Company’s policies and the best estimates of the Company’s management in
accordance with GAAP. All inventories not written-off have been priced at the
lower of cost or market on a first-in, first-out basis. The value of each type
of inventory, whether raw materials, work-in-process or finished goods, are not
excessive in the present circumstances of the Company in the best estimate of
the Company’s management in accordance with GAAP.
          SECTION 3.26 Accounts Receivable; Bank Accounts. Except as set forth
in Section 3.26 of the Company Disclosure Schedule, all accounts receivable of
the Company reflected on the Reference Balance Sheet are valid receivables
properly reflected pursuant to the Company’s policies and practices and the best
estimates of the Company’s management in accordance with GAAP, and subject to no
setoffs or counterclaims and are current and collectible (within 90 days after
the date on which they first became due and payable), net of the applicable
reserve for bad debts on the Reference Balance Sheet. Except as set forth in
Section 3.26 of the Company Disclosure Schedule, all accounts receivable
reflected in the financial or accounting records of the Company that have arisen
since the date of Reference Balance Sheet are valid receivables subject to no
setoffs or counterclaims and are current and collectible (within 90 days after
the date on which they first became due and payable), net of a reserve for bad
debts in an amount reasonably proportionate to the reserve shown on the
Reference Balance Sheet. Section 3.26 of the Company Disclosure Schedule
describes each account maintained by or for the benefit of the Company at any
bank or other financial institution.

42



--------------------------------------------------------------------------------



 



          SECTION 3.27 Intentionally Omitted.
          SECTION 3.28 Offers. Except as it relates to the contemplated Investor
Recapitalization, the Company has suspended or terminated, and has the legal
right to terminate or suspend, all negotiations and discussions of any
acquisition, merger, consolidation or sale of all or substantially all of the
assets or member interests of the Company with parties other than Parent.
          SECTION 3.29 Warranties. No product or service manufactured, sold,
leased, licensed or delivered by the Company is subject to any guaranty,
warranty, right of return, right of credit or other indemnity other than (i) the
applicable standard terms and conditions of sale or lease of the Company, which
are set forth in Section 3.29 of the Company Disclosure Schedule and
(ii) manufacturers’ warranties for which the Company has no liability.
Section 3.29 of the Company Disclosure Schedule sets forth the aggregate
expenses incurred by the Company in fulfilling its obligations under its
guaranty, warranty, right of return and indemnity provisions during each of the
Company’s fiscal years ended December 31, 2004 and 2005 covered by the Audited
Financial Statements and the interim period covered by the Interim Financial
Statements and the Company does not know of any reason why such expenses would
reasonably be expected to increase as a percentage of sales in the future.
          SECTION 3.30 Books and Records. The minute books and other similar
records of the Company contain complete and accurate records of all actions
taken at any meetings of the Company’s members, Board of Managers or any
committee thereof and of all written consents executed in lieu of the holding of
any such meeting. The books and records of the Company accurately reflect in all
material respects the assets, liabilities, business, financial condition and
results of operations of the Company and have been maintained in accordance with
good business and bookkeeping practices consistent with GAAP.
SECTION 3.31 Intentionally Omitted.
          SECTION 3.32 Proxy Statement. The information previously supplied or
to be supplied by the Company for inclusion in Parent’s proxy statement in
connection with the transactions contemplated by this Agreement or the Original
Agreement (such proxy statement as amended or supplemented is referred to herein
as the “Proxy Statement”) shall not contain at the time the Proxy Statement is
filed with the SEC and at the time it becomes effective under the Securities
Act, any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein not misleading. The information to be supplied by the Company for
inclusion in the proxy statement to be delivered to Parent’s stockholders in
connection with the meeting of Parent’s stockholders to consider the approval of
this Agreement (the “Parent Stockholders’ Meeting”) shall not contain, on the
date the Proxy Statement is first mailed to Parent’s stockholders, and at the
time of the Parent Stockholders’ Meeting, any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not false or misleading; or omit to state any
material fact necessary to correct any statement provided by the Company in any
earlier communication with respect to the solicitation of proxies for the Parent
Stockholders’ Meeting which has become false or misleading. If at any time prior
to the Effective Time, any event relating to the

43



--------------------------------------------------------------------------------



 



Company or any of its affiliates, officers or managers should be discovered by
the Company which should be set forth in a supplement to the Proxy Statement,
the Company shall promptly inform Parent.
          SECTION 3.33 No Misstatements. No representation or warranty made by
the Company in this Agreement, the Company Disclosure Schedule or any
certificate delivered or deliverable pursuant to the terms hereof contains or
will contain any untrue statement of a material fact, or omits, or will omit,
when taken as a whole, to state a material fact, necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading; provided, however, that any representations and warranties made by
the Company herein that are qualified by the Company’s “Knowledge” or
materiality shall be incorporated into the representation and warranty made by
this sentence of this Section 3.33. To the Knowledge of the Company, the Company
has disclosed to Parent all material information relating to the business of the
Company or the transactions contemplated by this Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF MEMBERS
     Each Member hereby severally, and not jointly, represents and warrants to
Parent and Merger Sub only with respect to itself and not with respect to any
other Member that the statements contained in this Article IV are true and
correct.
          SECTION 4.01 Ownership.
               (a) Except as provided in the MITA referenced in Section 3.04(e)
of the Company Disclosure Schedule, which will be terminated as of Closing,
Member is the record and beneficial owner of, or is the trustee of a trust that
is the record holder of, and whose beneficiaries are the beneficial owners of,
and has good and indefeasible title to, the Company Interests as set forth in
Sections 1.01 and 3.04(a) of the Company Disclosure Schedule, which as of the
date hereof are, and at all times prior to the Closing Date, such Company
Interests shall be, free and clear of any liens, claims, options, charges or
other encumbrances other than to the extent such circumstances do not impair
Member’s ability to comply with its obligations hereunder. Except as provided in
the MITA referenced in Section 3.04(e) of the Company Disclosure Schedule, which
will be terminated as of Closing, Member has the sole right to vote the Company
Interests with respect to the Merger, and except as contemplated by this
Agreement, none of the Company Interests is subject to any voting trust or other
agreement, arrangement or restriction with respect to the voting of such Company
Interests with respect to the Merger.
               (b) As of the Closing Date, Member shall not own, either
beneficially or of record, any equity interests of the Company other than the
Company Interests set forth in Sections 1.01 and 3.04(a) of the Company
Disclosure Schedule.
          SECTION 4.02 Power; Authorization; Enforceability. Member has all
requisite power, authority and legal capacity to execute this Agreement, to
perform its obligations hereunder, and to consummate the transactions
contemplated hereby. Member has duly executed

44



--------------------------------------------------------------------------------



 



and delivered this Agreement, and this Agreement constitutes a legal, valid and
binding obligation of Member, enforceable against Member in accordance with its
terms, subject to the effect of any applicable bankruptcy, reorganization,
insolvency, moratorium or similar Laws affecting creditors’ rights generally and
subject, as to enforceability, to the effect of general principles of equity.
Except as provided in the MITA referenced in Section 3.04(e) of the Company
Disclosure Schedule, which will be terminated as of Closing, the execution and
delivery by Member of this Agreement do not, and the consummation of the
transactions contemplated hereby and compliance with the terms hereof will not,
result in any material breach of or constitute a material default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any right to terminate, materially amend, accelerate or cancel any
right or obligation under, or result in the creation of any lien or encumbrance
on any Membership Interests pursuant to, any material note, bond, mortgage,
indenture, contract, agreement, lease, license permit, franchise or other
instrument or obligation to which Member is a party or by which Member or the
Company Interests are or will be bound or affected. If Member is a natural
person and is married and the Membership Interests constitute community property
of Member or otherwise need spousal or other approval for this Agreement to be
legal, valid and binding, this Agreement has been duly authorized, executed and
delivered by, and constitutes a valid and binding agreement of, Member’s spouse,
enforceable against such spouse in accordance with its terms.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
          Parent and Merger Sub hereby represent and warrant to the Company that
the statements contained in this Article V are true and correct except as set
forth in the disclosure schedule delivered by Parent to the Company concurrently
with the execution of this Agreement (the “Parent Disclosure Schedule”). The
Parent Disclosure Schedule shall be arranged according to specific sections in
this Article V and shall provide exceptions to, or otherwise qualify in
reasonable detail, only the corresponding section in this Article V. The Parent
Disclosure Schedules may be updated pursuant to Section 7.19 hereof.
          SECTION 5.01 Organization and Qualification.
               (a) Parent is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to own, lease and otherwise hold and
operate its properties and other assets and to carry on its business as it is
now being conducted, except where the failure to be so organized, existing or in
good standing or to have such corporate power and authority have not had, and
could not reasonably be expected to have, individually or in the aggregate, a
Parent Material Adverse Effect (as defined below). Parent is duly qualified or
licensed as a foreign corporation to do business, and is in good standing, in
each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its business makes such qualification or
licensing necessary, except where the failure to be so qualified or licensed and
in good standing has not had, and could not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect. The term
“Parent Material Adverse Effect” means any event, change or effect that is
materially adverse to the business, operations, condition (financial or
otherwise),

45



--------------------------------------------------------------------------------



 



assets (tangible or intangible), liabilities, prospects or results of operations
of Parent and its subsidiaries taken as a whole, except for any such events,
changes or effects resulting from or arising in connection with (i) any changes
in general, political, global or other national or worldwide events or changes
in economic or business conditions that do not disproportionately impact Parent
as compared to other entities similar in size and scope as that of Parent and
that are within its industry or (ii) any changes or events affecting the
industry in which Parent operates that do not disproportionately impact Parent
as compared to other entities similar in size and scope as that of Parent and
that are within its industry, (iii) any decline in the trading price of Parent
Common Stock, (iv) any adverse change in the United States securities market
that does not disproportionately impact Parent or (v) any failure by Parent to
meet the revenue or earnings predictions of equity analysts as reflected in the
First Call consensus estimates, or any other revenue or earnings estimate, or
any other revenue or earnings prediction or expectation, for any period ending
(or for which earnings are released) on or after the date of this Agreement and
prior to the Closing Date.
               (b) Merger Sub is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware.
          SECTION 5.02 Authority Relative to This Agreement. Each of Parent and
Merger Sub has all necessary corporate power and authority to execute and
deliver this Agreement, and, subject to obtaining the necessary approvals of the
stockholders of Parent, to perform its obligations hereunder and to consummate
the Merger and the other transactions contemplated by this Agreement. The
execution and delivery of this Agreement by each of Parent and Merger Sub and
the consummation by each of Parent and Merger Sub of the Merger and the other
transactions contemplated by this Agreement have been duly and validly
authorized by all necessary corporate action, and no other corporate proceedings
on the part of Parent or Merger Sub are necessary to authorize this Agreement or
to consummate the Merger and the other transactions contemplated by this
Agreement (other than with respect to the Merger, the filing and recordation of
appropriate merger documents as required by the DGCL and the TLLCA). This
Agreement has been duly and validly executed and delivered by each of Parent and
Merger Sub and, assuming the due corporate authorization, execution and delivery
by the Company, constitutes a legal, valid and binding obligation of each of
Parent and Merger Sub, enforceable against each of Parent and Merger Sub in
accordance with its terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or similar Laws affecting creditors’
rights generally and subject, as to enforceability, to the effect of general
principles of equity.
          SECTION 5.03 Capital Structure.
               (a) As of the date hereof, the authorized capital stock of Parent
consists of (i) 50,000,000 shares of Parent Common Stock and (ii) 1,000,000
shares of preferred stock, par value $0.001 per share, of Parent (“Parent
Preferred Stock”). As of January 31, 2007, (i) 16,516,667 shares of Parent
Common Stock were issued and outstanding, all of which are duly authorized,
validly issued, fully paid and non-assessable, (ii) 2,100,000 shares of Parent
Common Stock were reserved for future issuance pursuant to a unit purchase
option issued by Parent to the underwriters in connection with its initial
public offering, and (iii) 28,516,668 shares of Parent Common Stock were
reserved for issuance pursuant to outstanding, unexercised

46



--------------------------------------------------------------------------------



 



warrants to purchase Parent Common Stock. As of the date hereof, no shares of
Parent Preferred Stock were issued and outstanding.
               (b) As of January 31, 2007, except for outstanding options and
warrants referred to in clauses (ii) and (iii) of the second sentence of
Section 4.03(a) and otherwise as disclosed in the Parent SEC Reports (as defined
below), there are no outstanding options, warrants, or other agreements relating
to the issuance of capital stock of Parent or obligating Parent to issue or sell
any shares of its capital stock.
          SECTION 5.04 No Conflict; Required Filings and Consents.
               (a) The execution and delivery of this Agreement by each of
Parent and Merger Sub do not, and the performance of this Agreement by each of
Parent and Merger Sub will not, (i) conflict with or violate their respective
organizational documents, (ii) assuming that all consents, approvals,
authorizations and other actions described in Section 5.04(b) have been obtained
and all filings and obligations described in Section 5.04(b) have been made or
complied with, conflict with or violate in any material respect any Law
applicable to Parent or Merger Sub or by which any property or asset of Parent
or Merger Sub is bound or affected, or (iii) conflict with, result in any breach
of or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any right of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or other encumbrance on any property or asset of Parent or Merger Sub pursuant
to, any material note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which Parent or
Merger Sub is a party, except, with respect to clauses (ii) and (iii), for any
such conflicts, violations, breaches, defaults, or other occurrences that could
not reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.
               (b) Except as set forth in Section 5.04(b) of the Parent
Disclosure Schedule, the execution and delivery of this Agreement by each of
Parent and Merger Sub do not, and the performance of this Agreement by each of
Parent and Merger Sub will not, require any consent, approval, order,
authorization, registration or permit of, or filing with or notification to, any
Governmental Entity, except (i) for the pre-merger notification requirements of
the HSR Act, if applicable, (ii) for the filing and recordation of appropriate
merger documents as required by the DGCL or the TLLCA, (iii) for applicable
requirements, if any, of the Exchange Act of 1934, as amended (the “Exchange
Act”), Federal and state securities laws and AMEX, and (iv) for such other
consents, approvals, orders authorizations, registrations or permits, filings or
notifications that if not obtained or made could not reasonably be expected,
individually or in the aggregate, to prevent or materially delay the
consummation of the transactions contemplated by this Agreement.
          SECTION 5.05 SEC Filings; Financial Statements.
               (a) Parent has correctly and accurately in all material respects
filed all forms, reports and documents required to be filed by it with the
Securities and Exchange Commission (the “SEC”) since its inception date through
the date of this Agreement (collectively, the “Parent SEC Reports”). As of the
respective dates they were filed (and if

47



--------------------------------------------------------------------------------



 



amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing), (i) the Parent SEC Reports complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as the
case may be, and (ii) none of the Parent SEC Reports contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.
               (b) Each of the Parent Audited Financial Statements (as defined
in Section 5.11(a)) and Parent Interim Financial Statements (as defined in
Section 5.11(a)) (including, in each case, any notes thereto) contained in the
Parent SEC Reports was prepared in accordance with GAAP applied on a consistent
basis throughout the periods indicated (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q or
8-K promulgated by the SEC) and each presented fairly, in all material respects,
the consolidated financial position of Parent and its consolidated subsidiaries
as at the respective dates thereof and for the respective periods indicated
therein, except as otherwise noted therein (subject, in the case of unaudited
statements, to normal and recurring year-end adjustments which were not and are
not expected, individually or in the aggregate, to have a Parent Material
Adverse Effect).
          SECTION 5.06 Interim Operations of Merger Sub.Merger Sub was formed by
Parent solely for the purpose of engaging in the transactions contemplated by
this Agreement, has engaged in no other business activities and has conducted
its operations only as contemplated by this Agreement. Merger Sub has no
liabilities and, except for a subscription agreement pursuant to which all of
its authorized capital stock was issued to Parent, is not a party to any
agreement other than this Agreement and agreements with respect to the
appointment of registered agents and similar matters.
          SECTION 5.07 Board Approval. Subject to certain conditions contained
in Sections 8.01 and 8.02, including, but not limited to receiving a third party
fairness opinion, dated as of the date of this Agreement (the “Opinion”), the
Board of Directors of Parent (including any required committee or subgroup of
the Board of Directors of Parent) has, as of the date of this Agreement,
unanimously (i) declared the advisability of the Merger and approved this
Agreement and the transactions contemplated hereby, (ii) determined that the
Merger is in the best interests of the stockholders of Parent, and
(iii) determined that the fair market value of the Company is equal to at least
80% of Parent’s net assets.
SECTION 5.08 Valid Issuance of Parent Shares. The shares of Parent Common Stock
to be issued pursuant to this Agreement and pursuant to the Parent Warrants and
Redemption Warrants will, when issued, be duly authorized, validly issued, fully
paid and non-assessable.
SECTION 5.09 Brokers . Except as set forth on 5.09 of the Parent Disclosure
Schedule, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the Merger or the other
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Parent or Merger Sub.
          SECTION 5.10 Intentionally Omitted.

48



--------------------------------------------------------------------------------



 



          SECTION 5.11 Financial Statements.
               (a) True and complete copies of (i) the audited balance sheets of
Parent as of December 31, 2005, and the related audited statements of
operations, changes in stockholders’ equity and changes in cash flows for the
year then ended, together with all related notes and schedules thereto
(collectively referred to herein as the “Parent Audited Financial Statements”,
and (ii) the unaudited balance sheet of the Parent as of December 31, 2006, (the
“Parent Reference Balance Sheet”), and the related statements of operations,
changes in members’ equity and changes in cash flows for the year ended
December 31, 2006, (together with Parent Reference Balance Sheet, the “Parent
Interim Financial Statements”), attached as Section 5.11(a) of the Parent
Disclosure Schedule. The Parent Audited Financial Statements and the Parent
Interim Financial Statements (including, in each case, any notes thereto) were
prepared in accordance with the GAAP applied on a consistent basis throughout
the periods indicated (except as may be indicated in the notes thereto or, in
the case of unaudited statements, as permitted by GAAP) and each present fairly,
in all material respects, the financial position of Parent as at the respective
dates thereof and for the respective periods indicated therein, except as
otherwise noted therein (subject, in the case of the Parent Interim Financial
Statements, to normal and recurring year-end adjustments which were not and are
not expected, individually or in the aggregate, to be material).
               (b) To the Knowledge of Parent, except as set forth in
Section 5.11(b) of the Parent Disclosure Schedule, Parent does not have any
Liabilities, other than Liabilities (i) recorded or reserved against on the
Parent Reference Balance Sheet or (ii) incurred in the ordinary course of
business, consistent with past practice, since December 31, 2006 plus up to an
aggregate amount of $100,000 incurred since December 31, 2006 not in the
ordinary course of the business, consistent with past practice. Except as set
forth in Section 5.11(b) of the Parent Disclosure Schedule, reserves are
reflected on the Parent Reference Balance Sheet and on the books of account and
other financial records of Parent against all Liabilities of Parent in amounts
that have been established on a basis consistent with the past practice of
Parent and in accordance with GAAP. To the Knowledge of Parent, there are no
outstanding warranty claims against Parent.
          SECTION 5.12 Absence of Certain Changes or Events. Since January 1,
2006, except as contemplated by or as disclosed in this Agreement or as set
forth in Section 5.12 of the Parent Disclosure Schedule, Parent has conducted
its business only in the ordinary course and in a manner consistent with past
practice and, since such date, (a) there has not been any Parent Material
Adverse Effect and (b) Parent has not taken or legally committed to take any of
the actions specified in Section 6.02(a) through (x).
          SECTION 5.13 Absence of Litigation. There is no Legal Proceeding
pending or, to the Knowledge of Parent, threatened against Parent or Merger Sub,
or any property or asset owned or used by Parent or any person whose liability
Parent has or may have assumed, either contractually or by operation of Law,
before any arbitrator or Governmental Entity that could reasonably be expected,
if resolved adversely to Parent, to (i) impair the operations of Parent or
Merger Sub as currently conducted, including, without limitation, any claim of
infringement of any intellectual property right, (ii) collectively result in
losses to Parent or Merger Sub in excess of $250,000, (iii) impair the ability
of Parent or Merger Sub to perform its obligations under this

49



--------------------------------------------------------------------------------



 



Agreement, or (iv) prevent, delay or make illegal the consummation of the
transactions contemplated by this Agreement. To Parent’s Knowledge, no event has
occurred, and no claim, dispute or other condition or circumstance exists, that
could reasonably be expected to give rise to or serve as a basis of the
commencement of any Legal Proceeding. Neither Parent nor Merger Sub nor the
officers or managers thereof in their capacity as such, or any property or asset
of Parent or Merger Sub is subject to any continuing order of, consent decree,
settlement agreement or other similar written agreement with, or, to the
Knowledge of Parent, continuing investigation by, any Governmental Entity, or
any order, writ, judgment, injunction, decree, determination or award of any
court, arbitrator or Governmental Entity. Neither Parent nor Merger Sub has
plans to initiate any Legal Proceeding against any third party.
          SECTION 5.14 Taxes.
               (a) All Tax Returns have been or will be completed and filed when
due (including any extensions of such due date) and all amounts shown due on
such Tax Returns on or before the Effective Time have been or will be paid on or
before such date. The Parent Interim Financial Statements (i) fully accrue all
actual and contingent liabilities for Taxes (as defined below) with respect to
all periods through December 31, 2006, and (ii) properly accrues in accordance
with GAAP all material liabilities for Taxes payable after December 31, 2006,
with respect to all transactions and events occurring on or prior to such date.
All information set forth in the notes to the Parent Interim Financial
Statements relating to Tax matters is true, complete and accurate in all
material respects. Parent has not incurred any material Tax liability since
December 31, 2006 other than in the ordinary course of business and Parent has
made adequate provisions for all Taxes since that date in accordance with GAAP
on at least a quarterly basis.
               (b) Parent has withheld and paid to the applicable financial
institution or Tax Authority all amounts required to be withheld. To the
Knowledge of Parent, no Tax Returns filed with respect to Taxable years through
the Taxable year ended December 31, 2005 in the case of the United States, have
been examined and closed. Parent (or any member of any affiliated or combined
group of which Parent has been a member) has not granted any extension or waiver
of the limitation period applicable to any Tax Returns that is still in effect
and there is no material claim, audit, action, suit, proceeding, or (to the
Knowledge of Parent) investigation now pending or threatened against or with
respect to Parent in respect of any Tax or assessment. No notice of deficiency
or similar document of any Tax Authority has been received by Parent, and there
are no liabilities for Taxes (including liabilities for interest, additions to
Tax and penalties thereon and related expenses) with respect to the issues that
have been raised (and are currently pending) by any Tax Authority that could, if
determined adversely to Parent, materially and adversely affect the liability of
Parent for Taxes. There are no liens for Taxes (other than for current Taxes not
yet due and payable) upon the assets of Parent. Parent has never been a member
of an affiliated group of corporations, within the meaning of Section 1504 of
the Code. Parent is in full compliance with all the terms and conditions of any
Tax exemption or other Tax-sharing agreement or order of a foreign government,
and the consummation of the Merger will not have any adverse effect on the
continued validity and effectiveness of any such Tax exemption or other
Tax-sharing agreement or order. Neither Parent nor any person on behalf of
Parent has entered into or will enter into any agreement or consent pursuant to
the collapsible corporation provisions of Section 341(f) of the Code (or any
corresponding provision of state, local or foreign income tax Law) or agreed to
have Section 341(f)(2) of the Code (or any corresponding provision of state,

50



--------------------------------------------------------------------------------



 



local or foreign income tax Law) apply to any disposition of any asset owned by
Parent. None of the assets of Parent is property that Parent is required to
treat as being owned by any other person pursuant to the so-called “safe harbor
lease” provisions of former Section 168(f)(8) of the Code. None of the assets of
Parent directly or indirectly secures any debt the interest on which is tax
exempt under Section 103(a) of the Code. None of the assets of Parent is
“tax-exempt use property” within the meaning of Section 168(h) of the Code.
Parent has not made and will not make a deemed dividend election under Treas.
Reg. §1.1502-32(f)(2) or a consent dividend election under Section 565 of the
Code. Parent has never been a party (either as a distributing corporation, a
distributed corporation or otherwise) to any transaction intended to qualify
under Section 355 of the Code or any corresponding provision of state Law.
Parent has not participated in (and will not participate in) an international
boycott within the meaning of Section 999 of the Code. Parent does not have and
has not had a permanent establishment in any foreign country, as defined in any
applicable Tax treaty or convention between the United States of America and
such foreign country and Parent has not engaged in a trade or business within
any foreign country. Parent has never elected to be treated as an S-corporation
under Section 1362 of the Code or any corresponding provision of Federal or
state Law. All material elections with respect to Parent’s Taxes made during the
fiscal year ending December 31, 2005 are reflected on Parent’s Tax Returns for
such periods, copies of which have been provided to the Company. After the date
of this Agreement, no material election with respect to Taxes will be made
without the prior written consent of the Company, which consent will not be
unreasonably withheld or delayed. Parent is not party to any joint venture,
partnership, or other arrangement or contract that could be treated as a
partnership for Federal income tax purposes. Parent is not currently and never
has been subject to the reporting requirements of Section 6038A of the Code.
There is no agreement, contract or arrangement to which Parent is a party that
could, individually or collectively, result in the payment of any amount that
would not be deductible by reason of Sections 280G (as determined without regard
to Section 280G(b)(4)), 162 (other than 162(a)) or 404 of the Code. Parent is
not a party to or bound by any Tax indemnity, Tax sharing or Tax allocation
agreement (whether written or unwritten or arising under operation of Federal
Law as a result of being a member of a group filing consolidated Tax Returns,
under operation of certain state Laws as a result of being a member of a unitary
group, or under comparable Laws of other states or foreign jurisdictions) that
includes a party other than Parent nor does Parent owe any amount under any such
agreement. Parent has previously provided or made available to the Company true
and correct copies of all income, franchise, and sales Tax Returns, and, as
reasonably requested by the Company, prior to or following the date hereof,
presently existing information statements and reports. Parent is not, and has
not been, a United States real property holding corporation (as defined in
Section 897(c)(2) of the Code) during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code. Other than by reason of the Merger, Parent
has not been and will not be required to include any material adjustment in
Taxable income for any Tax period (or portion thereof) pursuant to Section 481
or 263A of the Code or any comparable provision under state or foreign Tax Laws
as a result of transactions, events or accounting methods employed prior to the
Merger.

51



--------------------------------------------------------------------------------



 



               (c) As used in this Section 5.14, the term “Parent” means Parent
and any entity included in, or required under GAAP to be included in, any of the
Parent Interim Financial Statements.
          SECTION 5.15 Assets; Absence of Liens and Encumbrances. Parent owns,
leases or has the legal right to use all of the assets, properties and rights of
every kind, nature, character and description, including, without limitation,
real property and personal property, used or intended to be used in the conduct
of the business of Parent or otherwise owned or leased by Parent and, with
respect to contract rights, is a party to and enjoys the right to benefits of
all contracts, agreements and other arrangements used or intended to be used by
Parent in or relating to the conduct of the business of Parent (all such
properties, assets and contract rights being the “Parent Assets”). Parent has
good and indefeasible title to, or, in the case of leased or subleased Parent
Assets, valid and subsisting leasehold interests in, all Parent Assets, free and
clear of all mortgages, liens, pledges, charges, claims, defects of title,
restrictions, infringements, security interests or encumbrances of any kind or
character (“Parent Liens”).
          SECTION 5.16 Proxy Statement. The information previously supplied or
to be supplied by Parent for inclusion in the Proxy Statement shall not contain
at the time the Proxy Statement is filed with the SEC and at the time it becomes
effective under the Securities Act, any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading. The information to be
supplied by Parent for inclusion in the Proxy Statement to be delivered to
Parent’s stockholders in connection with the Parent Stockholders’ Meeting shall
not contain, on the date the Proxy Statement is first mailed to Parent’s
stockholders, and at the time of the Parent Stockholders’ Meeting, any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not false or misleading; or omit to
state any material fact necessary to correct any statement provided by Parent in
any earlier communication with respect to the solicitation of proxies for the
Parent Stockholders’ Meeting which has become false or misleading. If at any
time prior to the Effective Time, any event relating to Parent or any of its
affiliates, officers or managers should be discovered by Parent which should be
set forth in a supplement to the Proxy Statements, Parent shall promptly inform
Company.
          SECTION 5.17 Registration Rights Agreement. The Registration Rights
Agreement contains substantially the same terms and conditions as the
registration rights agreement entered into among Parent, Founders and FBW, dated
April 10, 2006 (the “Founders RR Agreement), and such Founders RR Agreement has
not been and shall not be amended without the prior written consent of the
Members’ Representative.
          SECTION 5.18 Offers. The Company acknowledges that Parent is permitted
to receive general inquiries from third parties concerning potential
transactions that would be in substitution of or in addition to, the transaction
contemplated by this Agreement (a “Back Up Transaction”), and to conduct
preliminary dialogue related thereto. However, Parent may not negotiate,
present, or propose related to any presentations or proposals concerning
conditional terms with any third party with respect to any Back Up Transaction
until the earlier of (i) the Closing or (ii) the Termination of this Agreement
pursuant to the terms provided for in Article IX hereto.

52



--------------------------------------------------------------------------------



 



          SECTION 5.19 No Misstatements. No representation or warranty made by
Parent or Merger Sub in this Agreement, the Parent Disclosure Schedule or any
certificate delivered or deliverable pursuant to the terms hereof contains or
will contain any untrue statement of a material fact, or omits, or will omit,
when taken as a whole, to state a material fact, necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading; provided, however, that any representations and warranties made by
Parent or Merger Sub herein that are qualified by Parent’s or Merger Sub’s
“Knowledge” or materiality shall be incorporated into the representation and
warranty made by this sentence of this Section 5.19. To the Knowledge of Parent
and Merger Sub, Parent and Merger Sub have disclosed to the Company all material
information relating to the business of Parent and Merger Sub or the
transactions contemplated by this Agreement.
ARTICLE VI
CONDUCT OF BUSINESSES PENDING THE MERGER
          SECTION 6.01 Conduct of Business by the Company Pending the Merger.
During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Effective Time, other than
the Investor Recapitalization, the Company agrees to carry on its business in
the usual, regular and ordinary course and in substantially the same manner as
previously conducted, to pay its debts and Taxes, including Permitted Tax
Distributions, when due (subject to good faith disputes over such debts or
Taxes), to pay or perform other obligations when due and, to the extent
consistent with such business, to use all commercially reasonable efforts
consistent with past practices and policies to preserve intact its present
business organization, keep available the services of its present officers and
key employees and consultants and preserve its relationships with customers,
suppliers, distributors, licensors, licensees, and others having business
dealings with it, to the end that its goodwill and ongoing businesses would be
substantially identical at the Effective Time. The Company shall promptly notify
Parent of any event or occurrence not in the ordinary course of business of the
Company.
          By way of amplification and not limitation, except as specifically
contemplated by this Agreement or as specifically set forth in Section 6.01 of
the Company Disclosure Schedule, the Company shall not, between the date of this
Agreement and the Effective Time, directly or indirectly, do, or propose to do,
any of the following, other than the Investor Recapitalization, without the
prior written consent, which consent shall not be unreasonably withheld, of
Parent:
               (a) amend or otherwise change the Company Charter Documents or
equivalent organizational documents;
               (b) issue, sell, pledge, dispose of, grant, encumber, authorize
or propose the issuance, sale, pledge, disposition, grant or encumbrance of any
shares of its capital stock of any class, or any options, warrants, convertible
securities or other rights of any kind to acquire any shares of such capital
stock or any other ownership interest (including, without limitation, any
phantom interest), of the Company, except pursuant to the terms of options,
warrants or preferred stock outstanding on the date of this Agreement;

53



--------------------------------------------------------------------------------



 



               (c) sell, lease, license, pledge, grant, encumber or otherwise
dispose of any of its properties or assets which are material, individually or
in the aggregate, to its business;
               (d) split, combine, subdivide, redeem or reclassify any of its
capital stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of its capital stock, or
purchase or otherwise acquire, directly or indirectly, any shares of its equity
interests except from former employees, managers, directors and consultants in
accordance with agreements providing for the repurchase of shares in connection
with any termination of service by such party;
               (e) acquire (including, without limitation, by merger,
consolidation, or acquisition of stock or assets) any interest or any assets in
any corporation, partnership, other business organization or any division
thereof;
               (f) institute or settle any Legal Proceeding for an amount
greater than $100,000, except as related to Legal Proceedings disclosed in
Section 3.10 of the Company Disclosure Schedule;
               (g) incur any indebtedness for borrowed money or issue any debt
securities or assume, guarantee or endorse, or otherwise as an accommodation
become responsible for, the obligations of any person, or make any loans or
advances other than such indebtedness described herein and to be included on the
Estimated Closing Balance Sheet;
               (h) authorize any unbudgeted capital expenditure in excess of
$100,000, individually or in the aggregate;
               (i) enter into any lease or contract for the purchase or sale of
any property, real or personal, other than as permitted by subparagraph 6.01(h)
above, in an amount greater than $50,000 on an annual basis;
               (j) waive or release any material right or claim;
               (k) except as set forth on Schedule 6.01(k) as it relates to
increases in compensation for persons covered herein to the extent the person
has or is expected to have a material increase in duties, responsibilities and
authority, and/or has received a documented promotion, increase, or agree to
increase, the compensation payable, or to become payable, to its (i) officers or
(ii) employees (provided that any employee’s annual compensation may be
increased by an amount not to exceed 10% of such employee’s current annual base
salary), or grant any severance or termination pay to, or enter into any
employment or severance agreement with, any of its managers, officers or other
employees, other than the modified terms of employment which will be reflected
in the employment agreements with Messrs. Neel, Culbreth and Cudd as
contemplated by the Investor Recapitalization, or establish, adopt, enter into
or amend any collective bargaining, bonus, profit sharing, thrift, compensation,
stock option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other Plan, agreement, trust, fund, policy
or arrangement for the benefit of any director, officer or employee; provided,
however, that the foregoing provisions of this subsection shall not apply to any
amendments to employee benefit plans described in Section 3(3) of ERISA that may
be required by Law;

54



--------------------------------------------------------------------------------



 



               (l) accelerate, amend or change the period of exercisability or
the vesting schedule of restricted stock or Company Options granted under any
option plan, employee stock plan or other agreement or authorize cash payments
in exchange for any Company Options granted under any of such plans, except as
specifically required by the terms of such plans or any such agreement or any
related agreement in effect as of the date of this Agreement and disclosed in
the Company Disclosure Schedule;
               (m) extend any offers of employment to potential employees,
consultants or independent contractors or terminate any existing employment
relationships for which the annual remuneration is greater than $200,000;
               (n) enter into, amend or terminate any Material Contract other
than the repayment of the outstanding amount of the Members’ Subordinated Debt
prior to any consummation of the Investor Purchase Agreement;
               (o) enter into, amend or terminate any contract, agreement,
commitment or arrangement that, if fully performed, would not be permitted under
this Section 6.01;
               (p) other than in the ordinary course of business consistent with
past practice, enter into any licensing, distribution, OEM agreements,
sponsorship, advertising, merchant program or other similar contracts,
agreements or obligations that may not be cancelled without penalties by the
Company upon notice of 30 days or less;
               (q) take any action, other than reasonable and usual action in
the ordinary course of business, consistent with past practice, with respect to
accounting policies, principles or procedures;
               (r) other than as may be directly related to the Investor
Recapitalization, make or change any Tax or accounting election, change any
annual accounting period, adopt or change any accounting method, file any
amended Tax Return, enter into any closing agreement, settle any Tax claim or
assessment relating to the Company, surrender any right to claim refund of
Taxes, consent to any extension or waiver of the limitation period applicable to
any Tax claim or assessment relating to the Company, but in no event take any
other action or omit to take any action that would have the effect of increasing
the Tax liability of the Company or Parent;
               (s) (i) sell, assign, lease, terminate, abandon, transfer, permit
to be encumbered or otherwise dispose of or grant any security interest in and
to any item of the Company Intellectual Property, in whole or in part,
(ii) grant any license with respect to any Company Intellectual Property, other
than a license of Software granted to customers of the Company to whom the
Company licenses such Software in the ordinary course of business,
(iii) develop, create or invent any Intellectual Property jointly with any third
party, or (iv) disclose, or allow to be disclosed, any confidential Company
Intellectual Property, unless such Company Intellectual Property is subject to a
confidentiality or non-disclosure covenant protecting against disclosure
thereof;

55



--------------------------------------------------------------------------------



 



               (t) make (or become obligated to make) any bonus payments to any
of its officers or employees except: (1) for those for which the Company is
simultaneously fully reimbursed or (2) between the execution date hereof and the
Effective Time, bonus payments to certain employees not covered by the Incentive
Plan in an amount not to exceed an aggregate of $500,000;
               (u) except as permitted by GAAP, revalue any of its assets,
including writing down the value of inventory or writing off notes or accounts
receivable;
               (v) fail to maintain its equipment and other assets in good
working condition and repair according to the standards it has maintained up to
the date of this Agreement, subject only to ordinary wear and tear, unless it is
more commercially reasonable to replace any such asset in the ordinary course of
Company’s business;
               (w) take any action or fail to take any reasonable action that
would cause there to be a Company Material Adverse Effect;
               (x) permit any insurance policy naming it as a beneficiary or a
loss payable payee to be cancelled or terminated and not replaced by a
substantially similar replacement policy without notice to Parent;
               (y) except in the ordinary course of its business, the Company
will not write off as uncollectible, or establish any extraordinary reserve with
respect to, any account receivable or other right of the Company to customer
remittances for services in excess of $150,000 with respect to a single matter,
or in excess of $450,000 in the aggregate; or
               (z) take, or agree in writing or otherwise to take, any of the
actions described in subsections (a) through (y) above, or any action which is
reasonably likely to make any of the Company’s representations or warranties
contained in this Agreement untrue or incorrect on the date made (to the extent
so limited) or as of the Effective Time.
          SECTION 6.02 Conduct of Business by Parent Pending the Merger. During
the period from the date of this Agreement and continuing until the earlier of
the termination of this Agreement or the Effective Time, Parent agrees to carry
on its business in the usual, regular and ordinary course and in substantially
the same manner as previously conducted, to pay its debts and Taxes when due
(subject to good faith disputes over such debts or Taxes), to pay or perform
other obligations when due and, to the extent consistent with such business, to
use all reasonable efforts consistent with past practices and policies to
preserve intact its present business organization, keep available the services
of its present officers and key employees and consultants and preserve its
relationships with customers, suppliers, distributors, licensors, licensees, and
others having business dealings with it, to the end that its goodwill and
ongoing businesses would be substantially identical at the Effective Time.
Parent shall promptly notify the Company of any event or occurrence not in the
ordinary course of business of Parent.
          By way of amplification and not limitation, except as specifically
contemplated by this Agreement or as specifically set forth in Section 6.02 of
the Parent Disclosure Schedule, Parent shall not, between the date of this
Agreement and the Effective Time, directly or

56



--------------------------------------------------------------------------------



 




indirectly, do, or propose to do, any of the following without the prior written
consent, which consent shall not be unreasonably withheld, of Company:
               (a) amend or otherwise change the Certificate of Incorporation
and Bylaws or equivalent organizational documents;
               (b) issue, sell, pledge, dispose of, grant, encumber, authorize
or propose the issuance, sale, pledge, disposition, grant or encumbrance of any
shares of its capital stock of any class, or any options, warrants, convertible
securities or other rights of any kind to acquire any shares of such capital
stock or any other ownership interest (including, without limitation, any
phantom interest), of Parent, except pursuant to the terms of options, warrants
or preferred stock outstanding on the date of this Agreement;
               (c) sell, lease, license, pledge, grant, encumber or otherwise
dispose of any of its properties or assets which are material, individually or
in the aggregate, to its business;
               (d) split, combine, subdivide, redeem or reclassify any of its
capital stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of its capital stock, or
purchase or otherwise acquire, directly or indirectly, any shares of its equity
interests except from former employees, managers, directors and consultants in
accordance with agreements providing for the repurchase of shares in connection
with any termination of service by such party;
               (e) acquire (including, without limitation, by merger,
consolidation, or acquisition of stock or assets) any interest or any assets in
any corporation, partnership, other business organization or any division
thereof;
               (f) institute or settle any Legal Proceeding for an amount
greater than $100,000;
               (g) incur any indebtedness for borrowed money or issue any debt
securities or assume, guarantee or endorse, or otherwise as an accommodation
become responsible for, the obligations of any person, or make any loans or
advances other than such indebtedness described herein;
               (h) authorize any unbudgeted capital expenditure in excess of
$100,000, individually or in the aggregate;
               (i) enter into any lease or contract for the purchase or sale of
any property, real or personal, in an amount greater than $50,000 on an annual
basis;
               (j) waive or release any material right or claim;
               (k) increase, or agree to increase, the compensation payable, or
to become payable, to its (i) officers or (ii) employees (provided that any
employee’s annual compensation may be increased by an amount not to exceed 10%
of such employee’s current annual base salary), or grant any severance or
termination pay to, or enter into any employment or severance agreement with,
any of its managers, officers or other employees or establish,

57



--------------------------------------------------------------------------------



 



adopt, enter into or amend any collective bargaining, bonus, profit sharing,
thrift, compensation, stock option, restricted stock, pension, retirement,
deferred compensation, employment, termination, severance or other Plan,
agreement, trust, fund, policy or arrangement for the benefit of any director,
officer or employee; provided, however, that the foregoing provisions of this
subsection shall not apply to any amendments to employee benefit plans described
in Section 3(3) of ERISA that may be required by Law;
               (l) accelerate, amend or change the period of exercisability or
the vesting schedule of restricted stock or stock options granted under any
option plan, employee stock plan or other agreement or authorize cash payments
in exchange for any stock options granted under any of such plans, except as
specifically required by the terms of such plans or any such agreement or any
related agreement in effect as of the date of this Agreement and disclosed in
the Parent Disclosure Schedule;
               (m) extend any offers of employment to potential employees,
consultants or independent contractors or terminate any existing employment
relationships for which the annual remuneration is greater than $200,000;
               (n) enter into, amend or terminate any Material Contract to which
it is a party;
               (o) enter into, amend or terminate any contract, agreement,
commitment or arrangement that, if fully performed, would not be permitted under
this Section 6.02;
               (p) other than in the ordinary course of business consistent with
past practice, enter into any licensing, distribution, OEM agreements,
sponsorship, advertising, merchant program or other similar contracts,
agreements or obligations that may not be cancelled without penalties by Parent
upon notice of 30 days or less;
               (q) take any action, other than reasonable and usual action in
the ordinary course of business, consistent with past practice, with respect to
accounting policies, principles or procedures;
               (r) make or change any Tax or accounting election, change any
annual accounting period, adopt or change any accounting method, file any
amended Tax Return, enter into any closing agreement, settle any Tax claim or
assessment relating to Parent, surrender any right to claim refund of Taxes,
consent to any extension or waiver of the limitation period applicable to any
Tax claim or assessment relating to Parent, or take any other action or omit to
take any action that would have the effect of increasing the Tax liability of
Parent or the Company;
               (s) make (or become obligated to make) any bonus payments to any
of its officers or employees except as set forth on Schedule 6.02(s);
               (t) except as permitted by GAAP, revalue any of its assets,
including writing down the value of inventory or writing off notes or accounts
receivable;

58



--------------------------------------------------------------------------------



 



               (u) fail to maintain its equipment and other assets in good
working condition and repair according to the standards it has maintained up to
the date of this Agreement, subject only to ordinary wear and tear, unless it is
more commercially reasonable to replace any such asset in the ordinary course of
Parent’s business;
               (v) take any action or fail to take any reasonable action that
would cause there to be a Parent Material Adverse Effect;
               (w) permit any insurance policy naming it as a beneficiary or a
loss payable payee to be cancelled or terminated and not replaced by a
substantially similar replacement policy without notice to the Company; and
               (x) take, or agree in writing or otherwise to take, any of the
actions described in subsections (a) through (w) above, or any action which is
reasonably likely to make any of Parent’s or Merger Sub’s representations or
warranties contained in this Agreement untrue or incorrect on the date made (to
the extent so limited) or as of the Effective Time.
          SECTION 6.03 Litigation. The parties shall notify one another in
writing promptly after learning of any claim, action, suit, arbitration,
mediation, proceeding or investigation by or before any court, arbitrator or
arbitration panel, board or other Governmental Entity initiated by it or them or
against it or them, or known by either party to be threatened against it or them
or any of its or their officers, directors, managers, employees or stockholders
in their capacity as such.
          SECTION 6.04 Notification of Certain Matters. Parent shall give prompt
notice to the Company, and the Company shall give prompt notice to Parent, of
(i) the occurrence, or non-occurrence, of any event the occurrence, or
non-occurrence, of which would be likely to cause (x) any representation or
warranty contained in this Agreement to be untrue or inaccurate or (y) any
covenant, condition or agreement contained in this Agreement not to be complied
with or satisfied; and (ii) any failure or inability of Parent or the Company,
as the case may be, to comply with or satisfy, any covenant, condition or
agreement to be complied with or satisfied by it hereunder; provided, however,
that the delivery of any notice pursuant to this Section 6.04 shall not limit or
otherwise affect the remedies available hereunder to the party receiving such
notice. The parties hereto acknowledge that reliance shall not be an element of
any claim or cause of action by any party hereto for misrepresentation or breach
of a representation, warranty or covenant under this Agreement. The Company
agrees to provide prompt written notice to the Parent upon the consummation of
the Investor Recapitalization or the termination thereof. Provided the Investor
Recapitalization is terminated, the Company may immediately terminate this
Agreement as described in Article IX.
          SECTION 6.05 Non-Back Up Transactions. Each party shall agree to
invite the other party to participate in bona-fide negotiations with any
potential acquisition candidate it identifies prior to the Closing; provided
that such acquisitions would not be reasonably considered a Back Up Transaction.

59



--------------------------------------------------------------------------------



 



ARTICLE VII
ADDITIONAL AGREEMENTS
          SECTION 7.01 Proxy Statement; Stockholder Approval. Proxy Statement;
Parent Stockholders’ Meeting; Name Change.
               (a) On or before February 28, 2007, Parent will use its
commercially reasonable best efforts to prepare and file the Proxy Statement
with the SEC, including but not limited to, describing changes in this
Agreement, updating the Financial Statements and Company Financial Statements as
required, describing the Investor Recapitalization, disclosing all changes to
the Proxy Statement associated therewith, and addressing, to the extent
relevant, SEC comments received by Parent on January 10, 2007 to the Proxy
Statement filed by the Parent on November 22, 2006. Parent will respond to any
comments of the SEC and Parent will use its commercially reasonable best efforts
to mail the Proxy Statement to its stockholders at the earliest practicable
time. As promptly as practicable after the execution of this Agreement, the
Company and Parent will prepare and file any other filings required under the
Securities Exchange Act of 1934 (the “Exchange Act”), the Securities Act of 1933
(the “Securities Act”) or any other Federal, foreign or Blue Sky laws relating
to the Merger and the transactions contemplated by this Agreement,
(collectively, the “Other Filings”). Each party will notify the other party
promptly upon the receipt of any comments from the SEC or its staff and of any
request by the SEC or its staff or any other governmental officials for
amendments or supplements to the Proxy Statement or any Other Filing or for
additional information and will supply the other party with copies of all
correspondence between such party or any of its representatives, on the one
hand, and the SEC, or its staff or other government officials, on the other
hand, with respect to the Proxy Statement, the Merger or any Other Filing. The
Proxy Statement and the Other Filings will comply in all material respects with
all applicable requirements of law and the rules and regulations promulgated
thereunder. Whenever any event occurs which is required to be set forth in an
amendment or supplement to the Proxy Statement or any Other Filing, the Company
or Parent, as the case may be, will promptly inform the other party of such
occurrence and cooperate in filing with the SEC or its staff or any other
government officials, and/or mailing to stockholders or members, as the case may
be, of the Company and Parent, such amendment or supplement. The proxy materials
will be sent to the stockholders of Parent for the purpose of soliciting proxies
from holders of Parent Common Stock to vote in favor of (i) the adoption of this
Agreement and the approval of the Merger (“Parent Stockholder Approval”),
(ii) the issuance and sale of shares of Common Stock to the extent that such
issuance requires shareholder approval under the rules of AMEX and (iii) the
election of Nixon, Neel and three (3) representatives designated by the Investor
and the resignation of Messrs. Spickelmier, McConnell and Williamson to Parent’s
Board of Directors at the Parent Stockholders’ Meeting. Such proxy materials
shall be in the form of a proxy statement to be used for the purpose of
soliciting such proxies from holders of Parent Common Stock.
               (b) As soon as practicable following its approval by the SEC,
Parent shall distribute the Proxy Statement to the holders of Parent Common
Stock and, pursuant thereto, shall call the Parent Stockholders’ Meeting in
accordance with the DGCL and, subject to the other provisions of this Agreement,
solicit proxies from such holders to vote in favor of the

60



--------------------------------------------------------------------------------



 



adoption of this Agreement and the approval of the Merger and the other matters
presented to the stockholders of Parent for approval or adoption at the Parent
Stockholders’ Meeting, including, without limitation, the matters described in
Section 7.01(a).
               (c) Parent shall comply with all applicable provisions of and
rules under the Exchange Act, the Securities Act and all applicable provisions
of the DGCL in the preparation, filing and distribution of the Proxy Statement,
the solicitation of proxies thereunder, and the calling and holding of the
Parent Stockholders’ Meeting. Without limiting the foregoing, Parent shall
ensure that the Proxy Statement does not, as of the date on which it is
distributed to the holders of Parent Common Stock, and as of the date of the
Parent Stockholders’ Meeting, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading (provided
that Parent shall not be responsible for the accuracy or completeness of any
information provided by the Company relating to the Company or any other
information furnished by the Company for inclusion in the Proxy Statement to the
extent the Company information or its interpretation thereof has not been
altered by Parent or Parent’s representatives). The Company represents and
warrants that the information relating to the Company supplied by the Company
for inclusion in the Proxy Statement will not as of date of its distribution to
the holders of Parent Common Stock (or any amendment or supplement thereto) or
at the time of the Parent Stockholders’ Meeting contain any statement which, at
such time and in light of the circumstances under which it is made, is false or
misleading with respect to any material fact, or omits to state any material
fact required to be stated therein or necessary in order to make the statement
therein not false or misleading.
               (d) Prior to the Effective Time, Parent shall take such actions
necessary to change its name from “JK Acquisition Corp.” to “MS Energy Services,
Inc.”
          SECTION 7.02 Members Approval; Exemption from Registration.
               (a) As promptly as practicable, and in any event within 30 days
after the closing of the Investor Recapitalization, and in accordance with
applicable Law and, the Company’s Charter Documents, the Company shall convene a
meeting of its Members or solicit written consents from its Members to obtain
their approval and adoption of this Agreement and the other transactions
contemplated hereby. The Company shall ensure that the Members’ meeting is
called, noticed, convened and held, and that all proxies or written consents are
solicited and obtained from the Members, in compliance with applicable Law, the
Company’s Charter Documents, and all other applicable legal requirements. The
Company agrees to use its commercially reasonable best efforts to take all
action necessary or advisable to secure the necessary votes required by
applicable Law and the Company’s Charter Documents to effect the Merger. The
Board of Managers of the Company shall unanimously recommend that the Members
vote in favor of and adopt and approve this Agreement and the other transactions
contemplated hereby. Neither the Board of Managers of the Company nor any
committee thereof shall withdraw, amend or modify, or propose or resolve to
withdraw, amend or modify in a manner adverse to Parent, the recommendation of
the Board of Managers of the Company that the Members vote in favor of and adopt
and approve this Agreement and the other transactions contemplated hereby,
except that the Board of Managers shall not be obligated to approve or recommend
to the Members for approval any proposed amendment or modification of this

61



--------------------------------------------------------------------------------



 



Agreement unless the Board of Managers determines, in its sole reasonable
discretion, that such amendment or modification is in the best interest of the
Company.
               (b) At every meeting of the Members of the Company called with
respect to any of the following, and at every adjournment thereof, and on every
action or approval by written consent of the Members of the Company with respect
to the Merger so long as Parent and Merger Sub are not in material violation of
this Agreement, each Member shall vote or cause to be voted the Company
Interests and any New Company Interests (as defined below) in favor of
(x) adoption of the Merger Agreement and approval of the Merger, and (y) any
matter that is required for the Company to ensure the satisfaction of the
conditions precedent to the consummation of the Merger. Each current Member and
any future Member agrees that any Company Interests to which that Member
acquires record or beneficial ownership (“New Membership Interests”) after the
execution of this Agreement and prior to the Closing Date (including through the
exercise of any options, warrants or similar instruments), shall be subject to
the terms and conditions of this Agreement to the same extent as if the New
Membership Interests constituted Company Interests.
               (c) Each of the parties hereto acknowledge that the shares of
Parent Common Stock issued to the Members pursuant to this Agreement are
intended to be issued pursuant to the “private placement” exemption from
registration under Section 4(2) of the Securities Act and/or Regulation D
promulgated under the Securities Act and agree to fully cooperate with Parent in
its efforts to ensure that the shares of Parent Common Stock may be issued
pursuant to such private placement exemption; provided, however, that neither
Parent nor Merger Sub makes any representation or warranty that such issuance in
fact qualifies for such private placement exemption. Such Parent Shares shall be
subject to a Registration Rights Agreement substantially in the form attached
hereto as Exhibit C (the “Registration Rights Agreement”).
               (d) Notwithstanding the foregoing and anything to the contrary in
Article VIII hereof, in the event that Parent, based on advice of its counsel,
has determined that the shares of Parent Common Stock to be issued pursuant to
this Agreement cannot be issued under the “private placement” exemption from
registration under Section 4(2) of the Securities Act and/or Regulation D
promulgated under the Securities Act, then at Parent’s sole and exclusive
election the parties hereto shall take all action necessary to prepare and file
on or before December 1, 2006 a registration statement on Form S-4 with the SEC
which registers the issuance of the shares of Parent Common Stock pursuant to
this Agreement (the “Form S-4 Alternative”). Parent and the Company shall use,
and shall cause their officers, employees, agents, advisors or other
representatives to use, their respective commercially reasonable best efforts to
effectuate the foregoing (and fully cooperate with the other parties),
including, without limitation, preparing and filing all applications, documents
and forms necessary to register the shares of Parent Common Stock on an
effective registration statement on Form S-4. In the event that shares of Parent
Common Stock are issued pursuant to the Form S-4 Alternative, no Shares of
Parent Common Stock (or certificates therefor) shall be issued in exchange for
any Company Interest Certificates to any person who, prior to the Effective
Time, may be an “affiliate” (as that term is used in Rule 145 under the
Securities Act) of the Company until such person has delivered to Parent and the
Company a duly executed Affiliate Agreement in the form provided by Parent.

62



--------------------------------------------------------------------------------



 



          SECTION 7.03 Access to Information; Confidentiality.
               (a) From the date of this Agreement to the Effective Time, the
parties hereto shall, subject to each party’s compliance with the covenant set
forth in Section 7.03(b) below: (i) provide to each other (and each party’s
officers, directors, employees, accountants, consultants, legal counsel,
advisors, agents and other representatives (collectively, “Representatives”)
access at reasonable times upon prior notice to the directors, officers,
employees, agents, properties, offices and other facilities of the other party
and to the books and records thereof and (ii) furnish promptly such information
concerning the business, properties, contracts, assets, liabilities, personnel
and other aspects of the other party as the requesting party or its
Representatives may reasonably request.
               (b) The parties shall comply with, and shall cause their
respective Representatives to comply with, all of their respective obligations
under the Non-Disclosure Agreement, dated May 25, 2006 (the “Non-Disclosure
Agreement”), between the Company and Parent.
          SECTION 7.04 No Solicitation of Transactions.
               (a) Except as it relates to the contemplated Investor
Recapitalization, the Company will not, directly or indirectly, and will
instruct its Representatives not to, directly or indirectly, solicit, initiate
or encourage (including by way of furnishing nonpublic information), or take any
other action to facilitate, any inquiries or the making of any proposal or offer
(including, without limitation, any proposal or offer to its Members) that
constitutes, or may reasonably be expected to lead to, any Competing Transaction
(as defined below), or enter into or maintain or continue discussions or
negotiate with any person in furtherance of such inquiries or to obtain a
Competing Transaction, or agree to or endorse any Competing Transaction, or
authorize or permit any of the officers, managers or employees of the Company,
or any investment banker, financial advisor, attorney, accountant or other
representative retained by the Company, to take any such action. The Company
will notify Parent immediately after receipt by the Company (or by any of its
officers, directors, employees, agents, advisors or other representatives) of
any proposal for, or inquiry respecting, any Competing Transaction, or any
request for nonpublic information in connection with such proposal or inquiry or
for access to the properties, books or records of the Company by any person that
informs or has informed the Company that it is considering making or has made
such a proposal or inquiry. Such notice to Parent shall indicate in reasonable
detail the identity of the person making such proposal or inquiry and the terms
and conditions of such proposal or inquiry. The Company immediately shall cease
and cause to be terminated all existing discussions or negotiations with any
parties conducted heretofore with respect to a Competing Transaction, except for
those surrounding the Investor Recapitalization. The Company agrees not to
release any third party from, or waive any provision of, any confidentiality or
standstill agreement to which it is a party.
               (b) A “Competing Transaction” means any of the following
involving the Company (other than the Merger and the other transactions
contemplated by this Agreement and the contemplated Investor Recapitalization):
(i) a merger, consolidation, share exchange, business combination or other
similar transaction; (ii) any sale, lease, exchange, transfer or other
disposition of a material portion of the assets or debt or equity securities of
such party; (iii) a

63



--------------------------------------------------------------------------------



 



tender offer or exchange offer for 15% or more of the outstanding voting
securities of such party; or (iv) any solicitation in opposition to approval by
the Members of the Company of this Agreement and the Merger.
          SECTION 7.05 Employee Benefits Matters.
               (a) Subject to the requirements of third parties and laws
associated with existing Company employee benefit plans and further subject to
determination of any and all obligations relating to existing Company benefit
plans on the Closing Date, all employees of the Company shall continue in their
existing benefit plans, except for the Company’s satisfaction of its obligations
under the 2004 Incentive Plan and the Special Bonus Plan as noted in
Section 3.11 of the Disclosure Schedule, until such time as, in Parent’s sole
discretion, an orderly transition can be accomplished to employee benefit plans
and programs maintained by Parent or Merger Sub for its and its affiliates’
employees in the United States. Parent and Merger Sub shall take such reasonable
actions, to the extent permitted by Parent’s and Merger Sub’s benefits programs,
as are necessary to allow eligible employees of the Company to participate in
the health, welfare and other benefits programs of Parent or Merger Sub or
alternative benefits programs in the aggregate that are substantially equivalent
to those applicable to employees of the Company prior to Closing in similar
functions and positions on similar terms (it being understood that equity
incentive plans are not considered employee benefits). Pending such action,
Parent shall maintain the effectiveness of and be solely responsible for the
Company’s benefit plans.
               (b) At Closing, Parent will enter into employment agreements
(collectively, the “Employment Agreements,” and, individually, an “Employment
Agreement”) with the individuals set forth on Schedule 7.05(b) hereto.
               (c) At Closing, Parent will enter into non-solicitation and
non-competition agreements (collectively, the “Non-Solicitation Agreements”,
and, individually, a “Non-Solicitation Agreement”) with the individuals set
forth on Schedule 7.05(c) hereto.
               (d) Prior to the Effective Time, the Company shall take all
necessary actions to obtain the requisite Member approval under
Section 280G(b)(5) of the Code of any payments or benefits that could be
considered “excess parachute payments” within the meaning of Section 280G of the
Code and shall require all “disqualified individuals” within the meaning of
Section 280G of the Code to subject their existing benefits and payments to the
stockholder approval requirements of Section 280G(b)(5) of the Code, as
contemplated in the Proposed Treasury Regulations promulgated thereunder. The
Company further agrees that whether or not its Members approve any such excess
parachute payments, neither Parent nor the Surviving Corporation shall have any
responsibility or liability with respect to any excise taxes owed by the
recipients of any such payments.
               (e) To the extent not otherwise fully terminated by virtue of the
closing of the Investor Recapitalization, the Company shall take all necessary
corporate action to terminate its 2004 Incentive Plan and its Special Bonus Plan
(collectively, the “Incentive Plans”) effective as of the date immediately prior
to the Closing Date, but contingent on the Closing. Parent shall receive from
the Company evidence that the Company’s Board of Managers has

64



--------------------------------------------------------------------------------



 



adopted resolutions to terminate the Incentive Plans (the form and substance of
which resolutions shall be subject to review and approval of Parent), effective
as of the date immediately preceding the Closing Date.
               (f) The Company and, as applicable, its ERISA Affiliates each
agree to terminate any and all group severance, separation or salary
continuation plans, programs or arrangements immediately prior to Closing.
Parent shall receive from the Company evidence that the plans, programs or
arrangements of the Company and, as applicable, each ERISA Affiliate have been
terminated pursuant to resolutions adopted by each such entity’s board of
managers or directors (the form and substance of which resolutions shall be
subject to review and approval of Parent), effective as of the day immediately
preceding the Closing Date but contingent on the Closing.
               (g) With respect to all equity interest purchase, option and
award agreements (including any restricted units, unit purchase, option or award
agreements under the Incentive Plans) between the Company and any current or
former employee, manager, consultant or founder effective as of the Effective
Time, any and all rights of repurchase under each such agreement shall be
assigned to Parent (or to such other entity as Parent shall designate) by virtue
of the Merger and without any further action on the part of the Company, such
assignment to be effective as of the Effective Time.
          SECTION 7.06 Further Action; Consents; Filings.
               (a) Upon the terms and subject to the conditions hereof, each of
the parties hereto shall use its reasonable best efforts to (i) take, or cause
to be taken, all appropriate action and do, or cause to be done, all things
necessary, proper or advisable under applicable Law or otherwise to consummate
and make effective the Merger and the other transactions contemplated by this
Agreement, (ii) obtain from any Governmental Entity or any other person all
consents, licenses, permits, waivers, approvals, authorizations or orders
required to be obtained or made by Parent or the Company or any of their
subsidiaries in connection with the authorization, execution and delivery of
this Agreement and the consummation of the Merger and the other transactions
contemplated by this Agreement, including those required under the HSR Act, and
(iii) make all necessary filings, and thereafter make any other required
submission, with respect to this Agreement, the Merger and the other
transactions contemplated by this Agreement required under applicable Law. The
parties hereto shall cooperate with each other in connection with the making of
all such filings, including by providing copies of all such documents to the
non-filing party and its advisors prior to filing and, if requested, by
accepting all reasonable additions, deletions or changes suggested in connection
therewith.
               (b) To the extent required, Parent and the Company shall file as
soon as practicable after the date Parent receives notification of the closing
of the Investor Recapitalization by the Company, notifications under the HSR Act
and each of Parent and the Company shall use commercially reasonable efforts to
respond as promptly as practicable to all reasonable inquiries or requests and
to resolve such objections, if any, as may be asserted by any Governmental
Entity with respect to the transactions contemplated by this Agreement under the
HSR Act, the Sherman Act, as amended, the Clayton Act, as amended, the Federal
Trade Commission Act, as amended, and any other Federal, state or foreign
statutes, rules, regulations,

65



--------------------------------------------------------------------------------



 



orders or decrees that are designed to prohibit, restrict or regulate actions
having the purpose or effect of monopolization or restraint of trade
(collectively, “Antitrust Laws”). Parent shall be solely responsible for any fee
payable in connection with filing the required notifications under the HSR Act,
if applicable. In connection therewith, if any administrative or judicial action
or proceeding is instituted (or threatened to be instituted) challenging any
transaction contemplated by this Agreement as violating any Antitrust Law, each
of Parent and Company shall cooperate and use all reasonable efforts to contest
and resist vigorously any such action or proceeding and to have vacated, lifted,
reversed, or overturned any decree, judgment, injunction or other order, whether
temporary, preliminary or permanent, that is in effect and that prohibits,
prevents, or restricts consummation of the Merger or any such other transactions
contemplated by this Agreement, unless by mutual agreement Parent and Company
decide that litigation is not in their respective best interests. The parties
hereto will consult and cooperate with one another, and consider in good faith
the views of one another, in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments, opinions and proposals made or
submitted by or on behalf of any party hereto in connection with proceedings
under or relating to any Antitrust Laws, if necessary. Notwithstanding the
provisions of the immediately preceding sentence, it is expressly understood and
agreed that Parent shall have no obligation to litigate or contest any
administrative or judicial action or proceeding or any Antitrust Order beyond
June 30, 2007. Each of Parent and Company shall use all reasonable efforts to
take such actions as may be required to cause the expiration of the waiting
periods under the HSR Act or other Antitrust Laws with respect to such
transactions as promptly as possible after the execution of this Agreement;
provided, however, that nothing contained herein shall require either party to
seek early termination of any such waiting period under the Antitrust Laws.
               (c) Notwithstanding anything to the contrary in Section 7.06(a)
or (b), (i) neither Parent nor Merger Sub shall be required to divest
(including, without limitation, through a licensing arrangement) any of their
respective businesses, product lines or assets, or to take or agree to take any
other action or agree to any limitation that could reasonably be expected to
have a Parent Material Adverse Effect and (ii) the Company shall not be required
to divest (including, without limitation, through a licensing arrangement) any
of its respective businesses, product lines or assets, or to take or agree to
take any other action or agree to any limitation that could reasonably be
expected to have a Company Material Adverse Effect.
               (d) From the date of this Agreement until the earlier of the
Effective Time or the termination of this Agreement, each party shall promptly
notify the other party in writing of any pending or, to the knowledge of such
party, threatened action, proceeding or investigation by any Governmental Entity
or any other person (i) challenging or seeking material damages in connection
with this Agreement or the transactions contemplated hereunder or (ii) seeking
to restrain or prohibit the consummation of the Merger or the transactions
contemplated hereunder or otherwise limit the right of Parent or its
subsidiaries to own or operate all or any portion of the business, assets or
properties of the Company.
          SECTION 7.07 Intentionally Omitted.
          SECTION 7.08 No Public Announcement. The initial press release
relating to this Agreement shall be a joint press release the text of which has
or will have been substantially agreed to by each of Parent and the Company
prior to its release. Thereafter, unless otherwise

66



--------------------------------------------------------------------------------



 




required by applicable Law, neither Parent nor the Company shall issue any press
release or otherwise make any public statements with respect to this Agreement,
the Merger or any of the other transactions contemplated by this Agreement
without the prior written consent of the other party. Unless otherwise required
by Law, the Parent and the Company agree not to publicize or release the name of
the Investor unless and until after the Investor Recapitalization is
consummated.
          SECTION 7.09 Expenses. Except as provided in Article IX or Section
2.03, whether or not the Merger is consummated, all costs and expenses incurred
in connection with this Agreement, the Merger and other transactions
contemplated by this Agreement (including, without limitation, the fees and
expenses of financial advisors, accountants and legal counsel) (i) if incurred
by Parent and Merger Sub, shall be paid by Parent and (ii) if incurred by the
Company or its Members (the “Member Expenses”), shall be paid by the Company,
except the costs and expense associated with Section 3.22 — Brokers shall be
paid by the Members.
          SECTION 7.10 Affiliate Agreements. In the event that Parent elects to
issue the shares of Parent Common Stock pursuant to the Form S-4 Alternative,
the Company shall cause each person that could reasonably be deemed to be an
“affiliate” of the Company for purposes of the Securities Act to execute and
deliver to Parent, as promptly as practicable after the execution of this
Agreement, an Affiliate Agreement in the form provided by Parent.
          SECTION 7.11 Services Agreement. Parent shall enter into an agreement
(the “Services Agreement”) with James P. Wilson pursuant to which Parent shall
pay Mr. Wilson $200,000 annually to serve as Chairman of the Board of Parent.
The terms of the Services Agreement shall be disclosed in the Proxy Statement.
          SECTION 7.12 AMEX Listing. Parent shall promptly prepare and file with
AMEX a Notification Form for Listing Additional Shares with respect to the
Parent Shares and Redemption Liability Shares to be issued at the Effective Time
pursuant to this Agreement and shall use its reasonable efforts to obtain, prior
to the Effective Time, approval for the listing of such Parent Shares and
Redemption Liability Shares, subject to official notice to AMEX of issuance, and
the Company shall cooperate with Parent with respect to such filing.
          SECTION 7.13 Section 16 Relief. Provided that the Company delivers to
Parent the Section 16 Information (as defined below) in a timely fashion, the
Board of Directors of Parent, or a committee of two or more Non-Employee
Directors thereof (as such term is defined for purposes of Rule 16b-3 under the
Exchange Act), shall adopt resolutions prior to the consummation of the Merger
providing that the receipt by the Company Insiders (as defined below) of the
Parent Common Stock upon conversion of the Company Interest pursuant to the
transactions contemplated hereby and to the extent such securities are listed in
the Section 16 Information, are intended to be exempt from liability pursuant to
Section 16(b) under the Exchange Act. Such resolutions shall comply with the
approval conditions of Rule 16b-3 under the Exchange Act for purposes of such
Section 16(b) exemption, including, but not limited to, specifying the name of
the Company Insiders, the number of securities to be acquired or disposed of for
each such person, the material terms of any derivative securities, and that the
approval is intended to make the receipt of such securities exempt pursuant to
Rule 13b-3(d). “Section 16 Information” shall mean information regarding the
Company Insiders, the number of

67



--------------------------------------------------------------------------------



 




shares of the Company Interest held by each such Company Insider and expected to
be exchanged for Parent Common Stock in connection with the Merger. “Company
Insiders” shall mean those officers and managers of the Company who will be
subject to the reporting requirement of Section 16(b) of the Exchange Act with
respect to Parent and who are listed in the Section 16 Information.
          SECTION 7.14 Key Employees. The Company shall notify Parent if, to the
Company’s Knowledge, any key employee or officer of the Company expects to or
has expressed an intent to resign from his or her position with the Company
within twelve (12) months after the Closing Date.
          SECTION 7.15 WARN Act. The Company agrees to use commercially
reasonable efforts to make available the existing Company employees to Parent
that the Merger Sub desires to continue employment of for the purpose of
operating the Business. Parent and Merger Sub agree to continue the opportunity
to be employed to all or substantially all of the Company employees on the terms
and conditions that presently exist as of the Closing Date. Nothing between the
parties shall prohibit Parent or Merger Sub from terminating any of the existing
employees subsequent to their employment by Merger Sub. If it appears that a
violation of the federal Worker Adjustment and Retraining Notification Act (the
“WARN Act”) is likely to occur, Parent or the Company may elect to terminate
this Agreement without further liability or, by mutual agreement, they may elect
to proceed with complying with said laws and close the transaction as soon after
such compliance as is reasonably practicable. The parties agree to consult with
each other on the need for and timing of notices pursuant to the WARN Act, if
applicable, and utilize commercially reasonable efforts to comply with same.
          SECTION 7.16 Conversion Schedule. Section 7.16 of the Company
Disclosure Schedule is a schedule prepared by the Company (the “Preliminary
Conversion Schedule”) showing the number of Parent Shares, Parent Warrants,
Redemption Liability Shares and Redemption Warrants to be issued to each holder
of shares of Company Interests and each holder of rights to acquire membership
interests of the Company, including the number of Parent Shares, Parent
Warrants, Redemption Liability Shares and Redemption Warrants to be deposited in
the Escrow Fund, as of the execution of this Agreement as if the Effective Time
and the exchange of shares pursuant to the Merger had occurred as of the date of
the execution of this Agreement (assuming that no Redemption Liability Shares
and Redemption Warrants will be issued to the Members pursuant to Section 2.08).
The Company and the Members’ Representative shall prepare a final schedule as of
the Effective Time (the “Final Conversion Schedule”), and an officer of the
Company shall certify the Final Conversion Schedule and deliver such schedule to
Parent at Closing.
          SECTION 7.17 Litigation Support. In the event and for so long as any
Member actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim or demand in connection with
(i) any transaction contemplated under this Agreement, or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Company, each of the parties will reasonably
cooperate with him or it and his or its counsel in the contest or defense,
reasonably make available their personnel, and provide such testimony and access
to their books and records as shall be reasonably necessary in connection

68



--------------------------------------------------------------------------------



 




with the contest or defense, all at the sole cost and expense of the contesting
or defending Member (unless the contesting or defending Member is entitled to
indemnification therefore as described below). Parent and Merger Sub acknowledge
and agree that any Member that is individually brought into any litigation in
connection with the Company for facts, events or circumstances arising prior to
the Closing shall be indemnified to the maximum extent permitted to be
indemnified under the Company’s Charter Documents. Notwithstanding the
foregoing, the Member(s) shall not be entitled to indemnification to the extent
of any of the following:
                    (i) they are sued for any shareholder derivative action or
suit by any Member; or
                    (ii) actions or inactions which constitute a breach of any
Member representation, warranty, covenant or agreement set forth herein; or
                    (iii) actions or inactions by any Member which constitute a
breach of any fiduciary duty; or
                    (iv) to the extent such Member(s) are found to have engaged
in gross negligence, intentional misconduct, willful misconduct or fraud or
other non-indemnifiable conduct set forth in the Company Charter Documents.
          SECTION 7.18 Director and Officer Insurance. No later than June 30,
2007, Parent shall provide to the Company an updated commitment for a director
and officer insurance policy covering Parent, Merger Sub and Company directors,
managers and executive officers with coverage limits not less than $10,000,000.
Such policy shall be, without exception, effective as of the Effective Time, and
reasonably acceptable to the Company and all directors of Parent and Merger Sub
in accordance with the terms and provisions contained in the commitment. The
bylaws, regulations or other operative documents of the Surviving Corporation
shall furthermore continue to provide indemnification to all directors and
executive officers to the maximum extent provided by Delaware law.
          SECTION 7.19 Schedules Bring Down.
               (a) The representations and warranties of the Company contained
in this Agreement and all information delivered in the Company Disclosure
Schedule, or any attachment or exhibit hereto or in any certificate delivered by
the Company to Parent and/or Merger Sub shall be true and correct on the Closing
Date as though then made and as though the Closing Date was substituted for the
date of this Agreement throughout such representations and warranties; provided,
however, that the Company Disclosure Schedule delivered to Parent and Merger Sub
as of the date of the Original Agreement shall be permitted to be revised and
amended as of the Closing Date pursuant to the terms and conditions of
Section 7.19(c) below.
               (b) The representations and warranties of Parent and Merger Sub
contained in this Agreement and all information delivered in the Parent
Disclosure Schedule, or any attachment or exhibit hereto or in any certificate
delivered by Parent to the Company shall be true and correct on the Closing Date
as though then made and as though the Closing Date was substituted for the date
of this Agreement throughout such representations and warranties; provided,
however, that the Parent Disclosure Schedule delivered to the Company as of the
date

69



--------------------------------------------------------------------------------



 



of the Original Agreement shall be permitted to be revised and amended as of the
Closing Date pursuant to the terms and conditions of Section 7.19(c) below.
               (c) The parties agree to use their commercially reasonable best
efforts to provide the other parties with any revised and amended schedules
pursuant to this Section 7.19 no later than ten (10) business days after the
closing of the Investor Purchase Agreement, and in addition, no later than five
(5) business days prior to the Closing Date mutually agreed upon by Parent and
the Company. Based upon its review of the schedules delivered pursuant to
Section 7.19 by the other party, such party may, in its sole reasonable
discretion, terminate this Agreement and the Merger and the other transactions
contemplated by this Agreement may be abandoned at any time prior to the
Effective Time; provided, however, if (i) Parent terminates this Agreement
pursuant to this Section 7.19(c) or if Parent’s termination is not reasonable
pertaining to the schedules delivered by the Company to Parent, and Parent’s
duties under Section 9.02(b) herein would otherwise have existed, then the terms
of Section 9.02(b) shall apply to Parent, and (ii) the Company terminates this
Agreement pursuant to this Section 7.19(c), and Parent’s duties under
Section 9.02(b) herein would otherwise have existed, then the terms of
Section 9.02(b) shall apply to Parent.
               (d) Notwithstanding anything to the contrary contained herein,
the parties acknowledge and agree that all the schedules attached hereto are as
of September 6, 2006 and constitute the duplicative schedules as contained in
the Original Agreement. Accordingly, none of the parties shall be in breach of
any of the representations and warranties containing schedules by virtue of
those schedules being inaccurate due to changes thereto between the time of
September 6, 2006 and the Execution Date; provided, however, that the provisions
contained in Section 7.19(a), (b) and (c) hereof shall apply with respect to the
right, duty and obligation of the parties to update the schedules no later than
five (5) business days prior to the Closing Date, and as further updated up to
the actual Closing Date.
ARTICLE VIII
CONDITIONS TO THE MERGER
          SECTION 8.01 Conditions to the Obligations of Each Party. The
respective obligations of the Company, Parent and Merger Sub to consummate the
Merger are subject to the satisfaction or waiver (where permissible) of the
following conditions:
               (a) Stockholder Approval. This Agreement shall have been approved
and adopted by the requisite affirmative vote of the stockholders of Parent in
accordance with the DGCL and the Parent’s Certificate of Incorporation and
Bylaws, provided that Parent will proceed with the Merger only if (i) a majority
of the shares of Parent Common Stock voted by the Public Stockholders (as
defined herein below) are voted in favor of the Merger and (ii) Public
Stockholders owning less than 20% of the shares of Parent Common Stock sold in
its initial public offering and the private placement both vote against the
Merger and exercise their Redemption Option pursuant to the Parents’ Certificate
of Incorporation. As used herein, the term “Public Stockholders” shall mean any
stockholder of Parent holding shares of Parent Common Stock issued in connection
the Parent’s IPO, excluding shares of Parent Common

70



--------------------------------------------------------------------------------



 



Stock held by the Founders. As used herein, the term “Founders” shall mean James
P. Wilson, Keith D. Spickelmier, Michael H. McConnell and Herbert C. Williamson;
               (b) No Order. No Governmental Entity or court of competent
jurisdiction located or having jurisdiction in the United States shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
decree, judgment, injunction or other order, whether temporary, preliminary or
permanent (each an “Order”) which is then in effect and has the effect of making
the Merger illegal or otherwise prohibiting consummation of the Merger;
               (c) HSR Act. Any waiting period (and any extension thereof)
applicable to the consummation of the Merger under the HSR Act shall have
expired or been terminated, if applicable;
               (d) Listing. Parent shall have filed with AMEX a Notification
Form for Listing Additional Shares with respect to Parent Shares and Redemption
Liability Shares at the Effective Time to be issued pursuant to this Agreement;
and
               (e) Registration Rights Agreement. Parent, the Members and the
Members’ Representative shall have entered into the Registration Rights
Agreement.
          SECTION 8.02 Conditions to the Obligations of Parent and Merger Sub.
The obligations of Parent and Merger Sub to consummate the Merger are subject to
the satisfaction or waiver (where permissible) of the following additional
conditions:
               (a) Representations and Warranties. Each of the representations
and warranties made by the Company in this Agreement that are qualified as to
Knowledge, materiality or Company Material Adverse Effect, or any similar
standard or qualification, shall be true and correct in all respects, and each
of the representations and warranties made by the Company in this Agreement that
are not qualified as to Knowledge, materiality or Company Material Adverse
Effect, or any similar standard or qualification, shall be true and correct in
all material respects, in each case as of the Effective Time with the same force
and effect as if made on and as of the Effective Time, except that those
representations and warranties that address matters only as of a particular date
shall remain true and correct as of such date, and Parent shall have received a
certificate of the Chief Executive Officer of the Company to that effect;
               (b) Agreements and Covenants. The Company shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Effective Time and Parent shall have received a certificate of the Chief
Executive Officer of the Company to that effect;
               (c) Approvals. Parent shall have received, each in form and
substance reasonably satisfactory to Parent, all authorizations, consents,
orders and approvals (i) required by any Governmental Entity or official, if
any, (ii) set forth in Section 3.06 of the Company Disclosure Schedule or
(iii) the failure of which to obtain would have, or could reasonably be expected
to have, a Company Material Adverse Effect;

71



--------------------------------------------------------------------------------



 



               (d) No Company Material Adverse Effect. No event or events shall
have occurred, or could be reasonably likely to occur, which, individually or in
the aggregate, have, or could reasonably be expected to have, a Company Material
Adverse Effect;
               (e) Employment Agreements. Each individual set forth on
Schedule 7.05(b) hereto shall remain employed by the Company and the Employment
Agreements shall have been entered into at Closing on mutually acceptable terms
to Parent and such individuals;
               (f) Non-Solicitation Agreements. Each individual set forth on
Schedule 7.05(c) shall have entered into a Non-Solicitation Agreement on
mutually acceptable terms to Parent and such individuals;
               (g) Affiliate Agreements. In the event that Parent elects to
issue the shares of Parent Common Stock pursuant to the Form S-4 Alternative,
each of the affiliates of the Company shall have executed and delivered to
Parent an Affiliate Agreement and such agreement shall (i) become effective at
Closing or (ii) remain in full force and effect and shall not have been
anticipatorily breached or repudiated by any of such affiliates;
               (h) No Restraints. There shall not be pending or threatened any
suit, action, investigation or proceeding to which a Governmental Entity is a
party (i) seeking to restrain or prohibit the consummation of the Merger or any
of the other transactions contemplated by this Agreement or seeking to obtain
from Parent or the Company any damages that are material or (ii) seeking to
prohibit or limit the ownership or operation by Parent or the Company of any
material portion of their respective businesses or assets;
               (i) Issuance of Shares of Parent Common Stock. The issuance of
the shares of Parent Common Stock pursuant to this Agreement will be validly
issued pursuant to the “private placement” exemption from registration provided
by Section 4(2) of the Securities Act and/or Regulation D promulgated under the
Securities Act. If Parent elects to utilize the Form S-4 Alternative, the
registration statement on Form S-4 shall have become effective under the
Securities Act and shall not be the subject of any stop order or proceeding
seeking a stop order;
               (j) Escrow Agreement. Parent, the Members’ Representative and
Escrow Agent shall have entered into the Escrow Agreement and the Escrow
Agreement shall be in full force and effect and shall not have been
anticipatorily breached or repudiated;
               (k) Termination of Incentive Plans. The Company shall have
terminated the Incentive Plans identified by Parent prior to Closing, and the
Company shall have provided Parent with evidence, reasonably satisfactory to
Parent, as to the termination of the Incentive Plans;
               (l) Opinion of the Company’s Counsel. Parent shall have received
the opinion of Franklin, Cardwell & Jones, P.C., counsel to the Company,
substantially in the form attached hereto as Exhibit D;
               (m) Services Agreement. Parent and James P. Wilson shall have
entered into the Services Agreement;

72



--------------------------------------------------------------------------------



 



               (n) Secretary’s Certificate. Parent shall have received (i) a
certificate executed by the Secretary of the Company attaching and certifying as
to matters customary for a transaction of this sort, including, without
limitation, the true and correct copies of the Company’s Charter Documents and
copies of the resolutions of the Company’s Board of Managers and the Members
approving and adopting this Agreement and the transactions relating hereto, and
(ii) such other documents relating to the transactions contemplated by this
Agreement as Parent may reasonably request;
               (o) Estoppel Certificate. Parent shall have received an estoppel
certificate, dated as of a date not more than seven (7) days prior to the
Closing Date and satisfactory in form and content to Parent, executed by each of
those landlords listed on Section 3.12(iii) of the Company Disclosure Schedule
whose consent is required in order that the parties might consummate the
transactions contemplated hereby;
               (p) FIRPTA Compliance. The Company shall, prior to the Closing
Date, provide Parent with a properly executed Foreign Investment in Real
Property Tax Act of 1980 (“FIRPTA”) Notification Letter, in form and substance
satisfactory to Parent, which states that the membership interests of the
Company do not constitute “United States real property interests” under Section
897(c) of the Code, for purposes of satisfying Parent’s obligations under
Treasury Regulation Section 1.1445-2(c)(3). In addition, simultaneously with
delivery of such Notification Letter, the Company shall have provided to Parent,
as agent for the Company, a form of notice to the Internal Revenue Service in
accordance with the requirements of Treasury Regulation Section 1.897-2(h)(2)
along with written authorization for Parent to deliver such notice form to the
Internal Revenue Service on behalf of the Company upon the consummation of the
Merger;
               (q) Parachute Payments. Prior to the Effective Time, the Company
shall have obtained the requisite Members approval, if any, under
Section 280G(b)(5) of the Code of any payments or benefits that could be
considered “excess parachute payments” within the meaning of Section 280G of the
Code, and any “disqualified individuals” as defined in Section 280G of the Code
shall have agreed to forfeit any payments that would otherwise be non-deductible
if such Member approval, if required is not obtained;
               (r) Employees. Each of the individuals set forth on
Schedule 8.02(r) shall be employed in good standing by the Company;
               (s) Board and Officer Resignations. The Company shall have
received written letters of resignation from each of the current members of the
Board of Managers and officers of the Company, in each case effective at the
Effective Time;
               (t) Termination of Employee Agreements. Parent shall have been
furnished evidence satisfactory to it that the Company has terminated all
employment agreements with Messrs. Neel, Culbreth and Cudd, and that any
employment agreements existing prior to Closing between the Company and each of
those employees set forth on Schedule 8.02(t) shall be valid and enforceable;

73



--------------------------------------------------------------------------------



 



               (u) Termination of the Company’s Agreements. Parent shall have
been furnished evidence satisfactory to it that all rights granted by the
Company to its members and in effect prior to the Closing, including, but not
limited to, rights of co-sale, voting, registration, first refusal, first offer,
preemptive, board observation or information or operational covenants, shall
have terminated prior to the Closing Date;
               (v) Termination of Incentive Plans. Pursuant to Section 7.05(e),
the Company shall have terminated the Incentive Plans effective as of the date
of the Closing;
               (w) Termination of Membership Interest Transfer Agreement. The
Company shall have terminated the Membership Interest Transfer Agreement
effective as of the date of the Closing; and
               (x) Fairness Opinion. The Opinion shall have been issued by a
nationally recognized firm that (i) the Merger is fair to, and in the best
interest of, Parent, Merger Sub and their respective stockholders and (ii) the
fair market value of the Company is equal to at least 80% of Parent’s net
assets.
          SECTION 8.03 Conditions to the Obligations of the Company. The
obligations of the Company to consummate the Merger are subject to the
satisfaction or waiver (where permissible) of the following additional
conditions:
               (a) Representations and Warranties. Each of the representations
and warranties of Parent and Merger Sub contained in this Agreement that are
qualified as to materiality or Parent Material Adverse Effect, or any similar
standard or qualification, shall be true and correct, and each of the
representations and warranties of Parent and Merger Sub contained in this
Agreement that are not qualified as to materiality or Parent Material Adverse
Effect, or any similar standard or qualification, shall be true and correct in
all material respects, in each case as of the Effective Time with the same force
and effect as if made on and as of the Effective Time, except that those
representations and warranties which address matters only as of a particular
date shall remain true and correct as of such date, and the Company shall have
received a certificate of a duly authorized officer of Parent to that effect;
               (b) Approvals. The Company shall have received, each in form and
substance reasonably satisfactory to the Company, all authorizations, consents,
orders and approvals (i) required by any Governmental Entity or official, if
any, (ii) set forth in Section 5.04(b) of the Parent Disclosure Schedule or
(iii) the failure of which to obtain would have, or could reasonably be expected
to have, a Parent Material Adverse Effect;
               (c) Employment Agreements. Each individual set forth on
Schedule 7.05(b) hereto shall remain employed by the Company and the Employment
Agreements shall be entered into with such individuals at Closing on mutually
acceptable terms;
               (d) Non-Solicitation Agreements. Each individual set forth on
Schedule 7.05(c) hereto shall enter into a Non-Solicitation Agreement at Closing
on mutually acceptable terms;

74



--------------------------------------------------------------------------------



 



               (e) Affiliate Agreements. In the event that Parent elects to
issue the shares of Parent Common Stock pursuant to the Form S-4 Alternative,
each of the affiliates of the Company shall have executed and delivered to
Parent an Affiliate Agreement and such agreement shall (i) become effective at
Closing, or (ii) remain in full force and effect and shall not have been
anticipatorily breached or repudiated by any of such affiliates;
               (f) No Restraints. There shall not be pending or threatened any
suit, action, investigation or proceeding to which a Governmental Entity is a
party (i) seeking to restrain or prohibit the consummation of the Merger or any
of the other transactions contemplated by this Agreement or seeking to obtain
from Parent or the Company any damages that are material or (ii) seeking to
prohibit or limit the ownership or operation by Parent or the Company of any
material portion of their respective businesses or assets;
               (g) Issuance of Shares of Parent Common Stock. The issuance of
the shares of Parent Common Stock pursuant to this Agreement will be validly
issued pursuant to the “private placement” exemption from registration provided
by Section 4(2) of the Securities Act and/or Regulation D promulgated under the
Securities Act. If Parent elects to utilize the Form S-4 Alternative, the
registration statement on Form S-4 shall have become effective under the
Securities Act and shall not be the subject of any stop order or proceeding
seeking a stop order;
               (h) Escrow Agreement. Parent, the Members’ Representative and
Escrow Agent shall have entered into the Escrow Agreement and the Escrow
Agreement shall be in full force and effect and shall not have been
anticipatorily breached or repudiated;
               (i) Secretary’s Certificate. The Company shall have received
(i) certificates executed by the Secretary of each of Parent and Merger Sub
attaching and certifying as to matters customary for a transaction of this sort,
including, without limitation, the true and correct copies of Parent’s and
Merger Sub’s organizational documents and copies of the resolutions of the each
of their Boards of Directors approving and adopting this Agreement and the
transactions relating hereto, and (ii) such other documents relating to the
transactions contemplated by this Agreement as the Company may reasonably
request;
               (j) FIRPTA Compliance. Parent shall, prior to the Closing Date,
provide the Company with a properly executed FIRPTA Notification Letter, in form
and substance satisfactory to the Company, which states that the stock of Parent
and Merger Sub do not constitute “United States real property interests” under
Section 897(c) of the Code, for purposes of satisfying Parent’s obligations
under Treasury Regulation Section 1.1445-2(c)(3). In addition, simultaneously
with delivery of such Notification Letter, Parent shall have provided to the
Company, as agent for Parent, a form of notice to the Internal Revenue Service
in accordance with the requirements of Treasury Regulation Section 1.897-2(h)(2)
along with written authorization for Company to deliver such notice form to the
Internal Revenue Service on behalf of Parent upon the consummation of the
Merger;
               (k) Employees. Each of the individuals set forth on
Schedule 8.02(r) shall be employed in good standing by the Company;

75



--------------------------------------------------------------------------------



 



               (l) Termination of the Company’s Agreements. All rights granted
by the Company to its Members and in effect prior to the Closing, including, but
not limited to, rights of co-sale, voting, registration, first refusal, first
offer, preemptive, board observation or information or operational covenants,
shall have terminated prior to the Closing Date;
               (m) Termination of Incentive Plan. Pursuant to Section 7.05(e),
the Company shall have terminated the Incentive Plans effective as of the date
of the Closing;
               (n) Termination of Membership Interest Transfer Agreement. The
Company shall have terminated the Membership Interest Transfer Agreement
effective as of the date of the Closing;
               (o) Agreements and Covenants. Each of Parent and Merger Sub shall
have performed or complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by it on
or prior to the Effective Time, and the Company shall have received a
certificate of a duly authorized officer of Parent to that effect;
               (p) Opinion of Parent’s Counsel. The Company shall have received
the opinion of Patton Boggs, counsel to Parent, or another counsel reasonably
satisfactory to the Company, substantially in the form attached hereto as
Exhibit E;
               (q) Resignations. Parent shall have received a written letter of
resignation from Herbert C. Williamson and Michael H. McConnell as directors of
Parent, and Keith D. Spickelmier as a director and President of Parent, in each
case effective at the Effective Time.
               (r) No Parent Material Adverse Effect. No event or events shall
have occurred, or be reasonably likely to occur, which, individually or in the
aggregate, have, or could have, a Parent Material Adverse Effect;
               (s) Fairness Opinion. An updated Opinion shall have been issued
by a nationally recognized firm that (i) the Merger is fair to, and in the best
interest of, Parent, Merger Sub and their respective stockholders and (ii) the
fair market value of the Company is equal to at least 80% of Parent’s net
assets; and
               (t) Investor Purchase Agreement. The Investor Purchase Agreement
shall have been consummated on or before March 31, 2007.
ARTICLE IX
TERMINATION, AMENDMENT AND WAIVER
          SECTION 9.01 Termination. This Agreement may be terminated and the
Merger and the other transactions contemplated by this Agreement may be
abandoned at any time prior to the Effective Time, notwithstanding any requisite
approval and adoption of this Agreement and the transactions contemplated by
this Agreement, as follows:

76



--------------------------------------------------------------------------------



 



               (a) by the Company in the event that Parent is unable to obtain
the approval of its stockholders pursuant to Section 8.01(a) prior to July 31,
2007;
               (b) by mutual written consent duly authorized by the Board of
Directors of Parent and Merger Sub and the Board of Managers of the Company
prior to the Effective Time;
               (c) by either Parent or the Company if the Effective Time shall
not have occurred on or before July 31, 2007; provided, however, that the right
to terminate this Agreement under this Section 9.01(c) shall not be available to
any party whose failure to fulfill any obligation under this Agreement has been
the cause of, or resulted in, the failure of the Effective Time to occur on or
before July 31, 2007;
               (d) by either Parent or the Company upon the issuance of any
Order which is final and nonappealable which would (i) prevent the consummation
of the Merger, (ii) prohibit Parent’s or the Company’s ownership or operation of
any portion of the business of the Company or (iii) compel Parent or the Company
to dispose of or hold separate, as a result of the Merger, any material portion
of the business or assets of the Company or Parent;
               (e) by Parent upon a breach of any material representation,
warranty, covenant or agreement on the part of the Company set forth in this
Agreement, or if any representation or warranty of the Company shall have become
untrue, in either case such that the conditions set forth in Sections 8.02(a)
and 8.02(b) would not be satisfied (“Terminating Company Breach”); provided,
however, that, if such Terminating Company Breach is curable by the Company
through the exercise of its commercially reasonable best efforts and for so long
as the Company continues to exercise such commercially reasonable best efforts,
Parent may not terminate this Agreement under this Section 9.01(e) unless such
breach is not cured within 30 days after notice thereof is provided by Parent to
the Company (but no cure period is required for a breach which, by its nature,
cannot be cured);
               (f) by the Company upon a breach of any material representation,
warranty, covenant or agreement on the part of Parent and Merger Sub set forth
in this Agreement, or if any representation or warranty of Parent and Merger Sub
shall have become untrue, in either case such that the conditions set forth in
Sections 8.03(a) and 8.03(b) would not be satisfied (“Terminating Parent
Breach”); provided, however, that, if such Terminating Parent Breach is curable
by Parent and Merger Sub through the exercise of their respective commercially
reasonable best efforts and for so long as Parent and Merger Sub continue to
exercise such commercially reasonable best efforts, the Company may not
terminate this Agreement under this Section 9.01(f) unless such breach is not
cured within 30 days after notice thereof is provided by the Company to Parent
(but no cure period is required for a breach which, by its nature, cannot be
cured);
               (g) by Parent if the Company’s adjusted or updated Gross
Enterprise Value as of June 30, 2007, using the same definition of Gross
Enterprise Value as was used in the Private Recapitalization, except using
current financial results (e.g. TTM as of June 30, 2007 versus February 28,
2007) is less than the Gross Enterprise Value as defined in Section 2.01(b)(i),
such amount which was applicable for the Private Recapitalization; or

77



--------------------------------------------------------------------------------



 



               (h) by the Company in the event: (i) the Investor Purchase
Agreement is not consummated on or before March 31, 2007, or (ii) in the sole
reasonable discretion of the Company, at any earlier date to the extent the
Company does not believe that the Investor Purchase Agreement is likely to be
consummated on or before March 31, 2007.
          SECTION 9.02 Effect of Termination.
               (a) In the event of termination of this Agreement pursuant to
Section 9.01, this Agreement shall forthwith become void, there shall be no
liability under this Agreement on the part of Parent, Merger Sub or the Company
or any of their respective officers, managers or directors, and all rights and
obligations of each party hereto shall cease; provided, however, that
(i) Section 7.03(b), Section 7.09, Section 9.02 and Article XI shall remain in
full force and effect and survive any termination of this Agreement and
(ii) nothing herein shall relieve any party from liability for the breach of any
of its representations or warranties or the breach of any of its covenants or
agreements set forth in this Agreement;
               (b) In the event of termination of this Agreement pursuant to
Sections 7.19(c), 9.01(a) or 9.01(c) if the Company has terminated this
Agreement as a result of Parent’s violation of 9.01(f), or termination by the
Company if Parent has violated Section 9.01(c), Parent shall reimburse the
Company for all reasonable legal, accounting, financial advisory, consulting and
all other fees and expenses of third parties, except for Parks, Paton, Hoepfl &
Brown, incurred by the Company in connection with the negotiation and
effectuation of the terms and conditions of the Original Agreement and this
Agreement and the transactions contemplated thereby and hereby; and
               (c) Other than termination giving rise to the Company’s right of
expense reimbursement by the Parent as outlined in Section 9.02(b) above, each
party hereto shall be solely responsible for all of its costs and expenses
incurred in connection with this Merger as provided for in Section 7.09 hereto;
provided, however that in no event shall Parent be responsible for any parties
fees, expenses in connection with the Investor Recapitalization.
          SECTION 9.03 Amendment. This Agreement may be amended by the parties
hereto by action taken by or on behalf of their respective Boards of Directors
or Board of Managers at any time prior to the Effective Time. This Agreement may
not be amended except by an instrument in writing signed by the parties hereto.
          SECTION 9.04 Waiver. At any time prior to the Effective Time, any
party hereto may (a) extend the time for the performance of any obligation or
other act of any other party hereto, (b) waive any inaccuracy in the
representations and warranties contained herein or in any document delivered
pursuant hereto, and (c) waive compliance with any agreement or condition
contained herein. Any such extension or waiver shall be valid if set forth in an
instrument in writing signed by the party or parties to be bound thereby.

78



--------------------------------------------------------------------------------



 



ARTICLE X
INDEMNIFICATION
          SECTION 10.01 Survival of Representations and Warranties.
               (a) The representations and warranties of the Company and the
Members contained in this Agreement and any other document or certificate
relating hereto (collectively, the “Acquisition Documents”) shall survive the
Effective Time for a period of 18 months; provided, however, that the
representations and warranties set forth in Section 3.14 shall survive the
Effective Time for a period of 36 months; provided further that the
representations and warranties set forth in Sections 3.01, 3.02, 3.03, 3.04,
3.05, 3.06, 3.13, 3.15 and 3.16 (the “Company Basic Representations”) shall
survive until the end of the applicable statute of limitations pertinent thereto
in each instance. Neither the period of survival nor the liability of the
Members with respect to the Company’s and such Members’ representations and
warranties shall be affected by any investigation made at any time (whether
before or after the Effective Time) by or on behalf of Parent or by any actual,
implied or constructive knowledge or notice of any facts or circumstances that
Parent may have as a result of any such investigation or otherwise.
               (b) The representations and warranties of Parent and the Merger
Sub contained in the Acquisition Documents shall survive the Effective Time for
a period of 18 months; provided, however, that the representations and
warranties set forth in Sections 5.01, 5.02, 5.03, 5.04, 5.05(a), 5.07, 5.08,
5.11, 5.14, 5.16, 5.17 and 5.19 (the “Parent Basic Representations”) shall
survive until the end of the applicable statute of limitations pertinent thereto
in each instance; provided, that, in the event any inaccuracy or breach of the
representations and warranties set forth in Section 5.16 by Parent or Merger Sub
is due to any inaccuracy or breach of the representations and warranties set
forth in Section 3.32 (subject to its survival period pursuant to
Section 10.01(a)) by the Company, the representations and warranties of Parent
and the Merger Sub contained in Section 5.16 shall only survive from the
Effective Time for a period of 18 months. Neither the period of survival nor the
liability of Parent and Merger Sub with respect to Parent’s and Merger Sub’s
representations and warranties shall be affected by any investigation made at
any time (whether before or after the Effective Time) by or on behalf of the
Company or by any actual, implied or constructive knowledge or notice of any
facts or circumstances that the Company may have as a result of any such
investigation or otherwise.
               (c) The parties hereto agree that reliance shall not be an
element of any claim for misrepresentation or indemnification under this
Agreement. The waiver by any party of any condition based on the accuracy of any
such representation or warranty, or based on the performance of, or compliance
with, any covenant or obligation, shall not affect the right to indemnification
or other remedy based on such representations, warranties, covenants or
obligations. If written notice of a claim has been given in good faith prior to
the expiration of the applicable representations and warranties by any party,
then the relevant representations and warranties shall survive as to such claim
until such claim has been finally resolved.

79



--------------------------------------------------------------------------------



 



          SECTION 10.02 Indemnification by the Members.
               (a) After the Effective Time, Parent and its affiliates
(including, after the Effective Time, the Surviving Corporation), officers,
directors, employees, agents, successors and assigns (collectively, the “Parent
Indemnified Parties”) shall be indemnified and held harmless by the Members,
jointly and severally, for any and all liabilities, losses, damages of any kind,
diminution in value, claims, costs, expenses, fines, fees, deficiencies,
interest, awards, judgments, amounts paid in settlement and penalties
(including, without limitation, attorneys’, consultants’ and experts’ fees and
expenses and other costs of defending, investigating or settling claims)
suffered, incurred, accrued (in accordance with GAAP) or paid by them
(including, without limitation, in connection with any action brought or
otherwise initiated by any of them) (collectively, “Losses”) arising out of or
resulting from:
                    (i) any inaccuracy or breach of any representation or
warranty (without giving effect to any qualification as to materiality (or
similar qualifications) contained therein) made by the Company or any Member in
the Acquisition Documents;
                    (ii) the breach of any covenant or agreement made by the
Company or any Member in the Acquisition Documents;
                    (iii) Losses from breach of contract or other claims made by
any party that had a contractual or other right to acquire the Company’s
membership interests or assets;
                    (iv) any cost, loss or other expense (including the value of
any Tax deduction lost) as a result of the application of Section 280G of the
Code to any of the transactions contemplated by this Agreement plus any
necessary gross up amount; or
                    (v) any Member Expenses paid by the Surviving Corporation
following the Closing.
               (b) As used herein, “Losses” are not limited to matters asserted
by third parties, but include Losses incurred or sustained by the Parent
Indemnified Parties in the absence of claims by third parties.
               (c) Notwithstanding anything to the contrary contained in this
Agreement, except with respect to (A) claims for equitable remedies and
(B) claims based on fraud or willful misrepresentation or misconduct:
                    (i) the maximum aggregate amount of indemnifiable Losses
arising out of or resulting from the causes enumerated in Sections 10.02(a) or
10.02(b) that may be recovered from the Members shall not exceed $10,000,000;
and
                    (ii) no indemnification payment by the Members with respect
to any indemnifiable Losses otherwise payable under Section 10.02(a) and arising
out of or resulting from the causes enumerated in Section 10.02(a)(i) shall be
payable until such time as all such indemnifiable Losses shall aggregate to more
than $500,000, after which time the Members shall be liable in full for all
indemnifiable Losses in excess of the first $500,000.

80



--------------------------------------------------------------------------------



 



               (d) In the event of a claim relating to any Indemnification Claim
any Parent Indemnified Person may have under Article X, Parent shall seek
payment first out of the Escrow Fund. Such Indemnification Amounts shall be
payable in Escrow Shares; provided, that, the Members’ Representative may elect
to have all or a portion of an Indemnification Amount paid from Proceeds or
other cash provided by the Members in lieu of Escrow Shares. If the Escrow Fund
has been reduced to zero, Parent shall then be entitled to seek payment for an
unsatisfied Indemnification Amount directly from the Members, subject to the
terms and conditions set forth in Article X.
          SECTION 10.03 Indemnification by Parent and Merger Sub.
               (a) After the Effective Time, the Members shall be indemnified
and held harmless by Parent and Merger Sub (collectively, the “Member
Indemnified Parties”) for any Losses arising out of or resulting from :
                    (i) any inaccuracy or breach of any representation or
warranty (without giving effect to any qualification as to materiality (or
similar qualifications) contained therein) made by Parent or Merger Sub in the
Acquisition Documents; or
                    (ii) the breach of any covenant or agreement made by Parent
or Merger Sub in the Acquisition Documents.
               (b) Notwithstanding anything to the contrary contained in this
Agreement:
                    (i) the maximum aggregate amount of indemnifiable Losses
arising out of or resulting from the causes enumerated in Section 10.03(a) that
may be recovered from Parent shall not exceed an amount determined as follows;
                         (1) determine the percentage of ownership of Parent
held by the Members, on a fully diluted basis resulting from the Closing of the
Merger, as of the Closing Date (after considering any Redemption Shares, but not
considering any Parent Warrants);
                         (2) subtract the amount determined in
Section 10.03(b)(i)(1) above from 1.00, which will represent the percentage
ownership of JKA common stock on a fully diluted basis held by JKA stockholders
resulting from the Closing of the Merger, as of the Closing Date (after
considering and Redemption Shares, but not considering any Parent Warrants); and
                         (3) determine the maximum aggregate amount of
indemnifiable Losses that may be recovered from Parent by dividing $10,000,000
by the fractional percentage determined by subsection (2) above.
                    (ii) no indemnification payment by Parent with respect to
any indemnifiable Losses otherwise payable under Section 10.03(a) and arising
out of or resulting from the causes enumerated in Section 10.03(a) shall be
payable until such time as all such

81



--------------------------------------------------------------------------------



 



indemnifiable Losses shall aggregate to more than $500,000, after which time
Parent shall be liable in full for all indemnifiable Losses in excess of the
first $500,000.
                    (iii) Any payments made pursuant to 10.03(b)(ii) shall be
paid to the Members in an amount determined by dividing (A) the claim amount by
(B) the amount determined in (b)(i)(2) above.
          SECTION 10.04 Indemnification Procedures.
               (a) For purposes of this Section 10.03, a party against which
indemnification may be sought is referred to as the “Indemnifying Party” and the
party which may be entitled to indemnification is referred to as the
“Indemnified Party”.
               (b) The obligations and liabilities of Indemnifying Parties under
this Article X with respect to Losses arising from actual or threatened claims
or demands by any third party which are subject to the indemnification provided
for in this Article X (“Third Party Claims”) shall be governed by and contingent
upon the following additional terms and conditions: if an Indemnified Party
shall receive notice of any Third Party Claim, the Indemnified Party shall give
the Indemnifying Party notice of such Third Party Claim within 15 days of the
receipt by the Indemnified Party of such notice; provided, however, that the
failure to provide such notice shall not release an Indemnifying Party from any
of its obligations under this Article X except to the extent that such
Indemnifying Party is materially prejudiced by such failure. The notice of claim
shall describe in reasonable detail the facts known to the Indemnified Party
giving rise to such indemnification claim, and the amount or good faith estimate
of the amount arising therefrom.
               (c) If the Indemnifying Party acknowledges in writing its
obligation to indemnify the Indemnified Party hereunder against any Losses that
may result from such Third Party Claim, then the Indemnifying Party shall be
entitled to assume and control the defense of such Third Party Claim through
counsel of its choice (such counsel to be reasonably acceptable to the
Indemnified Party) if it gives notice of its intention to do so to the
Indemnified Party within 15 days of the receipt of such notice from the
Indemnified Party; provided, however, that the Indemnifying Party shall not have
the right to assume the defense of the Third Party Claim if (i) any such claim
seeks, in addition to or in lieu of monetary losses, any injunctive or other
equitable relief, (ii) the Indemnifying Party fails to provide reasonable
assurance to the Indemnified Party of the adequacy of the Escrow Fund to provide
indemnification in accordance with the provisions of this Agreement and the
Escrow Agreement with respect to such proceeding, (iii) there is reasonably
likely to exist a conflict of interest that would make it inappropriate (in the
judgment of the Indemnified Party in its reasonable discretion) for the same
counsel to represent both the Indemnified Party and the Indemnifying Party, or
(iv) settlement of, or an adverse judgment with respect to, the Third Party
Claim may establish (in the good faith judgment of the Indemnified Party) a
precedential custom or practice adverse to the business interests of the
Indemnified Party or would increase the Tax liability of the Indemnified Party;
provided further, that if by reason of the Third Party Claim a Lien, attachment,
garnishment, execution or other encumbrance is placed upon any of the property
or assets of such Indemnified Party, the Indemnifying Party, if it desires to
exercise its right to assume such defense of the Third Party Claim, must agree
to use a portion of the Escrow Fund to furnish a satisfactory

82



--------------------------------------------------------------------------------



 



indemnity bond to obtain the prompt release of such Lien, attachment,
garnishment, execution or other encumbrance. If the Indemnifying Party assumes
the defense of a Third Party Claim, it will conduct the defense actively,
diligently and at its own expense, and, subject to the limits of this Agreement,
it will hold all Indemnified Parties harmless from and against all Losses caused
by or arising out of any settlement thereof. The Indemnified Party shall
cooperate with the Indemnifying Party in such defense and make available to the
Indemnifying Party, at the Indemnifying Party’s expense, all witnesses,
pertinent records, materials and information in the Indemnified Party’s
possession or under the Indemnified Party’s control relating thereto as is
reasonably requested by the Indemnifying Party. Except with the written consent
of the Indemnified Party (not to be unreasonably withheld), the Indemnifying
Party will not, in the defense of a Third Party Claim, consent to the entry of
any judgment or enter into any settlement (i) which does not include as an
unconditional term thereof the giving to the Indemnified Party by the third
party of a release from all liability with respect to such suit, claim, action,
or proceeding; (ii) unless there is no finding or admission of (A) any violation
of Law by the Indemnified Party (or any affiliate thereof), (B) any liability on
the part of the Indemnified Party (or any affiliate thereof) or (C) any
violation of the rights of any person and no effect on any other claims of a
similar nature that may be made by the same third party against the Indemnified
Party (or any affiliate thereof); or (iii) which exceeds the limits of
indemnification set forth in this Agreement.
               (d) In the event that the Indemnifying Party fails or elects not
to assume the defense of an Indemnified Party against such Third Party Claim
which the Indemnifying Party had the right to assume pursuant to
Section 10.03(c), the Indemnified Party shall have the right, at the expense of
the Indemnifying Party, to defend or prosecute such claim in any manner as it
may reasonably deem appropriate and may settle such claim after giving written
notice thereof to the Indemnifying Party, on such terms as such Indemnified
Party may deem appropriate, and the Indemnified Party may seek prompt
reimbursement from the Escrow Fund for any Losses incurred in connection with
such settlement. If no settlement of such Third Party Claim is made, the
Indemnified Party may seek prompt reimbursement from the Escrow Fund for any
Losses arising out of any judgment rendered with respect to such claim. Any
Losses for which an Indemnified Party is entitled to indemnification hereunder
shall be promptly paid as suffered, incurred or accrued (in accordance with
GAAP). If the Indemnifying Party does not elect to assume the defense of a Third
Party Claim which it has the right to assume hereunder, the Indemnified Party
shall have no obligation to do so.
               (e) In the event that the Indemnifying Party is not entitled to
assume the defense of the Indemnified Party against such Third Party Claim
pursuant to Section 10.03(c), the Indemnified Party shall have the right, at the
expense of the Indemnifying Party, to defend or prosecute such claim and consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim in any manner it may reasonably deem appropriate after giving
written notice thereof to the Indemnifying Party, and the Indemnified Party may
seek prompt reimbursement from the Escrow Fund for any Losses incurred in
connection with such judgment or settlement. In such case, the Indemnified Party
shall conduct the defense of the Third Party Claim actively and diligently, and
the Indemnifying Party shall cooperate with the Indemnified Party in such
defense and make available to the Indemnified Party, at the Indemnifying Party’s
expense, all such witnesses, records, materials and information in the
Indemnifying Party’s possession or under the Indemnifying Party’s control
relating thereto

83



--------------------------------------------------------------------------------



 



as is reasonably requested by the Indemnified Party. If no settlement of such
Third Party Claim is made, the Indemnified Party may seek prompt reimbursement
from the Escrow Fund for any Losses arising out of any judgment rendered with
respect to such claim. Any Losses for which an Indemnified Party is entitled to
indemnification hereunder shall be promptly paid as suffered, incurred or
accrued (in accordance with GAAP).
          SECTION 10.05 Members’ Representative.
               (a) Catalyst/Hall Growth Capital Management Co., LLC, and a
designee of the Investor upon consummation of the Investor Recapitalization
(such person or persons and any successor or successors being collectively, each
or either or both, the “Members’ Representative”) shall act as the
representative of the Members, and shall be authorized to act on behalf of the
Members and to take any and all actions required or permitted to be taken by the
Members’ Representative under this Agreement with respect to any claims
(including the settlement thereof) made by a Parent Indemnified Party for
indemnification pursuant to this Article X and with respect to any actions to be
taken by the Members’ Representative pursuant to the terms of the Escrow
Agreement (including, without limitation, the exercise of the power to
(i) authorize the delivery of Escrow Securities to a Parent Indemnified Party in
satisfaction of claims by a Parent Indemnified Party, (ii) agree to, negotiate,
enter into settlements and compromises of, and comply with orders of courts with
respect to any claims for indemnification and (iii) take all actions necessary
in the judgment of the Members’ Representative for the accomplishment of the
foregoing). In all matters relating to this Article X, the Members’
Representative shall be the only party entitled to assert the rights of the
Members, and the Members’ Representative shall perform all of the obligations of
the Members hereunder. The Parent Indemnified Parties shall be entitled to rely
on all statements, representations and decisions of the Members’ Representative.
The Members shall have the right to change either one or both of the persons
serving as Members’ Representative from time to time, which shall be effective
upon written notification to the Parent; provided, however that any person
serving as a Members’ Representative must be a Member or employed by a Member.
               (b) The Members shall be bound by all actions taken by the
Members’ Representative in his, her or its capacity thereof, except for any
action that conflicts with the limitations set forth in subsection (d) below.
The Members’ Representative shall promptly, and in any event within five (5)
business days, provide written notice to the Members of any action taken on
behalf of them by the Members’ Representative pursuant to the authority
delegated to the Members’ Representative under this Section 10.05. The Members’
Representative shall at all times act in his or her capacity as Members’
Representative in a manner that the Members’ Representative believes to be in
the best interest of the Members. Neither the Members’ Representative nor any of
its directors, officers, agents or employees, if any, shall be liable to any
person for any error of judgment, or any action taken, suffered or omitted to be
taken under this Agreement or the Escrow Agreement, except in the case of its
gross negligence, bad faith or willful misconduct. The Members’ Representative
may consult with legal counsel, independent public accountants and other experts
selected by it. The Members’ Representative shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or the Escrow Agreement. As to any matters not
expressly provided for in this Agreement or the Escrow Agreement, the Members’
Representative shall not exercise any discretion or take any action.

84



--------------------------------------------------------------------------------



 



               (c) Each Member shall indemnify and hold harmless and reimburse
the Members’ Representative from and against such Member’s ratable share of any
and all liabilities, losses, damages, claims, costs or expenses suffered or
incurred by the Members’ Representative arising out of or resulting from any
action taken or omitted to be taken by the Members’ Representative under this
Agreement or the Escrow Agreement, other than such liabilities, losses, damages,
claims, costs or expenses arising out of or resulting from the Members’
Representative’s gross negligence, bad faith or willful misconduct.
               (d) Notwithstanding anything to the contrary herein or in the
Escrow Agreement, the Members’ Representative is not authorized to, and shall
not, accept on behalf of any Member any merger consideration to which such
Member is entitled under this Agreement and the Members’ Representative shall
not in any manner exercise, or seek to exercise, any voting power whatsoever
with respect to shares of capital stock of the Company or Parent now or
hereafter owned of record or beneficially by any Member unless the Members’
Representative is expressly authorized to do so in a writing signed by such
Member.
          SECTION 10.06 Taxes. In addition to, and not by way of limitation on,
the indemnities set forth in Section 10.02(a), the Members agree to, and shall,
indemnify a Parent Indemnified Party and hold each of them harmless for Losses
resulting from Taxes for all tax periods prior to Closing (or otherwise related
to a tax periods prior to Closing).
          SECTION 10.07 Reduction of Indemnified Amounts.
               (a) Notwithstanding any provision of this Article X to the
contrary, Losses owed by the Members to a Parent Indemnified Party shall be
reduced by the amount of any mitigating recovery a Parent Indemnified Party
shall have received with respect thereto from any recovery by the Parent
Indemnified Party under any insurance policies, without regard to whether the
Parent Indemnified Party or another person paid the premiums therefor. If such a
recovery is received by an a Parent Indemnified Party after it receives payment
or other credit under this Agreement with respect to indemnified Losses, then a
refund equal to the aggregate amount of such recovery shall be made promptly to
the Members.
               (b) Notwithstanding any provision of this Article X to the
contrary, Losses owed by Parent to a Member Indemnified Party shall be reduced
by the amount of any mitigating recovery a Member Indemnified Party shall have
received with respect thereto from any recovery by the Member Indemnified Party
under any insurance policies, without regard to whether the Member Indemnified
Party or another person paid the premiums therefor. If such a recovery is
received by an a Member Indemnified Party after it receives payment or other
credit under this Agreement with respect to indemnified Losses, then a refund
equal to the aggregate amount of such recovery shall be made promptly to Parent.
          SECTION 10.08 Exclusive Rights and Remedies. The provisions of this
Article X shall be the exclusive basis of the parties to this Agreement for
(i) any breach of a representation or warranty herein and (ii) any failure of a
party to comply with any obligation, covenant, agreement or condition herein.

85



--------------------------------------------------------------------------------



 



ARTICLE XI
GENERAL PROVISIONS
          SECTION 11.01 Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by cable,
telecopy, facsimile, telegram or telex or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties and/or
their designees or successors at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 11.01):

         
 
  (a)   if to Parent or Merger Sub:
 
       
 
      JK Acquisition Corp.
 
      4400 Post Oak Parkway
 
      Suite 2530
 
      Houston, Texas 77027
 
      Facsimile No.: (713) 552-9226
 
      Attention: James P. Wilson
 
       
 
      with a copy to:
 
       
 
      Patton Boggs LLP
 
      2001 Ross Avenue, Suite 3000
 
      Dallas, Texas 75201
 
      Facsimile No.: (214) 758-1550
 
      Attention: Fred S. Stovall, Esq.
 
       
 
  (b)   if to the Company:
 
       
 
      Multi-Shot, LLC
 
      2507 N. Frazier
 
      Conroe, Texas 77303
 
      Facsimile No.: (936) 441-6635
 
      Attention: Allen Neel
 
       
 
      with a copy to:
 
       
 
      Catalyst Hall Growth Capital Co., LLC
 
      2 Riverway, Suite 1710
 
      Houston, Texas 77056
 
      Facsimile No.: (713) 623-0473
 
      Attention: Ron Nixon and Rick Herrman

86



--------------------------------------------------------------------------------



 



         
 
  (c)   if to the Members’ Representative:
 
       
 
      Catalyst Hall Growth Capital Co., LLC
 
      2 Riverway, Suite 1710
 
      Houston, Texas 77056
 
      Facsimile No.: (713) 623-0473
 
      Attention: Ron Nixon and Rick Herrman
 
       
 
      with a copy to:
 
       
 
      Franklin, Cardwell & Jones, P.C.
 
      1001 McKinney, Suite 1800
 
      Houston, Texas 77002
 
      Facsimile No.: (713) 227-5657
 
      Attention: Randolph Ewing, Esq.

          SECTION 11.02 Certain Definitions.
               (a) As used in this Agreement, the following terms shall have the
following meanings:
                    (i) “Adjusted EBITDA” means for any period, an amount equal
to: the sum, without duplication, of the amounts for such period of (a) Net
Income, (b) interest expense, (c) provisions for taxes based on income,
(d) total depreciation expense, (e) total amortization expense, (f) non-cash
losses in connection with dispositions of equipment having a basis at the time
of disposition, (g) so called “First Tier Bonuses” or “Commission Bonuses” paid
to or accrued to management personnel, as defined in Schedule B of each of the
employment agreements dated August 1, 2004, between Messrs. Neel, Culbreth and
Cudd and the Company, and further defined within these agreements as 0.50% of
monthly sales for one of the aforementioned participants and 1.00% of Company’s
monthly EBITDA for two of the aforementioned participants, (h) any bonuses or
payments made to or accrued to employees of the Company under the Incentive
Plans, (i) any and all direct and/or third party costs and expenses related to
this Merger, and (j) any and all management fees paid to or accrued for with
respect to amounts due to affiliates of the Company (which shall not exceed an
aggregate of $120,000 on an annualized basis), all as determined in accordance
with GAAP.
                    (ii) “affiliate” of a specified person means a person who
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such specified person.
                    (iii) “beneficial owner” with respect to any shares means a
person who shall be deemed to be the beneficial owner of such shares (i) which
such person or any of its affiliates or associates (as such term is defined in
Rule 12b-2 promulgated under the Exchange Act) beneficially owns, directly or
indirectly, (ii) which such person or any of its affiliates or associates has,
directly or indirectly, (A) the right to acquire (whether such right is
exercisable immediately or subject only to the passage of time), pursuant to any
agreement,

87



--------------------------------------------------------------------------------



 



arrangement or understanding or upon the exercise of consideration rights,
exchange rights, warrants or options, or otherwise, or (B) the right to vote
pursuant to any agreement, arrangement or understanding, or (iii) which are
beneficially owned, directly or indirectly, by any other persons with whom such
person or any of its affiliates or associates or person with whom such person or
any of its affiliates or associates has any agreement, arrangement or
understanding for the purpose of acquiring, holding, voting or disposing of any
shares.
                    (iv) “business day” means any day on which banks are not
required or authorized to close in New York, New York.
                    (v) “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly or as
trustee or executor, of the power to direct or cause the direction of the
management and policies of a person, whether through the ownership of voting
securities, as trustee or executor, by contract or credit arrangement or
otherwise.
                    (vi) “Contributing Members” means all of the Company’s
existing Members prior to consummation of the Investor Recapitalization.
                    (vii) “EBITDA” means for a period, an amount equal to: the
sum, without duplication, of the amounts for such period of (a) Net Income,
(b) interest expense, (c) provisions for taxes based on income, (d) total
depreciation expense, and (e) total amortization expense.
                    (viii) “Escrow Agent” means First Zions National Bank, a
national banking association.
                    (ix) “Knowledge” means, with respect to any party hereto,
actual or deemed knowledge of: (i) in the case of the Company, the Company’s
managers, as well as Allen Neel, Paul Culbreth, David Cudd, and Scott Bork, and
(ii) in the case of Parent, James P. Wilson, Keith D. Spickelmier, Michael H.
McConnell and Herbert C. Williamson, and such knowledge that would be imputed to
such persons upon reasonable inquiry or due investigation. An individual will be
deemed to have knowledge of a particular fact, circumstance, event or other
matter if (i) such fact circumstance, event or other matter is reflected in one
or more documents, written or electronic, that are or have been in such
individual’s possession or that would reasonably be expected to be reviewed by
an individual who has the duties and responsibilities of such individual in the
customary performance of such duties and responsibilities, or (ii) such
knowledge could be obtained from reasonable inquiry of those persons employed by
the Company (as the case may be) charged with administrative or operational
responsibility for such matter for such party by the person in the discharge of
his duties and responsibilities with regards to those persons.
                    (x) “MITA” means that certain Membership Interest Transfer
Agreement, dated April 21, 2004, by and among the Company, Allen Neel, Paul
Culbreth, David Cudd and certain other Members.

88



--------------------------------------------------------------------------------



 



                    (xi) “Net Income” means, for any period, the net income (or
loss) of the Company for such period taken as a single accounting period
determined in conformity with GAAP.
                    (xii) “Permitted Tax Distributions” means any distribution
by the Company to its Members of such portion of the Net Income for any
applicable year necessary to pay the Taxes incurred by the Members as permitted
by the Company Regulations.
                    (xiii) “person” means an individual, corporation,
partnership, limited partnership, syndicate, person (including, without
limitation, a “person” as defined in Section 13(d)(3) of the Exchange Act),
trust, association or entity or government, political subdivision, agency or
instrumentality of a government.
                    (xiv) “subsidiary” or “subsidiaries” of any person means any
corporation, partnership, joint venture or other legal entity of which such
person (either alone or through or together with any other subsidiary) owns,
directly or indirectly, more than 50% of the stock or other equity interests,
the holders of which are generally entitled to vote for the election of the
board of directors or other governing body of such corporation or other legal
entity.
               (b) The following terms shall have the meanings defined for such
terms in the Sections of this Agreement set forth below:

      Term   Section
Acquisition Documents
  10.01
Adjusted EBITDA
  11.02(a)(1)(i)
Adjustment Notice
  2.03(d)
Affiliate
  11.02(a)
Aggregate Merger Consideration
  2.01(b)
Agreement
  Preamble
AMEX
  2.03(i)
Antitrust Laws
  7.05(b)
Assets
  3.17
Audited Financial Statements
  3.08(a)
Back Up Transaction
  5.18
Beneficial Owner
  11.02(a)
Business Day
  11.02(a)
CERCLA
  3.13
Certificate of Merger
  1.02
Closing
  1.02
Closing Date
  1.02
Closing Members’ Equity
  2.03(a)
COBRA
  3.11(d)
Code
  2.04(g)
Common Control
  3.06(c)
Company
  Preamble
Company Basic Representations
  10.01
Company Confidential Information
  3.14(f)

89



--------------------------------------------------------------------------------



 



      Term   Section
Company Disclosure Schedule
  Article III
Company Financial Statements
  3.08(a)
Company Insiders
  7.12
Company Intellectual Property
  3.14(a)
Company Interest
  Recitals
Company Interest Certificates
  2.02(a)
Company Interest Exchange Ratio
  2.01(a)
Company Material Adverse Effect
  3.01
Company Permits
  3.07(a)
Company Warrant
  2.04(b)
Company’s 2006 Annualized Adjusted EBITDA
  11.02(a)
Competing Transaction
  7.03(b)
Control
  11.02(a)
Contributing Members
  11.02(a)
Current Assets
  2.02(a)(ii)
Current Liabilities
  2.02(a)(ii)
DGCL
  Recitals
Dispute Notice
  2.03(b)
Earnout Award Calculation
  2.06(f)
Earnout Award Shares
  2.06(d)
Earnout Dispute Notice
  2.06(f)
Earnout Notice
  2.06(e)
Earnout Per Share Market Value
  2.06(b)
EBITDA
  11.02(a)
Effective Time
  1.02
Employee Obligation
  3.14(i)
Employment Agreement(s)
  7.04(b)
Environmental Laws
  3.13
Environmental Permits
  3.13
ERISA
  3.11(a)
ERISA Affiliate
  3.11(e)
Escrow Account
  2.04(b)
Escrow Agent
  2.04(b)
Escrow Agreement
  2.04(b)
Escrow Amount
  2.01(b)
Escrow Fund
  2.04(b)
Escrow Per Share Market Value
  2.03(i)
Escrow Securities
  2.04(a)
Escrow Shares
  2.01(b)
Escrow Warrants
  2.04(a)
Estimated Closing Working Capital
  2.02(b)
Estimated Members’ Equity
  2.02(b)
Estimated Net Enterprise Value
  2.01(b)
Estimated Third Party Indebtedness
  2.01(b)
Exchange Act
  5.04(a)
Exchange Agent
  2.02(a)

90



--------------------------------------------------------------------------------



 



      Term   Section
Exchange Value
  2.08(a)
Execution Date
  Preamble
Final Conversion Schedule
  7.15
FIRPTA
  8.02(q)
Form S-4 Alternative
  7.01(c)
Founders
  8.01(a)
Fully Diluted Company Interest Amount
  2.01(a)
Fully Diluted Unit Amount
  2.01(b)
GAAP
  2.02(a)(ii)
Governmental Entity
  3.06(b)
Gross Enterprise Value
  2.01(b)
Gross Redemption Dollar Amount
  2.08(a)
Hazardous Substances
  3.13
HSR Act
  3.06(b)
Indemnification Claim
  2.04(b)(ii)
Indemnified Party
  10.04(a)
Indemnifying Party
  10.04(a)
Independent Accounting Firm
  2.03(d)
Index Warrant
  2.02(b)
Infringement
  3.14(a)
Initial Merger Consideration
  2.01(e)
Intellectual Property
  3.14(a)
Interim Financial Statements
  3.08(a)
Inventions
  3.14(a)
Investor
  Preamble
Investor Purchase Agreement
  Preamble
Investor Recapitalization
  Preamble
IP Rights
  3.14(a)
Knowledge
  11.02(a)
Law
  3.06(a)
Legal Proceeding
  3.10
Letter of Transmittal
  2.02(a)
Liabilities
  3.08(b)
Liens
  3.17
Losses
  10.02(a)
Marks
  3.14(a)
Material Contracts
  3.12(a)
Measurement Date
  2.06(b)
Members
  Recitals
Members Expenses
  7.05
Members’ Representative
  10.05(a)
Members’ Equity
  2.02(a)(i)
Merger
  Recitals
Merger Consideration
  2.08(k)
Merger Sub
  Preamble
MITA
  11.02(a)

91



--------------------------------------------------------------------------------



 



      Term   Section
Multi-employer Plan
  3.11(c)
Multiple Employer Plan
  3.11(c)
Net Income
  11.02(a)
Net Redemption Dollar Amount
  2.08(a)
New Membership Interests
  7.02(b)
Non-Disclosure Agreement
  7.03(b)
Non-Solicitation Agreement
  7.05(c)
Order
  8.01(b)
Parent
  Preamble
Parent Audited Financial Statements
  5.11(a)
Parent Basic Representations
  10.02(b)
Parent Common Stock
  Recitals
Parent Disclosure Schedule
  Article V
Parent Indemnified Parties
  10.02(a)
Parent Interim Financial Statements
  5.11(a)
Parent Material Adverse Effect
  5.01(a)
Parent Preferred Stock
  5.03
Parent Reference Balance Sheet
  5.11(a)
Parent SEC Reports
  5.05(a)
Parent Shares
  2.01(b)
Parent Warrant
  2.01(b)
Patton Boggs
  1.02
Per Company Interest Cash Consideration
  2.01(a)
Person
  11.02(a)
Permitted Tax Distribution
  11.02(a
Plans
  3.11(a)
Preliminary Conversion Schedule
  7.16
Private Recapitalization
  Preamble
Proceeds
  2.03(d)
Proxy Statement
  3.32
Redemption Calculations
  2.08(a)
Redemption Dispute Notice
  2.08(a)
Redemption Liability Amount
  2.08(a)
Redemption Liability Shares
  2.08(a)
Redemption Notice
  2.08(a)
Redemption Option
  2.08(a)
Redemption Price Differential
  2.08(a)
Redemption Share Price
  2.08(a)
Redemption Shares Number
  2.08(a)
Redemption Value Safe Harbor
  2.08(a)
Redemption Warrant
  2.08(a)
Reference Balance Sheet
  3.08(a)
Representatives
  7.03(a)
Safe Harbor Shares
  2.08(a)
SEC
  5.05(a)
Section 16 Information
  7.12

92



--------------------------------------------------------------------------------



 



      Term   Section
Securities Act
  2.06
Services Agreement
  7.11
Shares in Excess of Safe Harbor
  2.08(a)
Software
  3.14(j)
Source Materials
  3.14(c)
Stockholder Certificate
  Recitals
Stockholder Expenses
  7.08
Subsidiaries
  11.02(a)
Subsidiary
  11.02(a)
Surviving Corporation
  1.01
TTM
  2.01(b)(i)
Target Working Capital
  2.02(c)
Tax
  3.15(c)
Taxable
  3.15(c)
Tax Authority
  3.15(c)
Taxes
  3.15(c)
Tax Return
  3.15(a)
Terminating Company Breach
  9.01(d)
Terminating Parent Breach
  9.01(e)
Third Party Claims
  10.04(b)
Trading Price
  2.06(b)
Transaction Related Members’ Equity Charges
  2.01(c)
Used
  3.14(a)
Voting Agreement
  Recitals
WARN Act
  7.15
Working Capital
  2.02(a)(ii)

          SECTION 11.03 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the fullest extent possible.
          SECTION 11.04 Assignment; Binding Effect; Benefit. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto (whether by operation of Law or otherwise)
without the prior written consent of the other parties. Subject to the preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns. Notwithstanding
anything contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

93



--------------------------------------------------------------------------------



 



          SECTION 11.05 Incorporation of Exhibits. The Company Disclosure
Schedule, the Parent Disclosure Schedule, the Schedules and all Exhibits
attached hereto and referred to herein are hereby incorporated herein and made a
part hereof for all purposes as if fully set forth herein.
          SECTION 11.06 Specific Performance. Each party acknowledges and agrees
that the other party would be damaged irreparably in the event any of the
provisions of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. Accordingly, each party agrees that the other
party shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court in the
United States or in any state having jurisdiction over the parties and the
matter in addition to any other remedy to which they may be entitled pursuant
hereto.
          SECTION 11.07 Governing Law; Forum. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware
applicable to contracts executed in and to be performed in that state and
without regard to any applicable conflicts of law. In any action between the
parties hereto arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement: (i) each of the parties irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of either the state courts located in Harris County, Texas or the United States
District Court for the Southern District of Texas and (ii) each of the parties
irrevocably consents to service of process by first class certified mail, return
receipt requested, postage prepaid.
          SECTION 11.08 Time of the Essence. For purposes of this Agreement and
the transactions contemplated by this Agreement, time is of the essence.
          SECTION 11.09 Waiver of Jury Trial. Each of the parties hereto hereby
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.
          SECTION 11.10 Construction and Interpretation.
               (a) For purposes of this Agreement, whenever the context
requires, the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include the masculine and feminine genders.
               (b) Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against any party, whether under any rule
of construction or otherwise. No party to this Agreement shall be considered the
draftsman. The parties acknowledge and agree that this Agreement has been
reviewed, negotiated, and accepted by all parties and their attorneys and shall
be construed and interpreted according to the ordinary meaning of the words used
so as fairly to accomplish the purposes and intentions of all parties hereto.

94



--------------------------------------------------------------------------------



 



               (c) As used in this Agreement, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”
               (d) Except as otherwise indicated, all references in this
Agreement to “Articles,” “Sections,” “Schedules” and “Exhibits” are intended to
refer to an Article or Section of, or Schedule or Exhibit to, this Agreement.
               (e) Except as otherwise indicated, all references (i) to any
agreement (including this Agreement), contract or Law are to such agreement,
contract or Law as amended, modified, supplemented or replaced from time to
time, and (ii) to any Governmental Entity include any successor to that
Governmental Entity.
          SECTION 11.11 Further Assurances. Each party hereto shall execute and
cause to be delivered to each other party hereto such instruments and other
documents, and shall take such other actions, as such other party may reasonably
request (prior to, at or after the Closing) for the purpose of carrying out or
evidencing any of the transactions contemplated by this Agreement.
          SECTION 11.12 Headings. The descriptive headings contained in this
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.
          SECTION 11.13 Counterparts. This Agreement may be executed and
delivered (including by facsimile transmission) in two or more counterparts,
each of which when executed and delivered shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
          SECTION 11.14 Entire Agreement. This Agreement (including the
Exhibits, the Schedules, the Company Disclosure Schedule and the Parent
Disclosure Schedule) and the Non-Disclosure Agreement constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings among the parties with respect
thereto. No addition to or modification of any provision of this Agreement shall
be binding upon any party hereto unless made in writing and signed by all
parties hereto.
[Remainder of this page intentionally left blank; signature page follows.]

95



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of Parent, Merger Sub, the Company and the
Members’ Representative has executed or has caused this Agreement to be executed
by its duly authorized officer as of the date first written above.

                      JK ACQUISITION CORP.  
 
                    By:   /s/ James P. Wilson                       Name:  
James P. Wilson                       Title:   Chief Executive Officer          
       
 
                    MULTI-SHOT, INC.
 
               
 
                    By:   /s/ James P. Wilson                       Name:  
James P. Wilson                       Title:   President                  
 
                    MULTI-SHOT, LLC
 
               
 
                    By:   /s/ Allen Neel                       Name:   Allen
Neel                       Title:   President                  
 
                    CATALYST/HALL GROWTH CAPITAL, LP
 
                    By:   Catalyst/Hall Growth Capital Management Co.,          
  LLC             Its sole general partner    
 
               
 
      By:   /s/ Rick Herrman    
 
               
 
      Name:   Rick Herrman    
 
               
 
      Title:   President    
 
               
 
                    CATALYST/HALL PRIVATE EQUITY, LP
 
                    By:   Catalyst/Hall Private Equity Management            
Company, LLC             Its sole general partner    
 
               
 
      By:   /s/ Rick Herrman    
 
               
 
      Name:   Rick Herrman    
 
               
 
      Title:   President    
 
               

 



--------------------------------------------------------------------------------



 



                      CATALYST CAPITAL PARTNERS I, LTD.
 
                    By:   The Catalyst Group, Inc.             Its sole general
partner    
 
               
 
      By:   /s/ Rick Herrman    
 
               
 
      Name:   Rick Herrman    
 
               
 
      Title:   Vice President    
 
               
 
                    CATALYST CAPITAL PARTNERS II, LTD.
 
                    By:   The Catalyst Group II, Inc.             Its sole
general partner    
 
               
 
      By:   /s/ Rick Herrman    
 
               
 
      Name:   Rick Herrman    
 
               
 
      Title:   Vice President    
 
               
 
                    CRF AIR, LLC
 
                    By:   /s/ Jay C. Jimerson                       Name:   Jay
C. Jimerson                       Title:   Manager                  
 
                    /s/ Robert P. Vilyus                   ROBERT P. VILYUS    
 
               
 
                    /s/ Allen Neel                   ALLEN NEEL    
 
               
 
                    /s/ David Cudd                   DAVID CUDD    
 
               
 
                    /s/ Paul Culbreth                   PAUL CULBRETH    

 



--------------------------------------------------------------------------------



 



                      CATALYST/HALL GROWTH CAPITAL     MANAGEMENT CO., LLC (in
such capacity as Members’     Representative)
 
                    By:   /s/ Rick Herrman                       Name:   Rick
Herrman                       Title:   President                  

 